Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 1 of 55 Page ID #:218




                EXHIBIT A
LA-MRW Document 12-3 Filed 06/06/21 Page 2




    Client Manual
    Consumer
    Accounts
    U.S. Markets
    Effective June 18, 2019

    Welcome to Citibank
    and thank you for choosing
    us for your banking needs.

    This manual contains some important information
    you should know about your deposit relationship
    with Citibank. It is an agreement between you
    and us. From Account Transactions to Electronic
    Banking and beyond, we want you to understand
    how our products and services work, as well as to
    understand some of the important responsibilities
    that exist — yours and ours.
    Some of these responsibilities are the same for
    every customer, no matter where you live. Others
    are different based on specific state laws. Some are
    described in additional agreements. Together, these
    documents provide basic terms and conditions of
    our deposit relationship.
    This manual also contains an arbitration provision
    that covers all disputes between us.
    Please review this Client Manual thoroughly — and
    keep it for future reference. And if you have any
    questions, or need additional copies, please call us
    anytime at 1-888-CITIBANK, visit your local branch
    or use the search function on citi.com.




    Citibank, N.A., Member FDIC

    ITEM US70001-ALL   Pkg. 25
Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 3 of 55 Page ID #:220
Contents

General Terms — Consumer Use Acknowledgement                 4    Account Statements and Notices, Periodic Statements           34
> Important Note to Australian Resident Clients              4    > Cancelled Check Options                                    34
> Definitions                                                5    > Substitute Checks and Your Rights                          35
> Definitions of Types of Accounts                           8    > Filing a Claim                                             36
Account Opening/Ownership/Maintenance                        9    Special Circumstances                                         37
> Amendments/Changes to This Agreement                      9    > Forfeited Accounts                                         37
> Arbitration                                               9    > Death or Legal Determination of Incompetence               37
> Conflicting Demands/Disputes                              9    > Dormant Accounts                                           37
> Governing Law                                            10    > Legal Process                                              38
> Indemnification                                           11   > Right of Setoff                                            39
> Information Sharing                                       11   > Restricted Access                                          39
> Limitation on Time to Sue or Arbitrate                    11   > Closing a Deposit Account                                  39
> Recording Your Service Requests                           11   Foreign Currency Exchange                                     40
> Your Consent for Us to Call You                           11   > Limitation of Liability                                    40
> Your Consent for Us to Use Your Mobile
                                                                  Electronic Banking                                            41
   Phone Number to Identify You                             12
                                                                  > General                                                    41
> Security Interest                                        12
                                                                  > Access Devices                                             42
> Severability                                             12
                                                                  > Withdrawal Posting Cut-Off Times                           43
> Waiver                                                   12
                                                                  > Types of Transactions; Limitations                         43
> Account Opening                                          12
                                                                  > Error Resolution and Notice Procedures for Claims
> Consumer Reporting Agency Information                    13
                                                                     or Questions concerning Consumer International
> Checking Account Sub-Accounts                            13
                                                                     Global Transfers and International Wire Transfers          54
> Updating Your Account Information                        13
                                                                  > Error Resolution and Notice Procedures for all other
> Transferring Account Ownership                           14
                                                                     Electronic Fund Transfers                                  55
> Language Preference                                      14
                                                                  > Confidentiality at Citibank                                56
> Account Errors and Adjustments                           15
> Assignments                                              16    Limitation of Liability                                       57
> Foreign Account Tax Compliance Act                       16    Arbitration                                                   58
Account Transactions                                         17   > Covered Disputes                                           58
> What This Section Covers                                  17   > Arbitration Limits                                         59
> Checkbooks and Checks                                     17   > How Arbitration Works                                      59
> Deposits                                                  17   > Paying for Arbitration Fees                                60
> Remotely Created Checks                                  18    > The Final Award                                            60
> Endorsements                                             19    > Right to Resort to Provisional Remedies Preserved          60
> Items Sent for Collection                                19    > Survival and Severability of Terms                          61
> Verification and Collection                              19    > Rules for Rejecting This Arbitration Provision              61
> ACH Provisional Credits                                  19    Signature Card (Reference Copy)                               62
> Notice of Incoming Transfer                              20    CitiPhone Banking® and Other Customer Service
> Returned Items/Transactions                              20    Telephone Numbers                                      back cover
> Reconstructing Lost, Missing, or Destroyed Deposits      20
> Our Right to Refuse Deposits                              21
> Account Balance and Transaction Information               21
> Limits on Transfers                                      22
> External Funds Transfers                                 22
> Cancellations or Amendments of Funds Transfer Requests   25
> Claims                                                   26
> Withdrawals                                              27
Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 4 of 55 Page ID #:221
General Terms — Consumer Use             > Definitions
                                                                       When used in this Agreement:
Acknowledgement                                                        “We,” “us,” “our,” and “Citibank” mean Citibank, N.A., and “you”
                                                                       and “your” mean you, the customer.

When you open a Citibank consumer deposit account, you are             “Access Device” means a card or code, or other means of
agreeing that your account will be governed by this Client             identification and authentication, used to access your account.
Manual (sometimes referred to as “Manual”) and any and all             In this Agreement, it means your “Citibank® Banking Card”
accompanying Marketplace Addenda (sometimes referred to as             including your Citibank® ATM Card, Citibank® Debit Card, or
“Addendum”). Together, the Manual and Addendum are referred            other type of device issued by Citibank along with or in lieu of
to as “Agreement,” which contain important terms and conditions,       your Citibank® Banking Card. It also includes these account access
details, rules and procedures applicable to each of your accounts.     codes: your Personal Identification Number (PIN), your Telephone
You agree not to use any consumer account for business                 Access Code (“TAC”), one time password (OTP) and the User ID
purposes. Not all products and services described herein may           and Password you use to access Citibank® Online and CitiMobile®.
be available to customers of Citi Private Bank, Citigold® Private      “Auto Save” means a recurring pre-authorized transfer from
Client, Citigold® International, International Personal Banking or     a consumer checking account to a Citibank savings or money
Global Executive Banking. These customers may receive other            market account.
or additional specific terms and conditions.
                                                                       “Automated Clearing House Network” (“ACH Network”) means
Unless otherwise expressly agreed in writing, our relationship         an electronic funds transfer system governed by the rules of a
with you will be that of debtor and creditor. That is, we owe you      clearing house association, such as NACHA (National Automated
the amount of your deposit. No fiduciary, quasi-fiduciary or other     Clearing House Association) or The Clearing House, that provides
special relationship exists between you and us. We owe you a           funds transfer services to participating financial institutions.
duty of ordinary care. Any internal policies or procedures that we
may maintain in excess of reasonable commercial standards and          “Bill Payment” means an individual or recurring bill payments
general banking usage are solely for our own benefit and shall         made through CitiPhone Banking® (including bill payments made
not impose a higher standard of care than otherwise would apply        using Citibank’s Telephone Automated Bill Payment Service and
in their absence.                                                      Staff Assisted Bill Payments), Citibank® Online, CitiBusiness®
                                                                       Online and Citi Mobile®. Bill Payments do not include internal
If your country of residence is other than the United States or        transfer payments made to accounts at Citibank or its affiliates.
the Commonwealth of Puerto Rico, you acknowledge that you
are responsible for, and agree that you will comply with, all laws,    “Business Day”
regulations, and rules applicable to your accounts, products and       • when referring to Citibank, means any day of the week that is
services with us, including any tax, foreign exchange, or capital        not a Saturday, Sunday or bank holiday. Non-Business Days are
controls, and for all payments, reporting or filing requirements         considered part of the following Business Day. For purposes of
that may apply as a result of your country of citizenship, domicile,     determining the Business Day for requests to open accounts,
or residence.                                                            see the “Account Opening” section of the Manual. For funds
This Manual provides information about financial services                availability purposes, see the “Funds Availability at Citibank”
provided by Citibank in the United States and its territories.           section of the Marketplace Addendum.
It is not, and should not be construed as, an offer, invitation        • when referring to Citigroup Global Markets Inc., means any
or solicitation of services to individuals outside of the United         day of the week Monday through Friday except days when the
States. Your eligibility for a particular product and service is         New York Stock Exchange is closed. Non-Business Days are
subject to a final determination by Citibank.                            considered part of the following Business Day.
                                                                       “Citibank® ATM Card” means a Citibank® Banking Card that
> Important Note to Australian                                        may be used at ATMs and at POS merchants for PIN purchases.
   Resident Clients                                                    (For more information, refer to the “Electronic Banking” section
                                                                       of this Manual.)
Please note that Citibank N.A.: (i) is exempt from the requirement
to hold an Australian financial services license under the             “Citibank® Banking Card” means any card that may be used at
Australian Corporations Act 2001 in respect of its provision of        ATMs and at POS merchants, including Citibank ATM cards and
financial services to you; and (ii) is regulated by the Federal        Citibank® Debit Cards. We may also refer to this card as a Citibank
Reserve, the Consumer Financial Protection Bureau and the              Card or a Citi Card in promotional and other materials.
Office of the Comptroller of the Currency of the U.S. under U.S.       “Citibank® Debit Card” means a Citibank® Banking Card bearing
laws, which differ from Australian laws.                               a MasterCard® Brand Mark on its face that may be used at ATMs
                                                                       and at POS merchants to make either PIN or Signature purchases.
                                                                       (For more information, refer to the “Electronic Banking” section
                                                                       of this Manual.)



4                                                                                                                                          5
Case
“Citigold2:21-cv-04237-FLA-MRW
         ®
           International” (“CI”) is a United StatesDocument
                                                   business that 12-3 Filed 06/06/21
                                                                      Non-EFT               Pagetransfers
                                                                              transactions include: 5 of 55    Page
                                                                                                          related       IDfide#:222
                                                                                                                  to bona      trust
provides its clients access to financial products and services        and custodial accounts; domestic Fedwire and similar network
available through various bank and non-bank affiliates of             transactions CHIPS, SWIFT, and telex; and transfers to cover
Citigroup Inc. Banking products and services are provided             overdrafts such as Safety Check transfers.
by Citibank, N.A.
                                                                      “Global Executive Banking” (“GEB”) is a service of Citibank,
“Citigold® Private Client” (“CPC”) is a United States business        N.A., providing banking and borrowing products and services
that provides its clients access to financial products and services   to employees working abroad.
available through various bank and non-bank affiliates of
                                                                      “Home Branch” means the Citibank branch in which you
Citigroup Inc. Banking products and services are provided
                                                                      opened your account or to which your account was assigned or
by Citibank, N.A.
                                                                      transferred. You may have several accounts assigned to the same
“Citigroup Global Markets Inc.” (“CGMI”), member SIPC, is             Home Branch and they may be linked together, but one or more
an investment advisor and broker-dealer registered with the           of these accounts may be governed by different state laws where
Securities and Exchange Commission. CGMI and Citibank are             no federal law applies and where state law is applicable or not
affiliated companies under the common control of Citigroup Inc.       otherwise preempted by federal law.
“Citi Personal Wealth Management” (“CPWM”) is a business of           “International Personal Banking” (“IPB”) is a United States
Citigroup Inc., offering investment products through Citigroup        business that provides its clients access to financial products and
Global Markets Inc. (“CGMI”), member SIPC.                            services available through various bank and non-bank affiliates
                                                                      of Citigroup Inc. Banking products and services are provided by
“Citi Private Bank” (“CPB”) is a business of Citigroup Inc. Citi
                                                                      Citibank, N.A.
Private Bank provides its clients access to a broad array of
products and services available through bank and non-bank             “Linked Accounts” or “Linking” means eligible Citibank deposit
affiliates of Citigroup. Not all products and services are provided   and/or credit accounts that are combined for different benefits,
by all affiliates or are available at all locations. In the U.S.,     which may include pricing, statements, Safety Check and the
investment products and services are provided by Citigroup Global     ability to perform certain transactions between accounts. Certain
Markets Inc. (“CGMI”), member SIPC. Investment Management             accounts that you maintain with our affiliates may also be linked.
services (including portfolio management) are available through       Generally, accounts that you maintain in different geographies
CGMI, Citibank, N.A. and other affiliated advisory businesses.        cannot be linked.
“Direct Deposit” means an Automated Clearing House (ACH)              “Mobile Check Deposit” means a service whereby you can make
credit posted to your account. A Direct Deposit may include           a deposit of eligible checks to your accounts using a camera on a
payroll, pension, state or federal payments (including social         compatible smartphone or other device all as more particularly
security), from your employer or outside agency. Forms for            described in the separate terms and conditions for this service.
establishing direct deposits can be obtained at any Citibank
                                                                      “Network ATM” means an ATM other than a Proprietary
branch or through Citibank® Online.
                                                                      Citibank ATM that is operated by or on behalf of a financial
“Electronic Funds Transfers” (“EFT”) means any transfer of            institution or other operator that is a participating member of
funds, other than a transaction originated by check, draft or         an automated teller machine network which accepts Citibank
similar paper instrument, or computer or magnetic tape, so as         Banking Cards, including terminals bearing the Mastercard,
to order, instruct or authorize a financial institution to debit or   Maestro or Cirrus marks.
credit a consumer checking, savings or other asset account
                                                                      “Point-of-Sale” (“POS”) means a Citibank® Banking Card EFT
(such as brokerage). Examples of EFT transactions are:
                                                                      from your primary checking account to purchase goods and
• Citibank® Global Transfers                                          services and/ or receive cash using your “Citibank® Debit Card”
                                                                      for Signature or PIN-based EFT transactions or by using your
• International wire transfers from a consumer account
                                                                      “Citibank® ATM Card” for PIN-based EFT transactions. (For
• Automated Clearing House (ACH)                                      more information, refer to the “Electronic Banking” section
• Instant Payments                                                    of this Manual.)

• Zelle® Transfers                                                    “Proprietary Citibank ATM” means an ATM that is owned and
                                                                      operated by Citibank, generally found in Citibank branches.
• Point-of-Sale (“POS”) transactions
                                                                      “Remotely Created Check(s)” means an item not bearing the
• ATM transactions                                                    drawer’s (your) actual signature, but purporting to be authorized
• Direct deposit or withdrawal of funds                               by the drawer (you).

• Transfers initiated by telephone.




6                                                                                                                                         7
Case 2:21-cv-04237-FLA-MRW      Document 12-3 Filed 06/06/21 Page 6 of 55 Page ID #:223
> Definitions of Types of Accounts            Account Opening/Ownership/
“Estate Account” means an account opened by a fiduciary on
behalf of a formal estate. The estate will have its own Taxpayer     Maintenance
Identification Number issued by the Internal Revenue Service
(IRS). Additional documentation is required to open the account.
“Individual Account” means an account owned in the name of
one person only.                                                     > Amendments/Changes to
“Joint Account” means an account owned in the names of more             This Agreement
than one person in joint tenancy. If one owner dies, ownership       We may change the terms of this Agreement by adding, deleting
of the account will automatically pass to the surviving joint        or modifying existing ones in which a notice will be provided as
owner(s). Unless you designate otherwise on your signature           required by law. We may also amend the Agreement without
card, application or other bank documentation, we will assume        prior notice, unless otherwise required by law (e.g., by posting
that personal accounts opened by two or more individuals             the information in our offices, on our web site, or otherwise
are intended to be joint tenancy accounts with the right of          making it available to you). You should retain all amendments and
survivorship. We can act on the instruction of any one or more of    notifications with copies of the agreements and disclosures we
the joint account owners. In the event of conflicting instructions   provided to you when opening your account.
or a dispute among you, we may require all joint account
owners to act together in giving us instructions or performing
transactions. Any joint account owner may close a joint account.     > Arbitration
Each account owner is jointly and severally responsible for all      This Agreement contains an arbitration provision that explains
activity related to the joint account, including responsibility      that you cannot go to court, have a jury trial or initiate or
for paying overdrafts created by any authorized signer(s) or         participate in a class action if you have a dispute with us. Instead,
party to the account, whether or not they participate in the         this provision tells you that the dispute must be resolved by
transaction or benefit from its proceeds. We may be required by      a professional arbitrator, not a judge or jury. This section also
legal process to pay all the funds in a joint account to satisfy a   explains how arbitration works and some of the differences
judgment against any or all account owners.                          between resolving a dispute in arbitration and resolving one in
                                                                     court. All of the terms of the arbitration provision are set forth in
“In-Trust-For (“ITF”) Account” means an account where you            the section entitled “Arbitration.” Please read it carefully.
designate another person as beneficiary of the account. You
can open an individual or joint ITF account as long as it is not
a checking account. The beneficiary receives the funds in the        > Conflicting Demands/Disputes
account only upon the death of all account owners and cannot         If there is any uncertainty or conflicting demand regarding
make any withdrawals or account changes before that time. If         the ownership of an account or its funds; or we are unable to
more than one beneficiary is named in our records, they will         determine any person’s authority to give us instructions; or we
share equally in the account proceeds. During the lifetime of one    are requested by law enforcement or a state or local agency to
or more of the account owners, this account will be treated as       freeze the account or reject a transaction due to the suspected
an individual account or joint account, as applicable. To change     financial abuse of an elder or dependent adult; or we believe a
the beneficiary, all account owners must sign our documentation      transaction may be fraudulent or may violate any law, we may, in
naming the new beneficiary.                                          our sole discretion: (1) freeze the account and refuse transactions
“Trust Account” means an account owned by a trust. In some           until we receive written proof (in form and substance satisfactory
cases, the trust must have its own Taxpayer Identification           to us) of each person’s right and authority over the account and its
Number issued by the Internal Revenue Service (IRS). Additional      funds; (2) refuse transactions and return checks, marked “Refer
documentation is required to open the account.                       to Maker” (or similar language); (3) require the signatures of all
                                                                     authorized signers for the withdrawal of funds, the closing of an
“Uniform Transfers to Minors Account” (“UTMA Account”)               account, or any change in the account regardless of the number
means an account owned by a minor, who receives the funds as a       of authorized signers on the account; (4) request instructions
permanent (irrevocable) gift. A custodian controls and manages       from a court of competent jurisdiction at your expense regarding
the account for the benefit of the minor. The definition of a        the account or transaction; and/or (5) continue to honor checks
minor varies by state; however, generally, one custodian and one     and other instructions given to us by persons who appear as
minor are allowed per account, unless the account is established     authorized signers according to our records. The existence of
under Maryland’s UTMA rules. We act only upon the custodian’s        the rights set forth above shall not impose an obligation on us to
instructions. You may wish to consult your tax advisor or attorney   assert such rights or to deny a transaction.
before opening a UTMA account.




8                                                                                                                                        9
Case 2:21-cv-04237-FLA-MRW
> Governing Law           Document 12-3 Filed 06/06/21 Page 7 of 55 Page ID #:224
                                         > Indemnification
Accounts and services are governed by federal laws and                Except as otherwise set forth in this Agreement, you agree to
regulations and to the extent not preempted by federal law or         indemnify, defend and hold us harmless from all claims, actions,
otherwise inapplicable, by the “governing state law” determined       proceedings, fines, costs and expenses (including, without
as follows for accounts opened or services signed up for on or        limitation, attorney fees) related to or arising out of: (a) your
after February 24, 2012: If you open your account or sign up for      actions and omissions in connection with your accounts or our
a service in a branch, by the law of the state where the branch is    services, and (b) our actions and omissions, provided that they
located, regardless of the state where you reside, or, if you open    are taken/omitted in accordance with this Agreement or your
your account or sign up for a service remotely (for example by        instructions. This provision shall survive the termination of
Citibank® Online or CitiPhone Banking®), by the law of the state      this Agreement.
designated in the following chart unless a specific agreement or
statute requires otherwise. In either case, state conflict of law
provisions will not apply.
                                                                      > Information Sharing
                                                                      Our consumer privacy notice describes personal information we
 Governing State Law                                                  may collect about you, including your name, address, telephone
                                                                      number, and other information we receive from you, information
 If you open your account, or sign up for          Then the
 a service remotely (i.e., Citibank® Online,       governing state    about your account and transactions, and information we receive
 CitiPhone Banking®) and reside here...            law will be...     from credit reporting agencies and other sources. You authorize
                                                                      us to disclose this information to affiliates and nonaffiliated
 California                                        California
                                                                      third parties as permitted by applicable law except as you or we
 Connecticut                                       Connecticut        limit those disclosures under the terms of our consumer privacy
                                                                      notice. A copy of our consumer privacy notice accompanies
 Florida                                           Florida
                                                                      your Agreement and we will provide it thereafter as required by
 Illinois                                          Illinois           applicable law. You may obtain a copy of our consumer privacy
 Maryland                                          Maryland           notice at any branch, by calling us toll-free within the U.S. at
                                                                      1-888-214-0017, by calling CitiPhone Banking® (see the back cover
 Nevada                                            Nevada             of this Manual for telephone numbers) or by visiting citibank.com.
 New Jersey                                        New Jersey         You may change your privacy preferences at any time by calling
                                                                      the toll free number listed in our privacy notice. We may take as
 New York                                          New York
                                                                      long as thirty (30) days from our receipt of your privacy choices
 Texas                                             Texas              to process your request.
 Virginia                                          Virginia

 Washington, D.C.                                  Washington, D.C.
                                                                      > Limitation on Time to Sue or Arbitrate
                                                                      Unless otherwise required by law, an action, proceeding or
 Any other U.S. state, territory or possession     South Dakota
                                                                      arbitration by you to enforce an obligation, duty or right arising
                                                                      under this Agreement or by law with respect to your account or
If you open your account remotely, your Home Branch will
                                                                      any account service must be commenced within one (1) year after
generally be the branch where your first account is opened or
                                                                      the cause of action accrues (two (2) years if the governing state
subsequently transferred. Usually, once your Home Branch is
                                                                      law of your account is Texas).
established, additional accounts you open can be assigned to the
same Home Branch regardless of the governing law applicable
to the additional accounts. If you open your account in a branch,     > Recording Your Service Requests
your Home Branch will be the branch where you opened the
                                                                      We may monitor or record your conversations with us or with
account. If you notify us of a change of address after your
                                                                      an agent acting on our behalf. We do this from time to time to
account is opened, it will not affect the Home Branch where your
                                                                      monitor the quality of service and accuracy of information given
accounts are maintained and it will not affect the governing state
                                                                      to you and to ensure that your instructions are followed.
law applicable to your existing accounts.

                                                                      > Your Consent for Us to Call You
                                                                      You understand that we or our agents may contact you at any
                                                                      telephone number you provide to us, including your mobile phone
                                                                      number. You agree to receive these calls and messages, such as
                                                                      text messages or prerecorded or autodialed calls. You understand
                                                                      your service provider may charge you for these calls/messages.




10                                                                                                                                        11
Case  2:21-cv-04237-FLA-MRW
> Your                         Document
        Consent for Us to Use Your Mobile 12-3 Filed  06/06/21Reporting
                                               > Consumer            Page 8 of     55 Page
                                                                                  Agency            ID #:225
                                                                                              Information
   Phone Number to Identify You                You authorize us to obtain a consumer report in connection with
                                                                      the application, update or renewal of any deposit or loan account
When you provide a mobile phone number to us, you authorize
                                                                      you apply for and you understand that we may also obtain such
your wireless operator (AT&T, Sprint, T-Mobile, US Cellular,
                                                                      reports at any time once you become a customer. You also
Verizon, or any other branded wireless operator) to disclose your
                                                                      authorize us to use these consumer reports to consider you for
mobile number, name, address, email, network status, customer
                                                                      other programs with Citibank.
type, customer role, billing type, mobile device identifiers (IMSI
and IMEI) and other subscriber status details, if available, solely   We may report information, including negative account activity,
to allow verification of your identity and to compare information     about you and any joint account owners or authorized signers
you have provided to Citi with your wireless operator account         on the account (including any account closed by Citibank) to a
profile information for the duration of your business relationship    Consumer Reporting Agency. As a result, this may prevent you
with Citibank.                                                        from obtaining services at other financial institutions, including
                                                                      opening an account. If you believe that we have inaccurately
                                                                      reported information to a Consumer Reporting Agency, you have
> Security Interest                                                  the right to file a dispute with that Consumer Reporting Agency.
You grant us a security interest in your account for amounts          You may also file a dispute by calling CitiPhone Banking® (see
owing to us under this Agreement by any owner. This provision         the back cover of this Manual for telephone numbers) or write to
does not apply to IRA or tax-qualified retirement accounts or         us at Citibank — Consumer Report Inquiry, P.O. Box 769004, San
where otherwise prohibited by law.                                    Antonio, TX 78245-9989. We will review our files and respond to
                                                                      you in writing.
> Severability
Unless otherwise stated, if any of the provisions of this             > Checking Account Sub-Accounts
Agreement are determined to be void or invalid, the remainder         For regulatory reporting and accounting purposes, all Citibank
of the Agreement shall remain in full force and effect.               consumer checking accounts consist of two sub-accounts: a
                                                                      transaction sub-account to which all financial transactions are
> Waiver                                                             posted; and a savings sub-account into which available balances
                                                                      above a pre-set level are transferred daily.
We may delay in enforcing any of our rights under this Agreement
without losing them. Any waiver by us shall not be deemed a           Funds will be transferred to your transaction sub-account to meet
waiver of any other right or of the same right at another time.       your transactional needs. For Regular Checking (all non-interest
You waive diligence, demand, presentment, protest and notice of       bearing checking accounts), both sub-accounts are non-interest
every kind, except as set forth in this Agreement.                    bearing. For all types of Interest Checking, the savings sub-
                                                                      accounts pay the same interest rate as their corresponding
                                                                      transaction sub- accounts. Transfers can occur on any Business
> Account Opening                                                    Day. Transfers to the savings sub-account will be made whenever
All accounts are opened subject to our ability to verify your         available balances in the transaction sub-account exceed a
identity by requiring acceptable types of identification. To help     preset level. Transfers from the savings sub-account to the
the government fight the funding of terrorism and money               transaction sub-account will be made whenever the transaction
laundering activities, federal law requires us to obtain, verify,     sub-account balances fall below a predetermined level. Because
and record information that identifies each person who opens          banking regulations limit the number of transfers between these
an account. When you apply for an account, we will ask for            types of sub-accounts, all balances in the savings sub-account
information that will allow us to identify you. We may also ask for   will be transferred to the transaction sub-account with the sixth
your driver’s license or other identifying documents. Please note:    transfer in any statement period. Both sub-accounts are treated
Your ability to perform or request certain account transactions on    as a single account for purposes of the customer’s deposits and
a new account, such as wire transfers, may be delayed for one or      withdrawals, access and information, tax reporting, fees, etc.
more business days after account opening.
Requests to open new accounts made through Citibank® Online or        > Updating Your Account Information
CitiPhone Banking® after 8:00 PM Eastern Time (7:00 PM Central        It is important that your account records be kept up to date. You
Time, 5:00 PM Pacific Time) on a Business Day or on a weekend         have a responsibility to provide us with your physical address (not
or holiday will be deemed to be received on the next Business         a post office box). Please inform us of any change in your address,
Day. Requests to open new accounts in a branch after the end of       including your physical address or your email address. Be sure to
Business Day will be deemed to be received on the next Business       change the address on all of your accounts.
Day. The end of Business Day is posted at each branch.




12                                                                                                                                      13
Case     2:21-cv-04237-FLA-MRW
If you fail to update your address information withDocument
                                                    us, this may 12-3 Filed
                                                                      of your 06/06/21      Page
                                                                              account statements, you9 ofobtain
                                                                                                     can  55 anPage
                                                                                                                EnglishID   #:226
                                                                                                                        version
prevent you from receiving your periodic banking statements or         upon request. If you receive both an English and Spanish version
any communication sent with your banking statements, including         of this Agreement or if you request English and Spanish versions
notifications regarding account changes. Additionally, we will         of your account statements, you should retain both versions
not be liable for errors, debits or charges to, or your inability to   for your records. Many features on Citi Online and Proprietary
transact in, your account resulting from an improper physical          Citibank ATM, and CitiPhone Banking® are offered in Spanish.
address.
                                                                       Account Communications
You can update your account information by doing the following:        Other than Spanish, account communications and certain other
• By changing your profile settings on Citi Online or the              notices, disclosures and communications may only be available
  Citi Mobile App;                                                     in English.

• By calling CitiPhone Banking®;                                       Availability of Products and Services
                                                                       Although some products and services provided in our branches
• At a Citibank branch.
                                                                       may be available only in English, you may be able to speak to a
If you meet the required criteria, we will complete your address       representative at a branch or a Relationship Manager in your
change request over the phone; however, it may be necessary            preferred language. Not all preferred languages are available in
to have you place your request in writing. Be sure to change           every branch. Please call CitiPhone Banking® to find branches
the address on each of your accounts. Changing your address            with representatives who speak your preferred language.
will not change the governing state law or the Home Branch of
any of your existing accounts or services. If you have changed         Customer Service
your address and would like to change your Home Branch or the          You may be able to receive customer service in your preferred
governing state law of your existing accounts or services, you         language by calling CitiPhone Banking®.
must either visit a branch or call CitiPhone Banking®.
We reserve the right to change your address for both mailing and       > Account Errors and Adjustments
records purposes if we receive information from the United States      We may make adjustments to your account whenever a correction
Postal Service or any other third party who we believe in our sole     or change is required. Adjustments might occur, for example, if a
discretion is authorized to make such changes or who has actual        deposit amount is entered in an amount that is different than the
knowledge of your current address.                                     actual amount of the deposit or items you deposit are returned
                                                                       unpaid. In the case of a deposit error where the deposit amount
> Transferring Account Ownership                                      is entered in the wrong amount, we will either investigate the
                                                                       discrepancy and make an adjustment (debit or credit) to your
OWNERSHIP OF CHECKING, SAVINGS, MONEY MARKET AND                       account or alternatively, credit your account for the full amount
CERTIFICATE OF DEPOSIT ACCOUNTS IS TRANSFERABLE ONLY                   of the discrepancy without investigation.
WITH OUR WRITTEN PERMISSION AFTER YOU COMPLETE OUR
APPROPRIATE FORMS AND, IN MOST CASES, WOULD REQUIRE                    You have a responsibility to review your account statement in a
THE ACCOUNT TO BE CLOSED AND RE-OPENED.                                timely manner and to notify us promptly of any errors. Within
                                                                       thirty (30) days after we send or make available to you your
                                                                       account statement and accompanying items, you must notify
> Language Preference                                                 us in writing of any errors, discrepancies, or unauthorized
This section applies if your preferred communication language          transactions not involving an electronic funds transfer. If you
about Citi’s products and services is other than English. Although     fail to do so, we will not be liable for debits or charges to your
we may not be able to accommodate your language preference at          account resulting from such errors, discrepancies or lack of
all of our branches or for all products and services, as a courtesy,   authorization, or for losses resulting from subsequent related
at your request, and for your convenience only, when you open          occurrences.
an account with us we may be able to provide you with services in      Note: There are exceptions to this thirty day notice requirement.
your preferred language.                                               For claims asserting forged, missing, or unauthorized
Account Documents                                                      endorsements or a material alteration, you must notify us within
English is the controlling language governing your banking             the period specified by the state law applicable to your accounts.
relationship with us and your account documents. As an example,        You also agree that any suit or demand for arbitration that you
the English version of this Agreement is the governing Agreement.      assert based on an account error, discrepancy, or unauthorized
                                                                       transaction must be brought within one (1) year (two (2) years in
Spanish Language                                                       Texas) after the date of the first account statement on which the
For customers who inform us their preferred language is Spanish,       error, discrepancy, or unauthorized transaction appears.
upon your request, Citi can provide you with an unofficial Spanish
translation of this Agreement and Spanish versions of your
account statement. Although we may send you a Spanish version




14                                                                                                                                          15
    Case
       think 2:21-cv-04237-FLA-MRW                     Document 12-3 Filed 06/06/21 Page 10 of 55 Page ID
If you       an error has been made or if you need more
information about a transaction, call CitiPhone Banking® at the      #:227  Account Transactions
number on the back of your Citibank® Banking Card. If your
account is debited with a substitute check that you have received
from us and you believe that there is an error or discrepancy or
that the transaction is unauthorized, you are entitled to additional       > What This Section Covers
rights under the law. Please refer to the “Substitute Checks
                                                                           This section governs transaction activity in the following Citibank
and Your Rights” section of this Manual. Please read the “Error
                                                                           accounts: all types of checking, savings and money market
Resolution and Notice Procedures” provisions of the “Electronic
                                                                           accounts. It does not apply to certificate of deposit accounts.
Banking” section of this Manual for additional information about
                                                                           Please note: Your ability to perform or request certain account
problems with such transactions.
                                                                           transactions on a new account, such as wire transfers, may be
If funds to which you are not entitled are deposited into your             delayed for one or more business days after account opening.
account, we have the right to remove these funds from the
account at any time without prior notice to you. If there are
insufficient funds in the account, we may charge your other
                                                                           > Checkbooks and Checks
accounts to recoup the funds, as more fully explained in the               When you open a checking or money market account with a check
“Right of Setoff” section of this Agreement.                               writing feature, you can order personalized checks through us.
                                                                           We will automatically deduct the cost from your account balance
                                                                           after your order is processed. You are responsible for verifying
> Assignments                                                             the accuracy of all information shown on your checks.
Most accounts can be assigned as collateral for a loan from us or          If you find an error, you must notify us immediately.
another lender. Unless we agree in writing, any such assignment
                                                                           If you choose to have your checks printed by another vendor, the
to another lender will remain subject and subordinate to our right
                                                                           form, encoding and format of the checks must follow our check
of setoff. For the assignment to be effective, we must receive
                                                                           specification requirements and be approved by us in advance.
written notice of the assignment and agree to it in writing. We will
                                                                           If you do not purchase your checks through us, we may charge
then reflect the change on our records.
                                                                           a fee for each check that rejects during processing due to poor
                                                                           print quality, or if it fails to meet our specifications. You agree
> Foreign Account Tax Compliance Act                                      not to issue checks with features or marks that obscure, alter
                                                                           or impair information on the front or back of a check or that
In order for Citibank to be compliant with the provisions of
                                                                           otherwise prevents us or another bank from capturing such
The Foreign Account Tax Compliance Act (commonly known as
                                                                           information during automated check processing.
“FATCA”), a U.S. federal tax law, Citibank may contact you to
request additional information and/or documentation. Please                You agree to safeguard your blank and cancelled checks, and to
understand that Citibank does not and will not in any way support          take reasonable steps to prevent their unauthorized use. If your
any attempt by you to evade U.S. taxes or any request by you               checks are lost or stolen, you agree to notify us immediately.
for help in avoiding detection under FATCA. Furthermore, since
                                                                           For security reasons, we reserve the right to close your account
Citibank is not in the business of providing tax advice, you should
                                                                           and transfer the balance to a new account. If we do, all checks
not rely upon Citibank to determine the impact of FATCA on your
                                                                           written but not yet paid may be returned to payees as “Account
own business activities or what your own compliance obligations
                                                                           Closed” or “Refer to Maker.” You will be responsible for issuing
are under FATCA. We encourage you to seek the advice of
                                                                           any replacement checks.
experienced tax advisors to determine what actions you need
to take to become FATCA compliant. Your failure to comply with
FATCA may result in restricted access or withholding of taxes              > Deposits
from interest payments due to you.                                         You can make deposits:
                                                                            • To qualifying accounts linked to your Citibank® Banking Card1
                                                                              at any Proprietary Citibank ATM in the U.S., 24 hours a day, 7
                                                                              days a week. Simply follow the directions on the ATM screen
                                                                              to insert your check or cash deposit in the appropriate slot.
                                                                              Some instruments such as some money orders or foreign
                                                                              checks cannot be accepted by the ATM terminal and must be
                                                                              deposited with a branch representative. When your transaction
                                                                              is completed, you will receive a transaction record via email or
                                                                              print (which ever option you select), that will provide an image
                                                                              of the check(s) or a breakdown of the cash accepted.
                                                                            • With a teller, during regular banking hours, at any Citibank
                                                                              branch in the United States;



16                                                                                                                                               17
• ByCase     2:21-cv-04237-FLA-MRW
     using our   Deposit/Payment Express boxes which Document
                                                       are located   12-3> Endorsements
                                                                            Filed 06/06/21 Page 11 of 55 Page ID
  at select Citibank branch locations;                             #:228
                                                                         To ensure that your check is processed without delay, you must
• By mail;                                                               endorse your check correctly by signing the back of the check.
• By Mobile Check Deposit                                                The area reserved for your signature is on the back of the check,
                                                                         within 1½ inches from the “top” edge (as shown in the picture
• By Direct Deposit (forms for establishing direct deposits can be       below). Do not make any additional marks or notations on the
  obtained at any Citibank branch or through Citibank Online);
                                                       ®
                                                                         back of the check.
• By Citibank® Global Transfer Service (where available);                You will be liable for unpaid checks returned late because your
• By an ACH or wire transfer; or                                                            endorsement, a prior endorsement, or information you have
                                                                                            printed on the back of the check obscures other endorsements.
• By Inter Institution Transfer Service. For more information about
  these transfer services, refer to the “Electronic Banking” section                        We may endorse and/or collect items deposited to your account
  of this Manual.                                                                           without your endorsement, but may require your personal
                                                                                            endorsement prior to accepting an item for deposit.
We may accept items payable to you, or to any of you, from any
source without questioning the authority of the person making
the deposit. We also may give cash back to any authorized                                                                                                                                              Endorse check
                                                                                                                                                                                                                        1½˝




                                                                                                                                          ORDER OF
                                                                                                                                          PAY TO THE
                                                                                                 MEMO

                                                                                                        ANYWHERE, U.S.A 12345
                                                                                                        123 MAIN STREET
                                                                                                        CITIBANK, N.A.
                                                                                                                                                                                                          with your
account signer(s) or agent(s) in connection with items payable to                                                                                                                                Top   signature here
any owner, whether or not the items have been endorsed by the




                                                                                                                                                                             JAMES C. MORRISON
                                                                                                                                                        YOUR CITY, STATE 06081
                                                                                                                                                         176 SHERIDAN DRIVE
owner. If you make a deposit or payment that is not accompanied
by instructions indicating how or where it is to be credited, we
may apply it at our discretion, to any loan or deposit account any
of you maintain with us.
1
    To ensure your accounts are properly linked, please stop by a branch or contact




                                                                                                                                                         20
    CitiPhone Banking® at 1-888-CITIBANK. You may also view a list of eligible accounts
    types, and link your qualifying Citi® accounts to your Citibank® Banking Card by




                                                                                                                                DOLLARS




                                                                                                                                                       210
                                                                                                                                                       1-8
    signing on to Citibankonline.com. Select the “Link/Unlink Other Citi Accounts” option
    under “Services” and follow the instructions.


> Remotely Created Checks
You may not deposit remotely created checks to an account                                   > Items Sent for Collection
with us without our prior, express written consent. If you deposit                          We and other institutions may refuse to accept a check or other
remotely created checks with us, you agree that we may withhold                             item for deposit or may accept it on a collection basis only. This
a portion of the proceeds of such remotely created checks in a                              often occurs with foreign, questionable or damaged items. If we
reserve account, in an amount that we reasonably believe may                                accept an item for collection, we will send it to the institution
be needed to cover future charge backs, returned items, and/                                upon which it is drawn, but will not credit your account for the
or claims that such remotely created checks were unauthorized.                              amount until we receive the funds from the other institution.
You grant us a security interest in the reserve account. Unless we                          If we elect to credit your account before then, we may charge
agree otherwise in writing with you, reserve funds shall not bear                           the amount back against your account if we do not receive
interest. Our right to charge your account for returned remotely                            payment for any reason. We may impose a fee in connection with
created checks will not be limited by the balance or existence of                           sending and receiving items for collection (e.g., by charging your
any reserve fund. Our rights with respect to the reserve fund,                              account or deducting the fee from the amount remitted). Other
as well as the security interest granted to us, shall survive the                           institutions that send or receive items for collection involving
termination of this Agreement. We may discontinue accepting                                 your account also may impose a fee for their services.
remotely created checks at any time without cause or prior notice.
If you provide your account number to a third party with                                    > Verification and Collection
instructions to charge your account by means of one or more
remotely created checks, you authorize us to pay such remotely                              Any item that we cash or accept for deposit is subject to later
created checks, even though they do not contain your signature                              verification and final payment. We may deduct funds from your
and may exceed the amounts you authorized to be charged. This                               account if an item is lost, stolen or destroyed in the collection
provision shall not obligate us to honor remotely created checks.                           process, if it is returned to us unpaid, or if it was improperly paid,
We may refuse to honor remotely created checks without cause                                even if you have already used the funds. Cash deposits are also
or prior notice, even if we have honored similar items previously.                          subject to later verification.

                                                                                            > ACH Provisional Credits
                                                                                            Credit for an automated clearing house (“ACH”) transfer is
                                                                                            provisional until final payment is received by the payee’s financial
                                                                                            institution. Until that happens, the party originating the transfer


18                                                                                                                                                                                                                            19
    Case
is not deemed2:21-cv-04237-FLA-MRW                     Document
                to have made payment to the beneficiary,   and the      12-3YouFiled     06/06/21
                                                                                  agree to                Page
                                                                                            cooperate fully with us12  of 55 Page
                                                                                                                   to reconstruct such a ID
payee’s bank is entitled to a refund of the provisional credit. If we #:229 deposited item by promptly:
give you provisional credit for an ACH transfer, but do not receive
                                                                            • Providing us with a copy of the front and back of the deposited
final payment, you become obligated to us for the full amount
                                                                              item from your or the issuer’s records;
without prior notice or demand.
                                                                            • Asking the issuer of the item to place a stop payment on it
                                                                              (at our expense) and to issue a replacement item to you
> Notice of Incoming Transfer                                                (if the deposited item has not been paid); and
We are not required to give you a separate notice of our receipt
                                                                            • Reviewing your records and other information to obtain the
of an ACH transfer. If we accept ACH credits to your account,
                                                                              issuer’s identity and any other information about the deposited
you will receive notice of the credit on your next regular periodic
                                                                              item.
statement. Although we may send notice of a non-ACH incoming
funds transfer (e.g., a wire), we assume no obligation to do                If you fail to cooperate with us to reconstruct the deposit, we may
so. Transfers to your account will be reflected on your regular             adjust any credit made to your account for the deposited item.
periodic statement. You may also contact your Home Branch
during normal business hours to determine if a transfer has been
credited to your account. This information is available to you
                                                                            > Our Right to Refuse Deposits
anytime via CitiPhone Banking®, Citi Mobile® or Citibank® Online.           We may, at our discretion, refuse to accept funds for deposit to
                                                                            your account for any reason. We will, to the extent practical, try to
                                                                            facilitate your transaction by the best means available, including
> Returned Items/Transactions                                              sending the item for collection or forwarding the item to the
When checks or other items that you deposit to your account                 appropriate processing area. Your account will not be credited
are returned for insufficient or uncollected funds, we may, at our          until collection or processing is completed.
discretion, re-present those checks or other items for payment
a second time without notifying you that the check or item was
returned. You agree that we are not responsible for any loss or
                                                                            > Account Balance and Transaction
damage you may incur as a result of our not notifying you when                   Information
such check or other item was first returned. At our option, we              Although you may view your account information on Citibank®
may re-present the check electronically.                                    Online, Citi Mobile® or at an ATM and you may receive account
We may also place a hold on the funds in question (see “Funds                information through CitiPhone Banking® and account updates
Availability at Citibank” section in the Marketplace Addendum)               through Citi® Text Banking, the information provided through any
or charge your account for the amount (and any interest earned               of these means may not include recent transactions and may also
on it) whether or not the return or notice of non-payment is                 include funds that are not available for immediate withdrawal.
proper or timely.                                                            The end of Business Day cut-off time for the transactions listed
This also applies to checks drawn on us which are not paid for               in the following chart is 10:30 PM Eastern Time (9:30 PM Central
any reason, and to checks that are returned to us in accordance              Time, 7:30 PM Pacific Time). The cut-off time impacts the actual
with any law, regulation or rule (including a clearinghouse rule).           day on which these transactions will be effective and reflected in
We may assess a fee for each returned item and notify you of the             your account balance.
return orally, electronically or in writing.
                                                                                  Type of Transaction             Channel Where Transaction
If we receive an affidavit or a declaration under penalty of perjury              Performed                       is Performed
stating that an endorsement on an item deposited to your account
is forged, that the item contains an alteration, or that there has                Deposits and Payments*          Proprietary Citibank ATMs
been a breach of warranty in connection with the item, we may                     Mobile Check Deposit            Citi Mobile®
charge the item back against your account or place a hold on the
                                                                                  Withdrawals                     All ATMs
funds pending an investigation, without prior notice to you.
                                                                                  Citibank® Global Transfer       Proprietary Citibank ATMs Citibank® Online

> Reconstructing Lost, Missing, or                                               Internal Transfers              Proprietary Citibank ATMs Network ATMs
                                                                                  to other linked                 (primary account only)**
   Destroyed Deposits                                                             Citibank accounts               Citibank® Online
                                                                                                                  Citi Mobile®
When you cash or deposit a check or other item with us, we act                                                    Telephone-initiated transfers (automated or
as your agent to collect the item. You assume the risk of loss for                                                staff-assisted)
deposited items that are lost, missing, or destroyed during the              *
                                                                                  Other than transfer payments to linked Citi Credit Cards.
processing and collection of the item(s). We may reverse any credit          **
                                                                                  Refer to details in section At a Proprietary Citibank ATM or at an ATM Network
given and any interest earned or accrued for such a deposited                     Machine.
item, and we may recover the amount of any funds disbursed for
any such cashed item from any account you maintain with us.



20                                                                                                                                                                 21
> Case
   Limits2:21-cv-04237-FLA-MRW
          on Transfers         Document 12-3us Filed    06/06/21
                                               to debit your account forPage    13 ofofthe55transfer
                                                                         the amount             Page     ID
                                                                                                     and you
                                      #:230 also authorize us to charge your account any applicable service
Federal regulations require us to limit the number of transfers          fees in accordance with the fee schedule in effect at the time of
from any savings account, including money market accounts, of            your request. For international funds transfer requests, you will be
the following transaction types:                                         given information regarding the fees associated with that transfer
• Checks you write;                                                      on the disclosure you are provided at the time of the transfer
                                                                         request.
• Debit Card or similar orders made by you and payable to a
  third party;                                                           Reliance by Citibank
                                                                         Citibank will rely on the information you provide in making a
• Automatic transfers (including Safety Check transfers);
                                                                         funds transfer on your behalf. It is your responsibility to provide
• Recurring payments you set up in advance;                              Citibank® with accurate information regarding that transfer,
                                                                         including the account number of the beneficiary of the funds
• Payments and transfers you authorize via CitiPhone Banking®,
                                                                         transfer and where applicable, the number (such as “BIC” or
  Citi Mobile® and Citibank® Online or other electronic means;
                                                                         “SORT”) identifying the beneficiary institution; payment will
  except for payments and transfers to repay Citibank loans and/
                                                                         be processed based on the number(s) provided by you. Should
  or lines of Credit and Citi® branded credit cards;
                                                                         you provide an incorrect account number and/or beneficiary
• Transfers to third parties at a Proprietary Citibank ATM,              institution identifier, you understand that any losses resulting
  including those you make using the Citibank® Global                    from the funds being credited to the wrong account will be your
  Transfer Service.                                                      responsibility. For international transfers, you may be required
• Payments and transfers you make using the Inter-Institution            at the time you initiate the request to provide Citibank with
  Transfer Service.                                                      information regarding the currency in which the beneficiary
                                                                         account is maintained. You understand and acknowledge that
There is no limit on the number of transfers between your linked         Citibank will rely on this information in executing your request
deposit accounts that you make in person with a teller or at             in accordance with the provisions set forth in the “Currency of
an ATM.                                                                  Transfer” paragraph below.
The maximum number of transfers you can make is limited to no            Security Procedures
more than six (6) per statement period. If you have reached this         When you place an order for a funds transfer, we will follow a
limit, we may refuse to honor additional transactions. We count          security procedure established for your protection and ours
checks for purposes of the transaction limitation as of the date         to verify that the transfer has been properly authorized. You
we post them to your account (not as of the date you write them).        understand that the security procedure is designed only to verify
As such, a check you write during one statement period may not           the source of the funds transfer instruction and not to detect
be counted until a subsequent statement period. If these limits          errors in the content of that instruction or to prevent duplicate
are exceeded three (3) times within a twelve (12) month period,          transfers. The procedure depends on the means by which you
we will, in our sole discretion, either: restrict your account access;   provide instructions to us. Unless we agree on another security
or, transfer the funds from your account into another Citibank           procedure, you agree that we may confirm the authenticity and
account you have (or that we open for you) that is not subject to        content of instructions by placing a call to any authorized signer
these transaction limits, as will be further described in the notice     on your account. By placing a transfer order, you agree to our use
that we will send concerning such excessive transaction activity;        of the applicable security procedure. You agree to be bound by
or, close your account and mail you a check for your balance, if         any funds transfer request that Citibank receives and verifies in
any. For clients living outside the United States, you may be asked      accordance with the security procedure outlined above.
to return wire transfer instructions to close your account. We may
also impose an excessive activity fee.                                   Transfer to a Beneficiary Bank
                                                                         When you request a funds transfer, you must select a financial
> External Funds Transfers                                              institution to receive it. For funds transfers within the U.S., the
                                                                         beneficiary bank must be a member of the Federal Reserve
The following terms apply to any request to transfer funds from          System, a correspondent bank of such a member, or a Clearing
your account to an account maintained at another institution             House Interbank Payment System (CHIPS) member. You may
other than those made using an online or mobile person to                request that the funds either be deposited into a particular
person transfer service which is subject to a separate agreement.        account at the beneficiary bank or be held at the beneficiary
Examples of funds transfers covered by this section include              bank for your beneficiary. The beneficiary bank is responsible
wire transfers and Citibank® Global Transfers. In addition to the        for notifying the beneficiary that the funds are available. After
information provided here, please refer to any funds transfer            the funds are transferred to the beneficiary bank, they become
agreements you may receive when you initiate such a request.             the property of the beneficiary bank. The beneficiary bank
For international funds transfers, you will be provided with certain     is responsible to locate, identify, and make payment to your
disclosures required by federal law at the time you initiate your        beneficiary. If the beneficiary cannot be located, the funds may
request for that transfer. To the extent the provisions in this          be returned. Except as may be prohibited by federal law, any
section are inconsistent with the disclosures provided to you for        losses resulting from an incorrect account number or other
an international wire transfer, the provisions of such disclosures       misidentification of your beneficiary provided by you are your
shall govern. When you request a funds transfer, you authorize           responsibility and not Citibank’s.
22                                                                                                                                             23
    Caseof2:21-cv-04237-FLA-MRW
Currency       Transfer                                   Document 12-3> Filed            06/06/21 orPage
                                                                                  Cancellations                     14 of 55 of
                                                                                                             Amendments               PageFundsID
Funds Transfers to beneficiaries within the United States are           #:231
made only in U.S. dollars. For international transfers, Citibank may              Transfer Requests
ask you to indicate the currency in which the beneficiary account             Applicable to Consumer International Citibank Global Transfers
is held. If you indicate that the account is held in U.S. dollars, your       and International Wire Transfers. You have the right to cancel
transfer must be made in U.S. dollars. If you indicate that the               your funds transfer request for a full refund or to amend your
account is held in foreign currency (either the local currency of             funds transfer request provided you cancel or amend your
the country where the account is maintained or another foreign                request within thirty (30) minutes of your authorizing payment
currency offered by Citibank) Citibank will send the transfer in              for that transfer. If you request a cancellation or amendment after
that foreign currency unless the transfer in foreign currency is              this thirty (30) minute period, the provisions under the paragraph
prohibited by local restrictions of the destination country. If you           “Applicable to all other Funds Transfer Requests” will apply.
indicate you do not know the currency in which the beneficiary
account is held, you can choose to send the transfer in U.S. dollars          To cancel a Consumer International Citibank Global Transfer,
or in one of the foreign currency options provided by Citibank at             please call 1-866-515-1725 (TTY 1-800-788-6775), sign into
the time of the transfer request. You understand that Citibank                citibankonline. com, Citi Mobile, or visit a full-service proprietary
has the right to rely on your statement as to the currency of the             Citibank ATM. When cancelling by phone, you will need to provide
beneficiary account and that it will not be responsible for any               us with information to help identify the funds transfer you wish to
error in the information it provides you concerning the applicable            cancel, including the amount and location where the funds were
exchange rate and the amount of funds to be received by the                   to be sent. Any refund will be made no later than three business
beneficiary should your statement be incorrect and a currency                 days of your request to cancel.
conversion occurs after Citibank sends your transfer. For transfers           To cancel a Consumer International Wire Transfer, please call
in foreign currency, Citibank will convert your U.S. dollar payment           1-888-606-9716 (TTY: 1-800-788-6775) and for Citibank Online
to the foreign currency selected by you at Citibank’s exchange                initiated wire transfers, you can cancel online. When cancelling
rate in effect at that time for similar transactions. The exchange            by phone, you will need to provide us with information to help
rate includes a commission to Citibank for exchanging the                     identify the funds transfer you wish to cancel, including the
currency. Information regarding the applicable exchange rate will             amount and location where the funds were to be sent. Any
be provided to you at the time you initiate the transfer request.             refund will be made no later than three business days of your
In addition, in the case of transfers into your account which are             request to cancel.
sent in foreign currencies, we will convert the funds into U.S
dollars at our current conversion rate. Our conversion rate for               Applicable to all other Funds Transfer Requests. You may cancel
both outgoing and incoming foreign fund transfers includes a                  or amend a funds transfer request only if we receive the request
commission for the conversion service.                                        prior to having executed the transfer and at a time that provides
                                                                              us with a reasonable opportunity to act upon that request. In
Delays or Non-Execution of Funds Transfers                                    general, after we have sent the transfer, you will not be able to
We will not be liable for any delay or failure to execute your funds          cancel or amend it unless the beneficiary bank consents to such
transfer request or delay in making the funds available to the                a request. We and/or the beneficiary bank may impose a fee in
beneficiary due to circumstances beyond the control of Citibank               connection with the return of that transfer and for any required
or any intermediary or beneficiary bank handling the transfer                 currency conversion. We will not be liable to you for any loss
including, without limitation, any inaccuracy, interruption,                  resulting from the failure of the beneficiary bank to agree to a
delay in transmission, or failure in the means of transmission                recall or amendment of your funds transfer request.
of your funds transfer request or execution of such request by
                                                                              Rejection of a Funds Transfer Request. We reserve the right to
the bank, whether caused by strikes, power failures, equipment
                                                                              reject your funds transfer request. We may reject your request
malfunctions, or delays caused by one or more of the institution’s
                                                                              if you have insufficient available funds in your account for the
fraud screening procedures or compliance procedures for
                                                                              amount of the transfer and any applicable transfer fees, if the
anti-money laundering, economic sanctions or similar laws. You
                                                                              information you provide in connection with that transfer is
further agree that we may refuse to process or delay processing
                                                                              incomplete or unclear, if we are unable to confirm the identity
any request if it would violate any guideline, rule, policy, or
                                                                              or authority of the person requesting the transfer, or if we are
regulation of any government authority or funds transfer system.
                                                                              unable to fulfill your request for any other reason. In the event
Incoming Funds Transfers                                                      we reject your request for a funds transfer, we will notify you at
Notice of your incoming funds transfers will be deemed to have                the time you request the transfer or as soon thereafter as we
occurred when you receive your periodic bank statement, or                    determine to reject the transfer request.
another notice from us, containing a credit to your account for               General Tips for Wire Transfer Safety. Wire transfers are a fast
the funds received. Also, to determine if a funds transfer has been           way to send money to individuals and businesses. However,
credited to your account, you can call CitiPhone Banking , view
                                                             ®
                                                                              because they are fast and final they can also be a target for fraud.
your account information on Citibank® Online or Citi Mobile®, or              According to the Federal Bureau of Investigation, the incidents
request account updates via Citi® Text Banking.                               of wire transfer scams have increased significantly. Common
                                                                              scams include: phishing (attempts to obtain sensitive information
                                                                              such as account details by posing as a reputable company via
                                                                              email, text, or phone); family emergency (receipt of a message

24                                                                                                                                              25
   Case
from         2:21-cv-04237-FLA-MRW
      a friend or family member claiming to be in needDocument
                                                       of money    12-3Limitation
                                                                          Filed 06/06/21
                                                                                  of Liability    Page 15 of 55 Page                ID
for an emergency); and IRS Impostors (fake IRS tax notices or    #:232 Citibank shall not be responsible for any incidental or
individuals impersonating as IRS agents claiming you owe taxes).       consequential damages or expenses arising in connection
For additional recent and common scams, please visit the Federal       with your funds transfer.
Trade Commission web site at https://www.consumer.ftc.gov/
features/scam-alerts.
                                                                       > Withdrawals
Your financial security is important to us. We encourage you to
take the following steps to reduce your risk of fraud when sending     Where to Make a Withdrawal
wire transfers:                                                        At a Citibank Branch. You can withdraw up to your available
                                                                       balance by cashing a check or making a withdrawal at a Citibank
• Know Who You are Dealing With — Do not send funds to an              branch. We may require you to present identification.
  individual or business you don’t know personally.
                                                                       At a Proprietary Citibank ATM or at an ATM Network Machine.
• Verify your Wire Transfer Instruction — Check the information
                                                                       You can use your Citibank® Banking Card to withdraw cash from
  you include on a wire transfer instruction to verify the
                                                                       your eligible linked accounts at a Proprietary Citibank ATM and
  information is correct.
                                                                       from primary linked accounts at a Network ATM. Depending on
• Verify the legitimacy of what you are paying for — Independently     the terms of your account, there may be a Citibank transaction
  confirm (whether in-person or through a trusted third-party)         fee for cash withdrawals from a Network ATM other than those
  the legitimacy of what you are paying for.                           which you can use without incurring a surcharge as described in
                                                                       the following paragraph. In addition, the company that owns or
• Be Cautious of any Recipient Claiming Urgency — Don’t be rushed
                                                                       operates the machine may charge you a fee for the withdrawal.
  into initiating a transfer to anyone claiming an urgent deadline.
                                                                       For more information on ATM withdrawals, refer to the Electronic
If you believe you may have been a victim of a wire transfer           Banking section of this Manual.
scam, time is of the essence. Please contact Citibank immediately
                                                                       You can withdraw cash, get information and make transfers
so that we can attempt to contact the corresponding financial
                                                                       between your eligible linked Citibank accounts with no surcharge
institution that may have received the fraudulent wire transfer.
                                                                       fee when you use your Citibank Banking Card at ATMs in the U.S.
                                                                       located at Citibank branches, ATMs at select retail store locations,
> Claims                                                              and ATMs participating in the MoneyPass® Network. ATMs in
                                                                       retail stores and at other non-Citi locations are not owned or
Applicable to claims or questions with respect to Consumer             operated by Citibank. Use the Citi Worldwide ATM/Branch Locator
International Citibank Global Transfers and International              on Citibank Online or the Citi Mobile® App to find the nearest
Wire Transfers                                                         ATMs and branches, including non-Citibank ATMs in the U.S. with
Please refer to the “Error Resolution and Notice Procedures for        surcharge free access.
Claims or Questions concerning Consumer International Global
Transfers and International Wire Transfers” paragraph under            Cash Withdrawals
“Electronic Banking” for a description of your rights.                 Cash withdrawals or payments at any Citibank branch may be
                                                                       restricted due to the limited amount of currency on hand. If we
Applicable to claims or questions with respect to domestic             do not have sufficient cash for a large withdrawal or payment,
Citibank® Global Transfers                                             we may make arrangements for a later cash payment or
Please refer to the “Error Resolution and Notice Procedures for        offer to make payment with an Official Check. We assume no
all other Electronic Fund Transfers” paragraph under “Electronic       responsibility to provide personal protection for customers who
Banking” for a description of your rights.                             elect to carry large sums of money off our premises.
Applicable to claims or questions with respect to Domestic             Writing a Check
Wire Transfers.                                                        You can write a check for any amount up to the available balance
You have the responsibility to let us know of any error, delay or      (including any Checking Plus® or Safety Check availability) in
other problem with your funds transfer within thirty (30) days         your checking account or money market account, provided
from the date you receive notification that we have transferred        your account offers a check-writing feature, by using one of the
the funds. In the event that your transfer was delayed or              personalized checks you receive from us or one of the compliant
erroneously executed as a result of erroneous information you          checks that you have ordered elsewhere. Checks must be written
provided, you understand that you may be responsible for the           in U.S. dollars.
amount of that transfer and any associated fees. If your transfer
was delayed or erroneously executed as a result of Citibank’s          Paying Your Checks
error, Citibank’s sole obligation to you is to pay or refund such      Electronic Presentment of Checks. We may charge your account
amounts as may be required under the Uniform Commercial                on the day that a check or other transaction is presented (or
Code Article 4A or by other applicable law. Any claim for interest     returned) to us directly or electronically for payment. We may
payable by us shall be at our published savings account rate in        charge your account or place a hold on funds at an earlier time
effect within the state of the home financial center of the account    if we receive notice that a check or other item deposited to your
from which the funds transfer was made.                                account is being returned, or if we receive notice that your check
                                                                       or electronic payment (e.g., at a point-of-sale) is being processed

26                                                                                                                                       27
forCase      2:21-cv-04237-FLA-MRW
    collection. Please note: Some merchants may obtain   Document 12-3payFiled          06/06/21
                                                                                any post-dated           Page
                                                                                                 check that      16been
                                                                                                            has not    of properly
                                                                                                                           55 Page         ID
                                                                                                                                    registered
authorizations in advance for point-of-sale transactions in an       #:233 with us or not registered in a timely manner. If we re-credit your
amount greater than the final transaction amount. You agree                account after paying a postdated check over a valid and timely
that we may place a hold on sufficient funds to cover the amount           postdated check notice, you agree to transfer to us all of your
of the authorized transaction, pending its final settlement                related rights against the payee or other holder of the check,
through the system even if that amount exceeds the actual                  and to assist us in legal action taken against that person.
amount of the transaction. This could affect the balance
                                                                           Stale-Dated Checks. You agree that we may pay or reject a check
available to cover other transactions.
                                                                           which is presented to us for payment more than six months after
Check Processing Cut-off Hour. In order to handle the large                its date (a “stale-dated” check), even if the presentment occurs
volume of checks processed each day, we may treat any check                after the expiration of a stop payment order. We normally do not
you have written that is presented for payment after 2:00 P.M.             examine the date on checks presented for payment. You agree
on a Business Day as if it were received on the next Business              that we are not required to identify stale dated checks or to seek
Day. Our cut-off hour with respect to any notice, knowledge,               your permission to pay them. To make sure that a check will not
stop payment or post-dated check order, or legal process received          be paid, you should place a stop payment order on the check.
by us involving a check we have received for payment is one hour
after the opening of the Business Day following the Business               Stop Payment Orders (Checks)
Day on which we received the check. Our cut-off hour for check             General. Any signer on the account can instruct us to stop
processing purposes with respect to our right of setoff is midnight        payment on a check that has not been paid by issuing a stop
of the Business Day following the Business Day on which we                 payment order at a Citibank branch, through Citibank® Online or
received the check, or such later time by which we must                    by calling CitiPhone Banking®. For information about stopping
return the check.                                                          payment on an automatic withdrawal or payment from your
                                                                           account (ACH), please refer to “Stop Payment Orders (Automatic
Notations on Checks. We may ignore any legal copy appearing on             Transfers)” in the Electronic Banking Section of this Manual.
your checks (such as “Void after 60 days”). Our decision to pay or
not to pay a check is based on funds available in your account and         A stop payment order must be received in a time and manner
other factors. It may not be affected by any subsequent deposits           that gives us a reasonable opportunity to act on it before paying,
to your account.                                                           accepting, certifying, cashing or otherwise becoming obligated
                                                                           to pay the item. Payment cannot be stopped on a check that has
PLEASE NOTE: As checks you have written are presented to us                already been paid or that is in the process of being paid. At the
for payment during the course of a Business Day, we may place a            time that you place a stop payment order, we may not be able to
hold on available funds in your account for the amount of those            tell you whether the check has been paid or is in the process of
checks resulting in a reduction in your available account balance          being paid. Under certain circumstances, the law may allow the
throughout that day. The held funds may be applied against                 party in possession of the check to enforce payment, despite the
processing of those checks or other transactions later that day.           stop payment order. You agree to indemnify us against any claim
We process most checks by automated means based on                         or loss resulting from honoring your stop payment request.
information encoded on the checks. As such, we may not                     When you place a stop payment on a check, a stop payment
physically examine all checks to determine if they are properly            fee may apply. Please refer to “Other Fees and Charges For
signed or completed. You agree that we may rely on such a                  All Accounts” in the Marketplace Addendum for a schedule of
process and that it will be deemed an acceptable standard of care          applicable fees.
on our part.
                                                                           When you place a stop payment order on a check and believe that
Post-Dated Checks. You agree not to write post-dated                       the check may be converted to an electronic transaction (ACH),
checks. If you do, we may or may not pay the check on the                  you should also place a second stop payment as an ACH. There is
day it is presented.                                                       no fee for the second stop payment.
The following applies to you if the governing state law of your            Contents of Stop Payment Order. You will need to accurately
account is in a state other than New York: If you write a post-            provide:
dated check on your account and intend that the check will not
be paid by us until the date written on the check, you must notify         • Your account number;
us to register it at the time you write the check. In order for            • The date of the check;
your registration notice to be effective, you must call CitiPhone
Banking and provide the number, payee, amount and date of the
          ®                                                                • The check number;
check. You may also send written notice of your post-dated check           • The exact amount (dollars and cents) of the check; and
request to us at the address printed on your periodic statement.
An oral or written request to register a post-dated check is good          • The payee’s name.
for six (6) months and may be renewed for additional six (6)               We may use some or all of the information, in our sole discretion,
month periods by giving written notice to us within the period             to identify a check. If the information is not exactly correct, the
during which the original notice is in effect. A post-dated check          stop payment may not be effective.
will be registered only if the notice is received at such a time and
in such a manner as to afford us a reasonable opportunity to act
on it before we take action with respect to the check. We may
28                                                                                                                                          29
   CasePeriod
Effective    2:21-cv-04237-FLA-MRW
                   of Stop Payment Order: Renewal. ADocument
                                                         stop     12-3Generally,
                                                                         Filed your
                                                                                  06/06/21       Page
                                                                                      deposits and        17 of
                                                                                                   withdrawals  are55    Page ID
                                                                                                                    processed
payment order on a check will stay in effect for six (6) months #:234 as follows:
from the date we accept the stop payment order, unless you
                                                                      First: Deposits made before the cut-off time are added to your
instruct us to cancel it or to renew it, provided that we have
                                                                      account balance.
not already returned the check. The order may be renewed for
additional six (6) month periods.                                     Second: Fees for services we provide.
Your instructions to remove or renew a stop payment order must          Third: Transactions received real-time during the day are
be received in a time and manner that gives us a reasonable             deducted as they occur if there is a sufficient available balance
opportunity to act upon it.                                             in the account to pay for the transaction and any associated fee.
                                                                        Example: ATM, debit PIN or teller withdrawals including cashed
Payment over Valid Stop Payment Order. If you believe that
                                                                        checks; transfers or Citibank® Online bill payments initiated by
we have paid a check over a valid stop payment order, we may
                                                                        you, debit card purchases at a merchant and most ACH debits*
require you to provide us with evidence of our acceptance of a
                                                                        that we receive throughout the day.
valid stop payment order and an affidavit describing in detail your
loss resulting from the payment of the check; and, if applicable,       Fourth: Checks presented for payment and any ACH debit not
further describing in detail your dispute with the payee. If we         deducted during the day are deducted from your remaining
subsequently determine that you were indebted to the payee              available balance in the order of lowest to highest dollar amount.
for the exact amount of the check or less, you agree that we            *
                                                                            ACH (Automated Clearing House) debits are received electronically through a
will have the right to debit your account for the amount of the             merchant you have instructed to bill your checking account i.e., for your utility
                                                                            or phone bill.
indebtedness. If your account has insufficient funds to cover the
indebtedness we may also exercise our right of setoff.                  Overdrawing Your Account
                                                                        In the event of insufficient funds to pay all of your items or
Replacement Check. If you write a new check to replace                  permit one or more transactions, we may return one or more
one on which you have placed a stop payment order, be sure it           of your items and/or not allow one or more of the requested
has a different check number and date. It is also helpful if you        transactions, or, in our sole discretion, we may create an overdraft
write the word “replacement” on it so it is not mistaken for the        by paying some or all of them. Regardless of the option we
original check.                                                         choose, we will charge you a fee (or fees) as stated in the “Other
Official Checks and Money Orders. You may not as a matter of            Fees and Charges for All Accounts” Fee Schedule located in the
right place a stop payment on an official check, money order,           Marketplace Addendum.
or international cheque. If such an instrument has been lost,           An Overdraft Fee may be assessed when your account is in
stolen, or destroyed, you and/or the payee may, under certain           overdrawn status after transactions post at the end of the
circumstances, be allowed to place a stop payment by completing         day. A Returned Item fee may be assessed when a check or
a “Stop Payment Request and Indemnity Agreement” form. We               item is returned unpaid due to insufficient/unavailable funds
may require that you wait ninety (90) days before reissuing the         in your account. Overdraft fees and Returned Item fees, in any
check or reimbursing you. You may also be required to purchase a        combination, will not be assessed more than four (4) times
surety bond for twice the amount of the instrument.                     per day. An Overdraft Fee may also be charged whenever a
                                                                        transaction, including a service fee or charge, is deducted from
Insufficient Account Balances
                                                                        your account and either causes your account to be overdrawn or
We may accept, pay, certify, or charge to the appropriate account,
                                                                        increases the amount by which your account is overdrawn.
checks and other items in the order we choose. For purposes
of this “Insufficient Account Balance” section and the following        Please note that we do not charge an Overdraft Fee for ATM or
“Overdrawing Your Account” section, an “item” includes checks,          debit card overdrafts. Our payment of any items or allowance
substitute checks, service charges, purported substitute checks,        of transactions that create overdrafts in no way obligates us
electronic items or transactions, drafts, remotely created checks,      to continue that practice at a later time. We may discontinue
image replacement documents, indemnified copies, preauthorized          permitting overdrafts without cause or notice to you. We
payments, automatic transfers, telephone initiated transfers,           discourage the practice of overdrawing accounts.
ACH transactions, online banking transfers or bill payment
                                                                        We offer a line of credit account called Checking Plus® (variable
instructions, withdrawal slips, in-person transfers or withdrawals,
                                                                        rate) line of credit, which can cover your incoming items (as
adjustments, and any other instruments or instructions for the
                                                                        defined in the “Insufficient Account Balances” section) and
payment, transfer or withdrawal of funds including an image or
                                                                        prevent returned items up to your available credit line. This
photocopy of any of these. Even if we provisionally post checks or
                                                                        overdraft protection is not automatic and you must apply for and
other items to your account during the day, we may treat them
                                                                        be approved for this account. You can also enroll in our Safety
as if we received all of them at the end of the day. We do not
                                                                        Check service, which lets you link a money market or savings
necessarily process transactions with regard to the fees that
                                                                        account to cover overdrafts or use of unavailable funds in your
you may incur for insufficient balances.
                                                                        checking account. For more information on Checking Plus®
                                                                        (variable rate) line of credit and Safety Check, please refer to the
                                                                        “Overdraft Protection” section of the Marketplace Addendum.




30                                                                                                                                                              31
     Case 2:21-cv-04237-FLA-MRW
Withdrawal     Refusals                                  Document 12-3Check     Filed   06/06/21 Page 18 of 55 Page ID
                                                                                    Cashing
In some instances, we may refuse a request for a withdrawal           #:235 Your Own Checks. You can cash a check at any Citibank branch,
or transfer from an account. The following list includes, but is            for any amount up to the available balance with your Citibank®
not limited to, the most common reasons we might refuse                     Banking Card or other identification that is acceptable to us.
such requests:
                                                                            Third Party Checks. In certain instances we may allow you to
• If the funds you wish to withdraw are not yet available; (See             cash a third party check (i.e., a check originally payable to another
  the “Funds Availability at Citibank” section of the Marketplace           person) at a Citibank branch, up to the available balance in your
  Addendum.)                                                                account using your Citibank® Banking Card as identification. If the
                                                                            check is payable to a party other than yourself, we may require
• If we decide to require seven (7) days advance written notice
                                                                            that the other party’s endorsement be verified or guaranteed
  and we have not received such notice;
                                                                            before we accept the check. In any case, we may refuse to
• If there are insufficient funds in your account;                          accept any third party check for encashment for any reason. If
• If you use a type of check not acceptable to us;                          you routinely request that we cash third party checks we may
                                                                            require that you enter into a separate agreement with us for that
• If the funds you wish to withdraw are being held to cover a               purpose. If we do cash a third party check, a hold may be placed
  checking account withdrawal under our Safety Check service;               on your account for the amount of the check until the check
• If the funds you wish to withdraw are being held due to                   clears. The amount of the check cashed may also reduce your
  cashing of a third party check against the account or                     daily balance or average daily balance for interest and/ or fee
  for any other reason;                                                     calculation purposes for up to the number of days it takes for us
                                                                            to collect the check.
• If the withdrawal would consist of money owed to us;
                                                                            Payee Check Cashing. When you write one of your checks to
• If the withdrawal you are requesting is of the type that is limited       another person, that person, with proper identification, may
  by federal regulations, and you have already reached the                  be able to cash it at a designated Citibank branch up to the
  applicable limit;                                                         applicable limit which is currently $5,000. This limit may change
• If, in the case of a joint account, any account signer gives us           from time to time without notice to you. We may charge a person
  written instructions not to permit a withdrawal;                          who cashes your check a fee, or refuse to cash your check, if
                                                                            that person is not a deposit or loan customer of ours. Otherwise,
• If the account is pledged as collateral for a loan;                       the payee will be required to deposit the check to an account
• If an account owner has died and we have not received all                 with us or elsewhere. For checks presented for encashment to a
  documents required to release funds in the account;                       Citibank branch located in California or Nevada by a payee who
                                                                            does not bank with us, we may also require the payee to provide
• If we have not received documents or identification required to           a fingerprint before cashing the check. If the payee refuses to
  permit access to the account, such as when the account is new             provide a fingerprint, or, if a payee refuses to pay our check
  and documentation remains missing;                                        cashing fee, we may refuse to cash the check. You agree that our
• If we have been ordered by a court or other legal process not to          refusal to do so is reasonable and that we will not be liable to you
  permit the withdrawal;                                                    for our refusal.
• If you do not present us with appropriate identification or any            Check Cashing for Others. You should not use your account to
  other information that we may require;                                     cash checks for others who are not well known to you. Although
                                                                             we may make funds provisionally available to you and may
• If we are aware of any dispute relating to the account or funds in         take steps to determine whether a check will be paid, you are
  the account;                                                               responsible for any loss that occurs if the check is returned to
• If we have some suspicion of fraud, irregularity, or illegality; or        us for any reason (e.g., because it is counterfeit). Our employees
                                                                             cannot promise that checks drawn on or issued by other
• If we believe that the signature on a check or item drawn on
                                                                             institutions, including cashier’s checks or official checks,
  your account and presented for payment does not appear
                                                                             will be paid.
  similar to that appearing in our records.

Withdrawal Notice
We reserve the right to require seven (7) days advance notice
before permitting a withdrawal from all interest checking, savings
and money market accounts. We currently do not exercise this
right and have not exercised it in the past.




32                                                                                                                                                33
     Case 2:21-cv-04237-FLA-MRW Document 12-3images
                                                Filed    06/06/21
                                                               with your Page
                                                                         periodic 19   of 55 YouPage       ID
Account Statements and                               delivered                    statements.      must speak
                                       #:236 with an account representative to sign up for this service. Please
Notices, Periodic Statements                                         note that if you receive check images with your statement,
                                                                     included among those images may be some checks which were
                                                                     presented for payment but which were returned unpaid after your
                                                                     statement was prepared and sent to you.
We will provide a periodic account statement to you showing all
                                                                     Images of your cancelled checks presented within the past
activity for the statement period, all transactions made with your
                                                                     18 months are also available to you through Citibank® Online.
Citibank® Banking Card, all transfers you authorize in advance,
                                                                     Additionally, you may request a copy of any of your cancelled
and other account information for the statement period. Your
                                                                     checks by calling CitiPhone Banking®. Please refer to “Other Fees
periodic statement will include a summary of your linked account
                                                                     and Charges for All Accounts” in the Marketplace Addendum for
balances and an itemized listing of your transactions by date,
                                                                     applicable fees.
including information about checks presented against your
account, and other notices about your linked accounts. We use
postage-paid ordinary postal-mail to send you statements or          > Substitute Checks and Your Rights
notices to the postal mail address reflected in our records for
the account.                                                         What Is a Substitute Check?
                                                                     A substitute check is a paper reproduction created from a digital
Regardless of the number of account owners, we only mail to one      image of the front and back of the original check and bears the
owner per account. Notification given to any one account owner       legend “This is a legal copy of your check.” You can use it the
is considered notification to all account owners and is considered   same way you would use the original check. Federal law allows
delivered to you on the date we first place the statement or         banks to replace original checks with “substitute checks.” Under
notice in the U.S. mail or the date that the email notifying you     the law, a substitute check is the “legal equivalent” of the original
that your statement is available on Citibank Online is first sent,   check. In other words, it can be used in the same way and for all
regardless of whether or not you receive it.                         purposes for which you would use the original check.
If two consecutive statements and/or notices are returned to us      Your Rights
for any reason, you agree that we may hold subsequent notices        The following rights apply if you receive a substitute check from
and statements until we receive forwarding information from you.     us in lieu of the original check. These rights do not apply to
Statements and notices held for you will be deemed delivered         original checks or to electronic debits. Your rights as to those
to you on the date that they are prepared (for held statements),     transactions remain unchanged and are described in other
mailed (for returned statements) or otherwise made available         sections of this Agreement. Please note these rights also do not
to you. At our discretion, we may destroy mail that is returned      apply to images of checks furnished to you or viewed through
to us as determined to be undeliverable. If you have a checking,     Citibank® Online.
Checking Plus®, or Checking Plus® (variable rate) line of credit
account, you will receive a statement each month and that            In certain cases, federal law provides a special procedure that
statement will include information regarding all of your other       allows you to request a refund for losses you incur if you believe
linked accounts.                                                     a substitute check is incorrectly posted to your account (for
                                                                     example, if you think your account was debited for the wrong
You can arrange to receive separate statements for your linked       amount) and production of the original check is needed to
Citibank accounts by calling CitiPhone Banking® (see the back        determine the validity of the debit. The losses you may attempt
cover of this Manual for telephone numbers).                         to recover may include the amount that was withdrawn from your
Instead of receiving a paper statement through ordinary              account and fees that were charged as a result of the withdrawal
postal mail, any signer on an account may elect to enroll in our     (for example, overdraft check fees.) The amount of the refund
paperless statement service when you are registered on Citibank      you may request under this procedure is limited to the amount
Online. If you elect to use the paperless statement service, we      of your loss or the amount of the substitute check, whichever
will notify you via email of the availability of your statement      is less. You are also entitled to interest if your account is an
on Citibank Online. The terms and conditions for the paperless       interest-bearing account. If your loss exceeds the amount of the
statement service are subject to a separate agreement which you      substitute check, you may be able to recover additional amounts
will accept when enrolling in the service and can view at any time   under other laws.
on Citibank Online.                                                  Under federal law, you may receive up to $2,500 of your refund
                                                                     (plus interest if you have an interest-bearing account) within ten
> Cancelled Check Options                                           (10) Business Days after we receive a complete claim from you
                                                                     and the remainder of your refund not later than forty-five (45)
Unless you have an account package that allows you to elect
                                                                     calendar days after we receive a complete claim from you. You
otherwise and you have done so, we will not send you images of
                                                                     will not be entitled to a refund if we determine that the substitute
your cancelled checks.
                                                                     check was correctly posted to your account. Alternatively, we may
If you have a checking account in the Citigold® Account Package,     reverse the refund (including any interest on the refund) if we
Citi Priority Account Package, Citibank® Account Package or          later determine that the substitute check was correctly posted to
a Citi Private Bank Account, you may elect to have your check        your account.

34                                                                                                                                       35
> Case
   Filing 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 20 of 55 Page ID
                                       #:237 Special Circumstances
          a Claim
If you believe a substitute check you have received from us
was improperly debited to your account, please call CitiPhone
Banking® at the number indicated on the back cover of this
Manual. You must contact us within forty (40) calendar days          > Forfeited Accounts
of the date we mailed, or otherwise made available to you, the
substitute check in question. We may extend the time period if       If your account is seized by or forfeited to the United States
you were prevented from contacting us for extenuating reasons.       government or a state government, you no longer have title to
In certain situations, such as forgery claims, we may require        the account, and the funds in the seized or forfeited account will
that you put your claim in writing. If so, we must receive the       no longer earn interest during such period of seizure or forfeiture,
information in writing within ten(10) Business Days from the day     even if the funds are eventually returned to you.
you first notified us of your claim.
If you are not able to contact us by telephone, you may also write   > Death or Legal Determination
to us at the following address: Citibank Client Services, P.O. Box      of Incompetence
769014, San Antonio, TX 78245-9989.
                                                                     You agree to notify us immediately of the death or court-
In investigating your claim, we may request the following            ordered legal determination of incompetence of any owner or
information from you:                                                authorized signer on your account. We may disregard any notice
• Description of how you suffered a loss;                            of incompetence unless the person in question has been declared
                                                                     incompetent by a court of appropriate jurisdiction and we receive
• Amount of your loss;                                               written notice and instructions from the court or court appointed
• Explanation as to why the original check is needed to determine    fiduciary regarding the account. We also may freeze, offset, refuse
  the validity of the amount charged to your account; and            and/or reverse deposits and transactions (e.g., governmental
                                                                     or retirement benefits payments payable to the deceased) if an
• A copy of the substitute check and/or information to help us       owner dies or is legally determined incompetent.
  identify the substitute check (such as check number, the amount
  of the check and payee).                                           In case of death or legally determined incompetence of an account
                                                                     owner, we will continue to honor checks written on that account
                                                                     as well as other withdrawal instructions until we are notified of the
                                                                     death or the legally determined incompetence. We may continue
                                                                     to honor checks for up to ten (10) days following the death of
                                                                     the account owner unless a validly appointed representative of
                                                                     the decedent or another account owner provides us with stop
                                                                     payment instructions.
                                                                     Upon notification of death or legal determination of incompetence,
                                                                     we will block individual accounts; joint accounts may remain
                                                                     unblocked for up to thirty (30) days after we have been notified of
                                                                     an account owner’s death. Certain documents must be presented
                                                                     to us before funds in such an account can be paid out and the
                                                                     account closed. For more information about which documents
                                                                     are required, please visit your Home Branch or contact CitiPhone
                                                                     Banking® (see the back cover of this Manual for telephone
                                                                     numbers).

                                                                     > Dormant Accounts
                                                                     Under applicable state abandoned property statutes, your
                                                                     account will be considered dormant (inactive) and we may
                                                                     be required to send to the appropriate state the balances in
                                                                     your deposit account unless you have done at least one of the
                                                                     following during a specified period of time:
                                                                     • Deposited or withdrawn funds;
                                                                     • Signed and returned our active account confirmation form; or
                                                                     • Written to us concerning the account.
                                                                     A certificate of deposit account that has not reached initial
                                                                     maturity will not be considered inactive, but if the account renews
                                                                     automatically, it can become inactive starting after the initial
                                                                     maturity date.
36                                                                                                                                      37
    Case 2:21-cv-04237-FLA-MRW
In complying    with these requirements, the laws of theDocument
                                                         state        12-3> Filed
                                                                             Right06/06/21
                                                                                       of Setoff Page 21 of 55 Page ID
of your last known address (as recorded on our bank records)        #:238
govern the inactivity period and specific requirements applicable         Subject to applicable law, we may exercise our right of setoff
to your account. If your address, as recorded on our bank records,        against any or all of your accounts (except IRA, Keogh plans and
is outside of the United States, South Dakota law will govern.            certain trust accounts) without notice, for any liability or debt of
                                                                          any of you, whether joint or individual, direct or contingent, now or
                                                                          hereafter existing, and whether arising from our fees or charges,
> Legal Process                                                          overdrafts, endorsements, guarantees, loans, attachments,
Regardless of where or how we are served, we may comply with              garnishments, levies, attorneys’ fees, or other obligations. If an
any state or federal legal process, including, without limitation,        account is a joint or multiple-party account, each joint or multiple-
any writ of attachment, adverse claim, execution, garnishment,            party account owner authorizes us to exercise our right of setoff
tax levy, restraining order, subpoena or warrant relating to you          against any and all accounts of each account owner.
or your account which we believe to be valid. You agree that we           You expressly agree that our right of setoff extends to, and
may honor legal process that is served personally, by mail, or by         may be directed towards, any federal or state benefit payments
facsimile transmission at any of our offices (including locations         (including Social Security benefits) directly deposited into your
other than where the funds, records or property sought is held),          account. You also agree to allow us to apply any subsequently
even if the law requires personal delivery at the office where your       credited deposit made to your account against any overdrafts
account or records are maintained. You agree that we will have            and against any fees and charges or other obligations owed us in
no liability to you for honoring any such legal process. You also         whichever order we determine and that we may use any federal
agree that we will have no obligation to assert on your behalf            or state benefits payment that is deposited into the account
any applicable exemptions to execution or attachment under                (including direct deposit of Social Security) for this purpose. You
any applicable state or federal law. We will also have and may            acknowledge and agree that if you do not want your electronically
enforce a right of setoff and security interest against any of your       deposited benefits applied in this way, you have the option of
accounts in order to reimburse us for our fees and expenses,              changing your direct deposit instructions by providing notice to
including attorneys’ fees, court costs and expenses, in complying         the benefits payor at any time.
with legal process.
We may comply with process we deem appropriate even if                      > Restricted Access
it appears to affect the interest of only one owner of a joint
account. We may refuse to permit withdrawals or transfers from              There are occasions when we restrict access to deposits, such
your account until such legal process is satisfied or dismissed             as when your account application is being processed, when
even if such action results in insufficient funds to pay a check            funds are assigned as collateral or when we are required by law
you have written or otherwise satisfy an obligation you may                 to restrict access. If funds assigned as collateral are in interest-
have incurred.                                                              bearing accounts, they will continue to earn interest as usual.
                                                                            They may not, however, be used in connection with our Safety
Accounts opened with trust or fiduciary designations (e.g., “XYZ,           Check service.
Inc. client trust account”) may be subject to legal process unless
our records contain an express written trust or court order that
provides otherwise.                                                         > Closing a Deposit Account
Upon receipt of any legal process, you will be liable to us for             You may close your account at any time (except as stated
our processing fee, and reimbursement for our record research,              otherwise in this Manual). We may allow one owner/signer to
reproduction and handling costs. We may deduct such fee, as                 close an account without the consent or signature(s) of any other
well as any expenses, including, without limitation, attorneys’             owner(s)/ signer(s). Except in limited circumstances, if you close a
fees in connection with any such document or legal process,                 Certificate of Deposit account before maturity, you will be subject
from your account or any other account you may have with us                 to an early withdrawal penalty.
without prior notice to you, or we may bill you directly for such           We may close your account at any time with or without cause.
expenses and fees.                                                          We may try to notify you in advance should this be necessary,
You agree to release and indemnify, defend and hold us harmless             but we are not obliged to do so. If we close your account, we
from all actions, claims, liabilities, losses, costs and damages            will send you a check for your final balance, if any, minus any
including, without limitation, attorneys’ fees, associated with our         applicable account fees and charges. For clients living outside
compliance with any legal process we believe to be valid.                   the United States, you may be asked to complete wire transfer
                                                                            instructions to receive your funds. If your account balance is
When we receive an order instructing us to restrict access to               insufficient to pay applicable account fees and charges owed
funds in an account, we may remove the funds from the account               to us, you will continue to be liable to us for the unpaid amount
and maintain them separately. These funds will not earn interest            and interest thereon until it is paid in full. Your obligations for
and will not be considered as part of your combined balances                transactions conducted prior to account closure will survive the
when we determine account fees and rates.                                   termination of the account and this Agreement. If we close your
                                                                            account because of negative account activity, we may report that
                                                                            information to a Consumer Reporting Agency.


38                                                                                                                                                 39
     Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 22 of 55 Page ID
Foreign Currency Exchange              #:239 Electronic Banking

Citibank’s World Wallet® service offers you the convenience of        The following terms apply to a) Electronic Fund Transfers (EFT)
ordering foreign currency at competitive exchange rates quickly       (e.g., consumer ATM transactions, point-of-sale (POS)
and easily. Foreign currency is available in more than 50 different   transactions, domestic Citibank Global transfers, Zelle®
currencies. You can order foreign currency simply by visiting your    transfers, ACH transfers and Instant Payments) and b) where
local Citibank branch or by calling CitiPhone Banking®. Daily order   indicated International Citibank® Global Transfers and consumer
limits may apply. Delivery of foreign currency can be made to         international wire transfers designated as remittance transfers
your address on record or an alternate address in the continental     under federal law. Any authorized signer on an account may
United States, for an additional nominal charge. Citibank will not    apply for these services on behalf of all authorized signers.
deliver to P.O. Boxes or to locations outside of the continental      Some EFT services are subject to separate terms and conditions
United States. All orders placed for next business day delivery       (e.g., Citibank Global Transfers and Zelle® transfers) which are
must be made by 3 PM Central Time. For more information about         provided to you when enrolling in a specific service.
these services, you may visit citibank.com, call CitiPhone Banking®
                                                                      We shall comply with the requirements of, and you shall be
or 1-800-756-7050 toll-free within the United States. Your account
                                                                      entitled to, the remedies for error resolution for an EFT required
will be automatically charged by us for the amount of your order,
                                                                      in accordance with the federal Electronic Fund Transfer Act, 15
plus any applicable service and shipping charges. For redemptions
                                                                      USC 1693 or alternatively, the remedies for error resolution for
of foreign currency, your account will be credited in U.S. dollars,
                                                                      a remittance transfer in accordance with the Dodd-Frank Wall
less any applicable service charges. The exchange rate for a
                                                                      Street Reform and Consumer Protection Act, 15 USC 1693o-1
purchase or redemption of foreign currency is the Citibank foreign
                                                                      and regulations promulgated thereunder. You may be entitled to
currency banknote conversion rate in effect at the time you place
                                                                      additional rights and remedies — including different limitations
your purchase order or redeem your currency. This rate includes a
                                                                      of liability for unauthorized transactions — according to the
commission to Citibank for the conversion service.
                                                                      governing state law of your account. For more information,
                                                                      refer to “Lost or Stolen Citibank® Banking Cards or Other
> Limitation of Liability                                            Access Devices and Unauthorized Electronic Transactions”
                                                                      in this section of the Manual.
We assume no responsibility and make no representation
regarding (a) comparative exchange rates available from other
sources, and (b) foreign laws relating to currencies, including,      > General
without limitation, the importation of currencies and laws
                                                                      Please note that each withdrawal, transfer, purchase and cash
affecting the free convertibility of local currencies.
                                                                      advance is limited by the amount available in your account or
                                                                      available to you via an overdraft protection program such as
                                                                      Checking Plus®, Checking Plus® (variable rate) line of credit or
                                                                      Safety Check. Some Network ATM operators may impose lower
                                                                      limits on cash withdrawals.
                                                                      Limitations on Transfers. In addition to the limits imposed on
                                                                      each Business Day transfer, transfers from savings or money
                                                                      market accounts are subject to the federal limitations described
                                                                      in the “Limits on Transfers” section of this Agreement.
                                                                      Limitations on Withdrawals and Right to Suspend or
                                                                      Discontinue Services. At any time we may change the withdrawal
                                                                      limits that apply when you use an Access Device, and at any time
                                                                      we may suspend or discontinue operation of certain electronic
                                                                      banking services based upon security issues and other factors.
                                                                      ATM Terminal Transactions. You can get a record detailing the
                                                                      transactions you perform at Proprietary Citibank ATMs and
                                                                      Network ATMs. For deposits and payments made at Proprietary
                                                                      Citibank ATMs, your deposits and payments are accepted subject
                                                                      to bank verification.
                                                                      Termination of Electronic Banking Services. If you wish to
                                                                      terminate any electronic banking services or no longer wish to
                                                                      use your Citibank® Banking Card, call us at CitiPhone Banking® at
                                                                      1-888-CITIBANK or write us at P.O. Box 769004, San Antonio, TX
                                                                      78245-9989.


40                                                                                                                                         41
   Case 2:21-cv-04237-FLA-MRW
> Access Devices             Document 12-3Please
                                              Filed
                                                  note06/06/21        Page
                                                       that the Citibank      23Card
                                                                         Banking   of 55     Page
                                                                                      we issue  you is ID
                                                                                                      ®

                                     #:240 and remains the property of Citibank. We have the right to take
Generally, you will receive your Citibank® Banking Card when            possession of it, to demand its return, and to cancel it at any time.
you open your account. If you do not select your Personal               You may also cancel your Citibank® Banking Card at any time
Identification Number (PIN) at account opening, you will receive        and for any reason. To do so, cut your card in half and notify us
the PIN in a separate mailing. Your PIN is required for all Citibank®   through CitiPhone Banking®, Citibank® Online or at a Citibank
Banking Card transactions at Proprietary Citibank ATMs, at              branch. You agree to return the Citibank® Banking Card to us
Network ATMs or for PIN based POS purchase transactions. You            upon request.
agree to keep your PIN confidential. No bank employee knows
your PIN or will ever ask for it. For your protection, we encourage
you to periodically change your PIN. You can change your PIN at         > Withdrawal Posting Cut-Off Times
any time:                                                               For purposes of determining the Business Day for posting of
• At a Proprietary Citibank ATM;                                        cash withdrawals from Proprietary Citibank ATMs, the following
                                                                        applies: A Business Day is any day of the week that is not a
• At any Citibank branch in the United States;                          Saturday, Sunday or bank holiday. Withdrawals made after 10:30
• On Citibank® Online or Citi Mobile.                                   PM Eastern Time (9:30 PM Central Time, 7:30 PM Pacific Time) or
                                                                        on non-Business Days will post to your account on the following
If you are unable to change your PIN at a Proprietary Citibank          Business Day.
ATM or through the CitiPhone Banking® automated system,
you may contact CitiPhone Banking® to request a PIN mailer.
The sealed mailer contains a confidential, pre-set PIN that is          > Types of Transactions; Limitations
systemically generated and mailed directly to you. When you             Cash Withdrawals
receive the PIN mailer, you will need to call CitiPhone Banking®        The cash withdrawal limits apply to each Citibank® Banking Card
to activate the PIN.                                                    issued on the account, whether to a single signer or multiple
The PIN you select must consist of four numbers and cannot              signers. For all account packages except the Citi Private Bank
begin with a zero. Many international ATMs do not have keys with        clients, Citigold® Packages and Citi Priority Packages you can
both letters and numbers. If your PIN contains letters, please          use your Citibank® Banking Card to withdraw a maximum of
learn their corresponding numbers, as letters may not always be         $1,000 in cash, per card, during a timeframe which may extend
noted on the keys. You should also be aware that non-Proprietary        beyond a Business Day, from your checking, savings or money
Citibank ATMs and international ATMs may limit access to a              market accounts. The stated limits are per card issued on one
primary checking account. To initially sign on to Citibank® Online,     account, whether to a single signer or multiple signers. The cash
for additional security, in addition to your Citibank® Banking Card     withdrawal limits are not affected by additional accounts or the
number and your PIN, you will need to choose a Citibank® Online         balances in those accounts, which are linked to your Citibank®
User ID and Password. Together, the User ID and Password you            Banking Card.
select will be your Access Device for Citibank® Online.                 For Citigold® Account Packages and Citi Priority Account
To use the CitiPhone Banking® automated service, in addition to         Packages you can use your Citibank® Banking Card to withdraw
your Citibank® Banking Card, you will need a Telephone Access           cash up to the following maximum limits, per account, during a
Code (TAC) or other form of permitted Access Device. Once you           time frame which may extend beyond a Business Day, from your
have received your Citibank® Banking Card, you can set up this          checking, savings or money market accounts:
code by calling CitiPhone Banking® (at the number on the back of        • $2,000
your Citibank® Banking Card) for instructions on how to establish
your TAC. To use the Citi Mobile® App or Citibank® Online, in           • $5,000 for accounts in a Citigold® Account Package with a
addition to your Citibank® Banking Card, you will need a User ID          combined average balance of $500,000 or more for the month
and Password. If an unauthorized person has obtained access to            which is two calendar months prior to the date of the withdrawal
your Citibank® Banking Card, your PIN, your Citibank® Online User       For Citi Private Bank clients, you can use your Citibank® Banking
ID and Password or your TAC, notify Citibank immediately. Your          Card to withdraw a maximum of $5,000 in cash, per account,
rights and obligations in the case of unauthorized use of any of        during a timeframe which may extend beyond a Business Day,
your Access Devices are the same as for lost or stolen Citibank®        from your checking, savings or money market accounts.
Banking Cards.
                                                                        The cash withdrawal limit on the Citigold and Citi Priority
We will automatically send you a new Citibank® Banking Card             accounts for single signer or multiple signers is based on the
before your current card expires. When you receive your                 balances in the linked accounts as stated above. The number
new card, you will need to activate the card by following the           of cards issued to a Citigold, Citi Priority or Citi Private Bank
instructions enclosed with the card. You will need to sign your         account customer does not affect the maximum withdrawal limit
new card and destroy your old card.                                     per account.




42                                                                                                                                         43
ForCase      2:21-cv-04237-FLA-MRW
     all packages,                                      Document 12-3BillFiled
                   you may be able to place a $50 per Business                          06/06/21 Page 24 of 55 Page ID
                                                                                 Payments
Day cash withdrawal and point of sale limit on the amount you        #:241 • You can make payments to third parties by calling CitiPhone
can access from any or all of your deposit accounts using your
                                                                             Banking® or by using Citibank® Online or Citi Mobile®. When you
Citibank® Banking Card. If you would like to place such a limit,
                                                                             pay your bills through our bill payment service, your payment is
please call us at the number on the back of your card.
                                                                             transferred electronically or by an official check. Your account
For Citibank® Banking Card cash withdrawal limits related to                 or invoice number can be included with your payment, whether
account packages available through International Personal                    it is made electronically or by check. You can schedule a bill
Banking, Citigold® International, Citigold® Private Client or Global         payment up to one year in advance and you can schedule a
Executive Banking, please refer to your respective Marketplace               series of recurring payments.
Addendum.
                                                                           • If you want to cancel a scheduled bill payment, you must do
There is no limit to the number of withdrawals you can make. You             so by 11:59 PM Eastern Time on the day prior to the scheduled
can use your Citibank® Banking Card to:                                      payment date. You can cancel a payment via Citibank® Online
                                                                             or by calling CitiPhone Banking® directly at 1-800-374-9700.
• Withdraw cash at a Proprietary Citibank ATM from your linked
                                                                             A CitiPhone Banking® Services representative will be able to
  checking, savings, money market, Ready Credit®, Secured Ready
                                                                             assist you whether the bill payment was scheduled via CitiPhone
  Credit®, Checking Plus®, Checking Plus® (variable rate) line of
                                                                             Banking® or via Citibank® Online or Citi Mobile. If you cancel
  credit, Home Equity Line of Credit/Equity Source Accounts and
                                                                             one of a series of recurring payments, all subsequent payments
  from any linked Citibank MasterCard® and Citibank Visa® credit
                                                                             of the series will be cancelled. If a bill payment is made by
  card accounts;
                                                                             check, a stop payment order can be accepted under certain
• Withdraw cash at a Network ATM.                                            circumstances. Stop payment orders cannot be accepted for bill
                                                                             payments made electronically.
Fees for Cash Withdrawals
There is no charge for making cash withdrawals with a Citibank     ®       • Your periodic Citibank account statement will include all bill
Banking Card at Citibank ATM locations in the U.S. Our charges               payment transactions made through our bill payment service.
for cash withdrawals at non-Citibank ATM locations will vary                 If you suspect any error in these statements, or if you have
based on the account package you selected. When you use a                    questions or need help, you should write to us at Citibank Client
Network ATM other than at a location within our surcharge-                   Services, P.O. Box 769004, San Antonio, Texas 78245-9989, or
free network, you may be charged a fee by the ATM operator                   call CitiPhone Banking®.
or any network used and you may be charged a fee for a                     • A pre-authorized bill payment can be reviewed online or via
balance inquiry even if you do not complete a transaction.                   CitiPhone Banking®. If you believe an unauthorized bill payment
For fees imposed due to withdrawing cash from your linked                    has been or might be made, you should call CitiPhone Banking®
Citibank credit accounts (including credit cards), see your                  directly at 1-800-374-9700.
applicable customer agreements.
                                                                           • There is no monthly charge or transaction fee for paying
Deposits                                                                     your bills using Citibank® Online or Citi Mobile, the Telephone
• You can make deposits at a Proprietary Citibank ATM, to your               Automated Bill Payment Service or when you schedule a single
  linked checking, savings and money market accounts. ATM                    payment or multiple bill payments with the assistance of a
  deposits received before the cut-off time for that Business Day            CitiPhone representative.
  will be considered deposited on that day. ATM deposits received
                                                                           • If we are making a pre-authorized payment to a person or
  after the cut-off time for that Business Day will be considered
                                                                             company for you and the amount of that payment will vary
  deposited on the next Business Day.
                                                                             from the previous amount, it is the responsibility of that person
• You may have funds sent to your checking, savings and money                or company to notify you of that fact. Please contact the payee
  market accounts by Direct Deposit .                                        and/or service provider, and not Citibank, regarding varying
                                                                             payments.
Payments to Us and to Our Affiliates
You can make payments at a Proprietary Citibank ATM or through
Citibank Online or Citi Mobile directly to qualifying loans linked
to your Citibank® Banking Card and Citibank Online/Citi Mobile
profile by transferring funds from your checking, money market
or savings account to the loan account.*
*
    Your ability to make a transfer is subject to our Funds Availability Policy and other
    terms and conditions in this Manual and your Marketplace Addendum.




44                                                                                                                                          45
    Case Check
Electronic     2:21-cv-04237-FLA-MRW
                    Conversion                     Document 12-3conversion
                                                                      Filed 06/06/21           Page
                                                                               service. For general     25
                                                                                                    terms  andof 55 Page
                                                                                                               conditions        ID
                                                                                                                          regarding
• You may authorize a merchant or other payee to make a one- #:242 external funds transfers, please refer to the “Funds Transfer”
  time electronic payment from your checking account using         terms in the Account Transactions Section of this Client Manual.
  information from your check to:
                                                                   Fees. For all account packages, there is no transfer fee for using
  (i) pay for purchases; or                                        Citibank® Global Transfer Service to make Account to Account
  (ii) pay bills.                                                  fund transfers to any country.

Internal Transfers Between Linked Accounts                                  Citibank® Global Transfer Service Limits for Account to Account
• Transfer funds using Citibank® Online, Citi Mobile®, CitiPhone            Transfers (transfer limits are stated in U.S. dollars):
  Banking® or at a Proprietary Citibank ATM between your
                                                                                                                                  Citibank branch
  linked checking, savings and money market accounts and any                                          Citibank®      Citi         or Proprietary         Weekly
  linked credit card account. Transfer funds between your linked            Account Package      *
                                                                                                      Online         Mobile®      Citibank ATM           Limit
  checking, savings or credit card accounts at a Network ATM
  showing one of the network symbols shown on your Citibank®                Citigold                  $2,000         $10,000           $5,000            $50,000
  Banking Card. For transfer limits on your linked Citibank credit          Citi Priority             $2,000         $10,000           $5,000            $50,000
  accounts (including credit cards) refer to your applicable
  customer agreements. Transfer funds using Citibank® Online                Citi Private Bank         $2,000         $10,000           $5,000            $25,000
  or Citi Mobile between your eligible checking or money market             All Other Account
                                                                                                      $1,000         $5,000            $3,000            $10,000
  account and a linked Citigroup Global Markets Inc. Account                Packages
  (“CGMI Account”). Transfers to a linked CGMI Account can be           *
                                                                            For Citibank Global Transfer service fees and limits related to account packages avail-
  done up to $500,000 per Business Day. Transfer requests to                able through International Personal Banking, Citigold® International, Citigold® Private
                                                                            Client or Global Executive Banking, please refer to your respective Marketplace Ad-
  a linked CGMI Account placed after 4:00 PM Eastern Time                   dendum.
  on a Business Day or any time on a non-Business Day will be
  processed on the following Business Day. To be eligible for this      PLEASE NOTE: The transfer limits described in this section
  CGMI Account linking, your checking or money market account           may vary at our discretion and without prior notice based
  must be in the same title as your CGMI Account. Your checking         on risk factors relevant to this service and your personal
  or money market account cannot be used as a transaction               transaction activity.
  account for your CGMI Account transactions. Citigroup Global
                                                                        Destinations. We may change the permitted destinations for
  Markets Inc. may have additional linking requirements and terms
                                                                        Citibank Global Transfers from time to time based on security
  and conditions. To arrange for this linkage, please contact your
                                                                        issues and other factors. Approved destination countries may
  Citigroup Global Markets Inc. advisor.
                                                                        change. Information on available countries can be obtained
• Transfers can be arranged on a weekly, every-other-week or            through CitiPhone Banking®, Citibank® Online or at Proprietary
  monthly basis, except for transfers to a linked CGMI account          Citibank ATMs.
  which are only permitted on an individual basis. All checking,
  savings and money market accounts allow making automatic              Inter-Institution Transfer (IIT) Service
  transfer withdrawals and accept automatic transfer deposits           You can request a transfer of funds through Citibank® Online:
  from eligible accounts. Examples of these are monthly interest        (1) from your eligible Citibank account* to a verified account you
  transfers from your savings account to your checking account or       hold at another financial institution in the United States; or (2)
  monthly transfers to fund your Individual Retirement Account.         from a verified account you hold at another financial institution in
                                                                        the United States to your eligible Citibank account in the United
Citibank® Global Transfer Service                                       States. Citibank generally uses the ACH Network to execute the
You can use any eligible Citibank® checking, savings or money           Inter-Institution Transfer requests, but other methods of transfer
market account at Proprietary Citibank ATMs, via Citibank®              may also be used. All requests must be made through Citibank®
Online, or Citi Mobile to transfer funds to the account of another      Online and are subject to the terms of this Manual, your Inter-
Citibank customer in the U.S. or in select markets outside the          Institution Transfer Service agreement, and other agreements
U.S. or receive funds into your account from another Citibank           and applicable laws and regulations, in each case as in effect from
customer in the U.S. The minimum transaction amount is $1,              time to time. Currently, there are no fees to send or receive funds
exclusive of the transaction fee. There is no fee for receiving         using the Inter-Institution Transfer Service. We reserve the right
a Citibank® Global Transfer into your account. When you send            to change the fees charged for the use of the Inter-Institution
a Citibank® Global Transfer to the account of another Citibank          Transfer Service. A copy of the Fee Schedule for the Inter-
customer in the U.S., the funds will be debited from your               Institution Transfer Service is provided with your Inter-Institution
designated eligible account and immediately credited to the             Transfer user agreement. Please note that per-transfer and
recipient’s account. Transfers to U.S. accounts will be made            aggregate limits apply to both incoming and outgoing transfers.
in U.S. dollars. When you send a Citibank® Global Transfer to           In addition, minimum available balance requirements apply
another Citibank account held by you or anyone else outside of          to both incoming and outgoing transfers. Please refer to your
the U.S., the funds will be debited from your designated eligible       Inter-Institution Transfer user agreement for specific information
account and credited to the recipient’s account. Generally, the         regarding these restrictions.
transfer will be made in the currency of the foreign recipient’s        *
                                                                            Eligible accounts are Citibank accounts (i.e. deposit accounts) owned by the Citibank®
account. Citibank’s exchange rate includes a commission for the             Online user (initiator of the transaction) that accepts ACH transactions. You must own
                                                                            both the Citibank account and the external account in order to make a transfer using
                                                                            Inter Institution Transfer (IIT) Service. Transfers to third parties are not permitted.
46                                                                                                                                                                  47
   Case ®2:21-cv-04237-FLA-MRW
Mastercard    MoneySend                                Document 12-3YouFiled
                                                                          may not06/06/21
                                                                                   be able to stopPage
                                                                                                    payment26of aof 55 that
                                                                                                                  check    Page      ID
                                                                                                                              is converted
You can use your Debit Card to send funds person-to-person, or #:243 to an electronic transaction (ACH). If you believe your check has
receive funds from a person, business or governmental agency         been converted to an electronic transaction, you should also
through participating merchants and merchant web sites using         place a second stop payment on that electronic transaction.
Mastercard MoneySend. You can send up to $1,000 per calendar         Please contact the CitiPhone Banking® number on the back of
day and $10,000 per month when making a person to person             this Manual if you wish to stop such a payment.
transfer and up to $2,500 per calendar day and $10,000 per
                                                                     If you request a stop payment on all recurring transactions from
month when receiving person to person transfers. You can
                                                                     the same originator (payee), we may require that you confirm,
receive up to $50,000 per calendar month from a business
                                                                     in writing or orally, that you have previously revoked your
or governmental agency. Payments you receive will appear
                                                                     authorization with the originator (payee). If you fail to provide us
on your statement as “MoneySend Credit” and funds you
                                                                     with such confirmation, the bank is not obligated to honor your
transfer to another person will appear on your statement
                                                                     request and may debit your account for subsequent transactions
as “MoneySend Debit.”
                                                                     initiated by that originator (payee). Please remember that in
Zelle®                                                               order to revoke your authority with that originator (payee)
Zelle® is an easy and fast way to send money to other persons —      you must notify them at least thirty (30) days prior to the next
typically within minutes between enrolled customers with a bank      scheduled transaction.
account in the U.S. — with just an email address or U.S. mobile      Contents of Stop Payment Order. You will need to accurately
phone number. Zelle® is a digital service available within the Citi  provide:
Mobile® App and on Citi Online® that can be used by you to send
and receive money with your checking account.                        • Your account number;

You are responsible for using the correct U.S. mobile phone          • The date of the scheduled deduction or, for recurring
number or email address belonging to your friend or family             transactions, the next scheduled deduction date;
member or other trusted person as well as any keystroke or                • The exact amount (dollars and cents); and
other errors you make when sending or requesting money.
                                                                          • The payee’s name.
For a full description of Zelle® including Frequently Asked
Questions, please visit Citi Online. Zelle® is subject to terms,          We may use some or all of the information, in our sole discretion,
conditions and restrictions in the Citibank with Zelle® Terms             to identify a transaction. If the information is not exactly correct,
and Conditions made available to you upon enrolling in the                a stop payment may not be effective.
service or at any time on Citi Online.                                    Effective Period of Stop Payment Order. A stop payment order
FOR THE PROTECTION OF YOUR ACCOUNT, ZELLE® SHOULD BE                      on an ACH transaction is permanent. For recurring transactions,
USED ONLY TO SEND MONEY TO FRIENDS, FAMILY OR OTHERS                      this means that your stop payment order will stop all subsequent
YOU TRUST. YOU SHOULD NOT USE THE SERVICE TO SEND                         withdrawals/payments initiated by that originator (payee) unless
MONEY TO RECIPIENTS WITH WHOM YOU ARE NOT FAMILIAR                        you contact the bank and request that the stop payment order be
OR YOU DO NOT TRUST. NEITHER CITIBANK NOR ZELLE® OFFER                    removed.
A PROTECTION PROGRAM FOR ANY AUTHORIZED PAYMENTS                          Payment over Valid Stop Payment Order. If you believe that we
MADE WITH ZELLE®. FOR EXAMPLE, IF YOU MAKE A PURCHASE                     have debited a transaction from your account over a valid stop
USING ZELLE® BUT YOU DO NOT RECEIVE THE ITEM OR THE                       payment order, we may require you to provide us with evidence
ITEM IS NOT AS DESCRIBED OR AS YOU EXPECTED.                              of our acceptance of a valid stop payment order and an affidavit
                                                                          describing in detail your loss resulting from the payment of
Stop Payment Orders (Automatic Transfers)                                 the transaction and, if applicable, further describing in detail
You may stop an automatic withdrawal or payment, or recurring             your dispute with the payee. If we subsequently determine that
withdrawals or payments from your account, by visiting a Citibank         you were indebted to the payee for the exact amount of the
branch, through Citibank® Online or by calling CitiPhone Banking®         transaction or less, you agree that we will have the right to debit
(see the back cover of this Manual and your periodic statement            your account for the amount of the indebtedness. If your account
for telephone numbers and address). If you request a stop                 has sufficient funds to cover the indebtedness, we may also
payment by phone, we may ask you to confirm your instructions             exercise our right of setoff.
in writing within two (2) weeks. In order to place a stop payment
on an automatic transaction, we must receive your instruction at          Point-of-Sale (POS) Transactions
least three (3) Business Days before the transaction is scheduled         “PIN Based” Transactions. You can use your Citibank® ATM
to be made. Payment cannot be stopped on an ACH transaction               Card to purchase goods or services from merchant locations in
that has already been paid or that is in the process of being paid.       the United States accepting the Interlink®, Maestro® or Cirrus®
If you order us to stop payment on a scheduled transaction in a           network brands by authorizing these transactions using your PIN.
timely manner and we do not do so, we may be liable for your
                                                                          You can use your Citibank® Debit Card to purchase goods or
losses or damages.
                                                                          services from merchant locations in the United States accepting
                                                                          the Interlink® network brand by authorizing these transactions
                                                                          using your PIN. When making purchases, select “debit” to ensure
                                                                          these transactions are processed as PIN purchases.

48                                                                                                                                           49
   Case
Please note,2:21-cv-04237-FLA-MRW
              “Direct Bill Payment” transactions set upDocument
                                                        with           12-3or Global
                                                                               FiledExecutive
                                                                                       06/06/21   BankingPage
                                                                                                          account27  of 55please
                                                                                                                  packages,     Page
                                                                                                                                   refer ID
                                                                                                                                         to
merchants may be processed as “PIN-Based” transactions,              #:244 your respective Marketplace Addendum.
even though they may not require a PIN.
                                                                           Security Tips
“Signature-Based” Transactions. If you have a Citibank® Debit              We want you to be safe when you use any ATM or Debit card.
Card, you can also use your card to perform an EFT to purchase             You can help prevent unauthorized access to your accounts by
goods or services and/or receive cash from locations that accept           following these simple steps:
MasterCard . These transactions are those for which you do
            ®

not use your PIN and either you or a merchant designates as a              • Treat your Citibank® Banking Card and other types of devices
“credit” transaction (including purchases you sign for, small dollar         used to access your accounts like cash. Do not leave them where
purchases that do not require a signature), Internet, phone and              others can find them. Do not give them to anyone to hold as
mail-order transactions.                                                     “security” for any reason and do not use them to show another
                                                                             customer how an ATM works.
All POS transactions made with your Citibank® Banking Card are
deducted from your linked Citibank primary checking account.               • Keep your Personal Identification Number (PIN), Telephone
You agree to only use your Citibank® Banking Card for lawful                 Access Code (TAC) and other codes used to access your accounts
transactions. We reserve the right to block or deny certain                  secret. Do not tell them to anyone. Do not write them on your
merchant categories when you attempt to make purchases with                  Citibank® Banking Card or keep them in your wallet or purse.
your Citibank® Banking Card. These merchants include, but are                            • Change your PIN periodically.
not limited to, internet gambling sites.
                                                                                         • Review your account statements regularly and let us know right
When you use your Citibank® Banking Card for a POS transaction,                            away of any discrepancies.
certain merchants may ask us to authorize the transaction in
advance and may estimate its final value. When we authorize the                          • Always be alert and aware of your surroundings when using
transaction, we commit to make the requested funds available                               ATMs, particularly later than a half hour after sunset.
when the transaction finally settles and may place a temporary                           • Consider having someone accompany you when using an ATM
hold on your account for the amount indicated by the merchant.                             later than a half hour after sunset.
Until the transaction finally settles or we determine that it is
unlikely to be processed, the funds subject to the hold will not                         • Immediately report crimes and suspicious activity at ATM
be available to you for other purposes. We will only charge your                           locations to local law enforcement officials as well as to the
account for the correct amount of the final transaction, however,                          owners/operators of the ATMs.
and we will release any excess amount when the transaction                               • Be sure to completely close the door behind you when you enter
finally settles.                                                                           or leave an ATM lobby.
Your maximum purchase limits on your Citibank® Banking Card                              • Be careful about giving information about your Access Device
per Business Day, per account, are shown below limited by the                              over the telephone.
amount available in your account, whichever is lower:
                                                                                         • Never begin an ATM transaction if there is not enough light or
                                                            Package
                                                                                           you notice anything suspicious — go to a different location or
                                                                                           come back at another time.
                                                Citigold®/             All other
    Transaction Type                           Citi Priority           packages          • Do not permit any unknown person to enter after regular
                                                                                           banking hours.
                                                $10,000
    PIN Based Purchase                                                  $5,000
                                                $25,000*                                 • If you notice anything suspicious: Always cancel a transaction-in-
                                                                                           progress, end your session, place your Citibank® Banking Card in
                                                $10,000
    Signature Purchase                                                  $5,000             your pocket and leave the ATM location.
                                                $25,000*
*
    This higher limit applies to Citigold® Accounts with a combined average balance of   • Never display cash at ATM locations. Place cash and your
    $500,000 or more for the month which is two calendar months prior to the date of       Citibank® Banking Card in your pocket as soon as you complete
    the transaction.
                                                                                           your transaction. Count cash in a safe location, such as a locked
                                                                                           car, home or office.
For Citi Private Bank customers, the following limits apply
regardless of balance: PIN Based Purchase $25,000 and                                    • Always take your ATM receipt with you when you leave — do not
Signature Purchase $25,000.                                                                leave it near the ATM.
In addition to our right to change withdrawal limits or to suspend                       • Be aware that many ATM machines record activity by a
or discontinue operation of certain electronic banking services at                         surveillance camera or cameras.
any time based on security or other factors, we also reserve the
                                                                                         Please address any questions or complaints concerning security
right to set a lower dollar limit for POS transactions occurring
                                                                                         at Proprietary Citibank ATMs to CitiPhone Banking® at the
during a disruption of the electronic connection between a
                                                                                         number on the back of your Citibank® Banking Card or on the
merchant and Citibank.
                                                                                         back cover of this Client Manual.
For Citibank® Banking Card purchase limits on International
                                                                                         For emergency assistance at any U.S. Citibank or U.S. Network
Personal Banking, Citigold® International, Citigold® Private Client
                                                                                         ATM, please call 911.

50                                                                                                                                                          51
    Case 2:21-cv-04237-FLA-MRW
Transactions   Made Outside the U.S. and Puerto RicoDocument 12-3maximum        Filed overdraft
                                                                                         06/06/21 line of Page      28CitiPhone
                                                                                                          credit). Call of 55 Banking
                                                                                                                                  Page® atID
ATM Cash and POS Transactions Outside the U.S: Transaction            #:245 1-888-CITIBANK or use the number located on the back cover of
Charge. Whenever you use your Citibank® Banking Card outside                this Agreement. Customer service representatives are available
of the U.S. and Puerto Rico to get cash at an ATM or to purchase            to assist you 24 hours a day, 7 days a week. If you tell us within
goods or services, we will apply a foreign exchange fee equal to            two (2) Business Days after you learn of the loss or theft of your
3% of the transaction amount (including credits and reversals).             Access Device, you can lose no more than $50 if someone uses
This fee is waived for Citigold, Citi Priority, Citi Private Bank,          your Access Device without your permission, subject to zero
International Personal Banking, Citigold® International, Citigold®          liability protection.
Private Client and Global Executive Banking customers. Please
                                                                            If you do NOT notify us within two (2) Business Days after you
refer to “Other Fees and Charges for All Accounts” in the
                                                                            learn of the loss or theft of your Access Device, and we can prove
Marketplace Addendum.
                                                                            we could have stopped someone from using your Access Device
Currency Conversion Methods. Transactions made in foreign                   without your permission if you had told us, you could lose as
currency will be converted into U.S. dollars according to the               much as $500, subject to zero liability protection.
current policies of the merchant, network or card association that
                                                                            Also, if your statement shows transfers that you did not make,
processes the transaction:
                                                                            including those made by card, code or other means, notify
• Transactions processed by Citibank are converted into a U.S.              us at once. If you do not notify us within sixty (60) days after
  dollar amount using Citibank’s procedures in effect at the time           the statement was mailed to you, you may not get back any
  the transaction is processed. Currently, the currency conversion          money you lost after the sixty (60) days if we can prove that we
  rate used to determine the transaction amount in U.S. dollars is          could have stopped someone from taking the money if you had
  based on either (1) a wholesale market rate or (2) a government-          informed us in time. If a good reason (such as a long trip or a
  mandated rate in effect one day prior to the processing date.             hospital stay) kept you from notifying us, we will extend the
  Transaction types currently processed by Citibank include ATM             time periods.
  withdrawals made at many Proprietary Citibank ATMs outside
                                                                            The following additional terms are applicable if the governing
  the United States or Puerto Rico.
                                                                            state law of your account is that of one of the states listed below:
• Transactions processed by MasterCard® currently use a
                                                                            California. Within this section, the paragraph above describing
  conversion rate that is either: (a) selected from a range of
                                                                            liability up to $500 shall not apply.
  rates available in the wholesale currency markets on the
  processing date (Note: this rate may be different from the rate           New York. Within this section, your liability for the unauthorized
  that MasterCard® receives), or (b) the government-mandated                use of your Citibank® Banking Card shall not exceed $50.
  rate. Transaction types currently processed by MasterCard      ®
                                                                            Citibank® Banking Card Zero Liability Protection. If your
  include Signature-based POS transactions and ATM withdrawals              Citibank® Banking Card is used in conjunction with an
  (including those at certain Proprietary Citibank ATMs). Please            unauthorized transaction your liability for unauthorized
  note that PIN-based POS transactions cannot be made at                    use as described above, will not exceed:
  international locations. Citibank® Debit Cards can still be used to
  make Signature-based POS purchases.                                       (i) $0 if
The currency conversion rate in effect on the processing date                • you report the loss or theft of your card promptly upon
may differ from the rate in effect on the transaction date or the              discovery of such loss or theft; and
posting date.                                                                • you exercised reasonable care in safeguarding your card from
Lost or Stolen Citibank® Banking Cards or Other Access Devices                 the risk of loss or theft; and
and Unauthorized Electronic Transactions                                     • the account to which transactions initiated with your card were
Consumer Liability for transactions covered by Regulation                      posted is in good condition; or
E. If any of your Access Devices are lost or stolen, it is your
                                                                             (ii) The lesser of $50 or the amount of money, property, labor
responsibility to notify us immediately. Please call CitiPhone
                                                                             or services obtained by the unauthorized user before notification
Banking® at the number on the back cover of this Manual.
                                                                             to the bank if all conditions listed in section (i) above have not
Please remember that your Citibank® Banking Card and all                     been met.
of your Access Devices are valuable, and it is important for
                                                                             Contact in Event of Unauthorized Transfer. If you believe your
you to exercise care with them. To protect your personal and
                                                                             Access Device has been lost or stolen call: CitiPhone Banking®
account information, be sure to keep your PIN and other Access
                                                                             at 1-888-CITIBANK or write: Citibank Client Services, P.O. Box
Devices secure. As a general practice, we recommend that you
                                                                             769004, San Antonio, Texas 78245-9989. You should also call
periodically change your PIN.
                                                                             the number or write to the address listed above if you believe a
Tell us at once if you believe any of your Access Devices, including         transfer has been made using the information from your check
but not limited to your Citibank® Banking Card, has been lost                without your permission.
or stolen, or if you believe that an electronic fund transfer has
been made without your permission using information from your
check. Telephoning is the best way of keeping your possible losses
down. You could lose all the money in your account (plus your

52                                                                                                                                              53
> Case
   Error 2:21-cv-04237-FLA-MRW      Document 12-3> Filed
         Resolution and Notice Procedures            Error06/06/21
                                                              ResolutionPage   and 29     of 55Procedures
                                                                                     Notice           Page ID
                                           #:246
   for Claims or Questions concerning                for all other Electronic Fund Transfers
   Consumer International Global Transfers       If your statement or transaction record is wrong or if you need
                                                 more information about a transfer listed on your statement
   and International Wire Transfers              or record, contact us as soon as possible by calling us at
If you think there has been an error or you need more                  1-888-Citibank or by writing to us at Client Research, Citibank
information about your transfer, you must contact Citibank             Client Services, P.O. Box 769014, San Antonio, Texas 78245-9014.
(International Global Transfer: 1-866-515-1725 (TTY 1-800-788-
                                                                       NOTE: If the error concerns an ATM network transaction, be sure
6775); International Wire Transfer: 1-888-606-9716 (TTY 1-800-
                                                                       to contact Citibank or Citigroup Global Markets Inc. — depending
788-6775) or write to Client Research, Citibank Client Services,
                                                                       on the institution holding the account from which you were
P.O. Box 769014, San Antonio, TX 78245-9014) within one
                                                                       attempting to withdraw funds — not the financial institution that
hundred and eighty (180) days of the date indicated by Citibank
                                                                       operates the machine. We need to hear from you no later than
that the funds would be available to the beneficiary of that
                                                                       sixty (60) days after we sent the FIRST statement on which the
transfer. At that time, you may be asked to provide the following
                                                                       problem or error appeared.
information: 1) your name, address, and account number; 2)
the name of the person receiving the funds, and if you know it,        (1) Notify us of your name and account number (if any)
his or her telephone number or address; 3) the dollar amount           (2)	Describe the error or the transfer you are unsure about, and
of the transfer; 4) the reference code for the transfer; and 5) a           explain as clearly as you can why you believe it is an error or
description of the error or why you need additional information.            why you need more information
We may also ask you to select a choice of remedy (credit to
your account in an amount necessary to resolve the error or            (3) Notify us of the dollar amount of the suspected error.
alternatively, a resend of the transfer for those cases where bank     If you tell us orally, we may require that you send us your
error is found). Citibank will determine whether an error has          complaint or question in writing within ten (10) Business Days. We
occurred within ninety (90) days after you contact the bank.           will determine whether an error occurred within ten (10) Business
If Citibank determines that an error has occurred, we will             Days after we hear from you and will correct any error promptly.
promptly correct that error in accordance with the remedy              If we need more time, however, we may take up to forty-five (45)
option(s) available to you. In all cases, we will provide you with a   days to investigate your complaint or question. If we decide to
written explanation of the results of our investigation. You may       do this, we will provisionally credit your account within ten (10)
also ask for copies of the documents we used in our investigation.     Business Days for the amount you think is in error, so that you will
Cancellation Inquiries: You have the right to cancel your              have the use of the money during the time it takes us to complete
international funds transfer request for a full refund within thirty   our investigation. For new accounts (where the notice of error
(30) minutes of your authorizing payment for the transfer, unless      involves an electronic funds transfer to or from your account,
the funds have been picked up or deposited.                            that occurred within thirty (30) days after the first deposit to
                                                                       the account was made), we can take up to twenty (20) Business
To cancel a Consumer Citibank Global Transfer, please call 1-866-      Days to determine whether an error occurred and up to twenty
515-1725 (TTY 1-800-788-6775), sign into citibankonline.com, or        (20) days to provisionally credit your account for the amount you
visit a full-service proprietary Citibank ATM. When cancelling         think is in error. If we need more time, however, we may take up
by phone, you will need to provide us with information to help         to ninety (90) days to investigate your complaint or question. For
identify the funds transfer you wish to cancel, including the          errors involving point-of-sale or foreign- initiated transactions,
amount and location where the funds were to be sent. Any refund        we may also take up to ninety (90) days to investigate your
will be made no later than three business days of your request         complaint or question.
to cancel.
                                                                       If we ask you to put your complaint or question in writing and
To cancel a Consumer International Wire Transfer, please call          we do not receive it within ten (10) Business Days, we may not
1-888-606-9716 (TTY: 1-800-788-6775) and for Citibank Online           provisionally credit your account.
initiated wire transfers, you can cancel online. When cancelling
by phone, you will need to provide us with information to help         In any case, we will tell you the results of our investigation within
identify the funds transfer you wish to cancel, including the          three (3) Business Days after completing our investigation. If
amount and location where the funds were to be sent. Any refund        we decide that there was no error, we will send you a written
will be made no later than three business days of your request         explanation. You may ask for copies of the documents that we
to cancel.                                                             used in our investigation.




54                                                                                                                                         55
OurCase       2:21-cv-04237-FLA-MRW                      Document       12-3 Filed 06/06/21 Page 30 of 55 Page ID
      Responsibility  to You. If we do not complete a transfer
from your account on time or in the correct amount according
                                                                to or
                                                                      #:247    Limitation of Liability
to our Agreement with you, we will be liable for your losses or
damages. However, there are some exceptions. We will not be
liable, for instance:                                                       Except as otherwise required by law, we are not liable to you
                                                                            for any claim, cost, loss or damage caused by an event that is
(1)	If, through no fault of ours, you do not have enough money
                                                                            beyond our reasonable control. In particular, we are not liable
     in your account to make the transfer;
                                                                            to you if circumstances beyond our reasonable control prevent
(2)	If the transfer would go over the credit limit on your                 us from, or delay us in, performing our obligations for a service,
     overdraft line;                                                        including acting on a payment order, crediting a funds transfer to
(3)	If the automated teller machine where you are making the               your account, processing a transaction or crediting your account.
     transfer does not have enough cash and you continue to                 Circumstances beyond our reasonable control include, but are
     request the transfer when you know the ATM does not have               not limited to, natural disasters such as a tornado, hurricane,
     sufficient cash;                                                       earthquake or flood, emergency conditions, such as a war,
                                                                            terrorist attack, riot, fire, theft or labor dispute; a legal constraint
(4)	If the automated teller machine or POS terminal was not                or governmental action or inaction; the breakdown or failure of
     working properly and you knew about the breakdown when                 our equipment for any reason, including a loss of electric power,
     you started the transfer;                                              the breakdown of any private or common carrier communication
(5)	If circumstances beyond our control (such as fire or flood             or transmission facilities, any time-sharing supplier or any mail
     or other conditions listed under “Limitation of Liability”)            or courier service; the potential violation of any guideline, rule or
     prevent the transfer, despite reasonable precautions that              regulation of any government authority; suspension of payments
     we have taken.                                                         by another bank; or your act, omission, negligence or fault. We
                                                                            will never be liable for special, incidental, exemplary, punitive or
There may be other exceptions stated in our Agreement with you.             consequential losses or damages of any kind resulting from the
Your Responsibility to Us When Utilizing Funds Transfer                     conditions stated in this “Limitation of Liability” section.
Services. These procedures describe your rights and liability                  In connection with any transaction or service provided under
for errors involving unauthorized transactions or those in an                  this Manual, IN NO EVENT WILL EITHER YOU OR THE BANK,
incorrect amount to or from your account.                                      OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, OR
• You are responsible for resolving any payment or other disputes              AGENTS BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
  that you have with other persons to whom you send money to or                CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES, WHETHER
  request money from using a funds transfer service.                           ANY CLAIM IS BASED ON CONTRACT, STATUTE, OR TORT, OR
                                                                               WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN
• You are responsible for keystroke or other errors such as                    TO ANY PARTY. The foregoing limitation of liability will not apply
  inputting an incorrect account number or mobile phone number                 where expressly prohibited by the laws governing your account.
  or email address associated with a person you send money to or
  request money from using a funds transfer service.

> Confidentiality at Citibank
We will disclose information to third parties about your account
or the transfers you make:
(i) When it is necessary for completing transfers;
(ii)	In order to verify the existence and condition of your account
      for a third party such as a credit bureau or merchant;
(iii)	In order to comply with government agency or court orders;
      or
(iv) If you give us your permission.
Because our statements may include information about linked
accounts belonging to more than one individual and your
accounts with other Citibank affiliates, statements released under
a subpoena or as otherwise required or permitted by law may
contain information regarding those other persons and accounts.
For additional information about our privacy practices, see our
“Consumer Privacy Notice.”




56                                                                                                                                                57
     Case 2:21-cv-04237-FLA-MRW Document 12-3> Arbitration
                                                Filed 06/06/21 Page 31 of 55 Page ID
Arbitration                            #:248
                                                            Limits
                                                                         Individual Disputes filed in a small claims court are not subject
                                                                         to arbitration, as long as the matter stays in small claims court.
PLEASE READ THIS PROVISION OF THE AGREEMENT CAREFULLY.                   We won’t initiate arbitration to collect a debt from you unless you
THIS SECTION PROVIDES THAT DISPUTES MAY BE RESOLVED BY                   choose to arbitrate or assert a Dispute against us. If you assert a
BINDING ARBITRATION. ARBITRATION REPLACES THE RIGHT TO                   Dispute against us, we can choose to arbitrate, including actions to
GO TO COURT, HAVE A JURY TRIAL OR INITIATE OR PARTICIPATE                collect a debt from you. You may arbitrate on an individual basis
IN A CLASS ACTION. IN ARBITRATION, DISPUTES ARE RESOLVED                 Disputes brought against you, including Disputes to collect a debt.
BY AN ARBITRATOR, NOT A JUDGE OR JURY. ARBITRATION                       Disputes brought as part of a class action, private attorney
PROCEDURES ARE SIMPLER AND MORE LIMITED THAN IN                          general or other representative action can be arbitrated only on
COURT. THIS ARBITRATION PROVISION IS GOVERNED BY THE                     an individual basis. The arbitrator has no authority to arbitrate
FEDERAL ARBITRATION ACT (FAA), AND SHALL BE INTERPRETED                  any claim on a class or representative basis and may award relief
IN THE BROADEST WAY THE LAW WILL ALLOW.                                  only on an individual basis. If arbitration is chosen by any party,
                                                                         neither you nor we may pursue a Dispute as part of a class action
> Covered Disputes                                                      or other representative action. Disputes of 2 or more persons may
                                                                         not be combined in the same arbitration. However, joint account
You or we may arbitrate any claims, dispute or controversy               owners, account beneficiaries, agents, representatives, heirs, or a
between you and us arising out of or related to your account(s), a       trustee in a bankruptcy on your account and/or related accounts,
previous related account or our relationship (called “Disputes”).        or corporate affiliates are here considered as one person.
If arbitration is chosen by any party, neither you nor we will
have the right to litigate that Dispute in court or have a jury          > How Arbitration Works
trial on that Dispute.
                                                                         Arbitration shall be conducted by the American Arbitration
Except as stated below, all Disputes are subject to arbitration          Association (“AAA”) according to this arbitration provision and
no matter what legal theory they are based on or what remedy             the applicable AAA arbitration rules in effect when the Dispute
(damages, or injunctive or declaratory relief) they seek, including      is filed (“AAA Rules”), except where those rules conflict with this
claims based on contract, tort (including intentional tort), fraud,      arbitration provision. You can obtain a copy of the AAA Rules
agency, your or our negligence, statutory or regulatory provisions,      at the AAA’s website (adr.org) or by calling 1-800-778-7879. You
or any other sources of law; claims made as counterclaims,               or we may choose to have a hearing, appear at any hearing
cross-claims, third party claims, interpleaders or otherwise;            by phone or other electronic means, and/or be represented by
claims made regarding past, present or future conduct; and               counsel. Any in-person hearing will be held in the same city as the
claims made independently or with other claims. Disputes include         U.S. District Court closest to your home address.
any unresolved claims concerning any services relating to such
account, including without limitation, safe deposit box services,        Administration may be requested at any time, even when there
wire transfer services, and use of a Citibank® Banking Card or           is a pending lawsuit, unless a trial has begun or a final judgment
Citibank® Banking Card displaying the MasterCard® Brand Mark.            entered. Neither you nor we waive the right to arbitrate by filing
This also includes claims made by or against anyone connected            or serving a complaint, answer, counterclaim, motion or discovery
with us or you or claiming through us or you, or by someone              in a court lawsuit. To choose arbitration, a party may file a motion
making a claim through us or you, such as a joint account owner,         to compel arbitration in a pending matter and/or commence
account beneficiary, employee, agent, representative, predecessor        arbitration by submitting the required AAA forms and requisite
or successor, heir, assignee, trustee in bankruptcy, or an affiliated/   filing fees to the AAA.
parent/subsidiary company. A party who initiates a proceeding in         The arbitration shall be decided by a single arbitrator in accord
court may elect arbitration with respect to any dispute advanced         with this arbitration provision and the AAA Rules, which may
in that proceeding by any other party. Disputes include claims           limit discovery. The arbitrator shall not apply any federal or state
made as part of a class action or other representative action, it        rules of civil procedure or discovery, but the arbitrator shall honor
being expressly understood and agreed to that the arbitration            claims of privilege recognized at law, and shall take reasonable
of such claims must proceed on an individual (non-class, non-            steps to protect account information and other confidential
representative) basis. Disputes also include claims relating to          information of either party if requested to do so. The arbitrator
the enforceability or interpretation of any of these arbitration         shall apply applicable substantive law consistent with the FAA
provisions. Any questions about whether Disputes are subject             and applicable statute of limitations, and award damages or other
to arbitration shall be resolved by interpreting this arbitration        relief under applicable law.
provision in the broadest way the law will allow it to be enforced.




58                                                                                                                                            59
TheCase      2:21-cv-04237-FLA-MRW
     arbitrator shall make any award in writing and, if Document
                                                        requested     12-3> Filed
                                                                             Survival 06/06/21       Page 32 ofof55
                                                                                           and Severability              TermsPage ID
by you or us, may provide a brief statement of the reasons for      #:249
the award. An arbitration award shall decide the rights and               These arbitration provisions shall survive changes in this
obligations only of the parties named in the arbitration, and shall       Agreement and termination of the account or the relationship
not have any bearing on any other person or dispute.                      between you and us, including the bankruptcy of any party and
                                                                          any sale of your account, or amounts owed on your account, to
                                                                          another person or entity.
> Paying for Arbitration Fees
                                                                         If any part of this arbitration provision is deemed invalid or
We’ll pay your share of the arbitration fee for an arbitration           unenforceable, the other terms shall remain in force, except
of Disputes of $74,000 or less if they are unrelated to debt             that there can be no arbitration of a class or representative
collection. Otherwise, arbitration fees will be allocated according      Dispute. This arbitration provision may not be amended, severed
to the applicable AAA Rules. If we prevail, we may not recover our       or waived, except as provided in this Agreement or in a written
arbitration fees, unless the arbitrator decides your Dispute was         agreement between you and us.
frivolous. All parties are responsible for their own attorney’s fees,
expert fees and any other expenses, unless the arbitrator awards
such fees or expenses to you or us based on applicable law.              > Rules for Rejecting This Arbitration
                                                                            Provision
> The Final Award                                                       You may reject this arbitration provision by sending a written
Any award by an arbitrator is final unless a party appeals it in         rejection notice to us at: 100 Citibank Drive, Attn: Arbitration Opt
writing to the AAA within 30 days of notice of the award. The            Out, San Antonio, TX 78245. Your rejection notice must be mailed
arbitration appeal shall be determined by a panel of 3 arbitrators.      within 45 days of account opening. Your rejection notice must
The panel will consider all facts and legal issues anew based on         state that you reject the arbitration provision and include your
the same evidence presented in the prior arbitration, and will           name, address, account number and personal signature. No one
make decisions based on a majority vote. Arbitration fees for the        else may sign the rejection notice. Your rejection notice will not
arbitration appeal shall be allocated according to the applicable        apply to the arbitration provision(s) governing any other account(s)
AAA Rules. An award by a panel on appeal is final. A final award is      that you have or had with us. Rejection of this arbitration provision
subject to judicial review as provided by applicable law.                won’t affect your other rights or responsibilities under this
                                                                         Agreement, including use of the account.
> Right to Resort to Provisional
   Remedies Preserved
Nothing herein shall be deemed to limit or constrain our right
to resort to self-help remedies, such as the right of setoff or the
right to restrain funds in an account, to interplead funds in the
event of a Dispute, to exercise any security interest or lien we
may hold in property, or to comply with legal process, or to obtain
provisional remedies such as injunctive relief, attachment, or
garnishment by a court having appropriate jurisdiction; provided,
however, that you or we may elect to arbitrate any Dispute related
to such provisional remedies.




60                                                                                                                                          61
62
     Signature Card (reference copy)
     DATE:                  FIMP:                                                                   CITIBANK, N.A. ACCOUNT
     Account Title:
     Address:
     Account Number(s):

                                                                                  NAME/SIGNER                                                                                                       CARD




     By signing below, I: (1) confirm I have received and agree to be bound by all Citibank, N.A. terms and conditions applicable to my account(s), including the Client Manual Consumer Accounts, its Marketplace Addendum and/or
     any applicable loan note(s) or agreement(s), and (2) understand and acknowledge that, if applicable, such note(s)/agreement(s) provide that any dispute between us will be resolved by binding arbitration.

      Signer 1 Signature                                                                                            Signer 2 Signature



      Signer 3 Signature                                                                                            Signer 4 Signature
                                                                                                                                                                                                                                                                       #:250




                                                                                                                     INTENTIONALLY LEFT BLANK
                                                                                                                                                                                                                                     Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 33 of 55 Page ID
7-FLA-MRW
    You can use yourDocument
                    Citibank Banking12-3     Filed
                                    Card wherever
                                     ®                06/06/21
                                                  you see these symbols.Pag
                                 #:251


      Citibank® Banking Card with the MasterCard® Brand Mark
      will be accepted at participating merchants.




      To find the most convenient location, you can call: 1-800-CITI-ATM,
      24 hours a day, 7 days a week. Also visit us at citibank.com/locations.
      Note: Not all accounts are accessible at every ATM network machine.
      Assistance is also available 24 hours a day, 7 days a week, at phones
      located in Citibank branches.

      > CitiPhone Banking®
      Toll-Free (within the U.S.)                                       1-888-CITIBANK
      To call collect from outside the U.S.                               1-210-677-0065
      For the speech and hearing impaired
      call our Text Telephone (TTY)                                     1-800-945-0258
      •    o report errors or to ask questions about electronic transfers;
          T
      •   To obtain current interest rates and Annual Percentage Yields;
      •    For balance inquiries or other kinds of account information;
      •     To transfer funds between your accounts;
      •      To report a stolen, missing or damaged Citibank® Banking Card;
      •       To order checks;
      •       To request a stop payment on a check


      > Other Customer Service Telephone Numbers*
      Citibank® Online                                                      1-800-374-9700
                                                                         citibankonline.com
      Contact your Financial Advisor or
      Citi Personal Wealth Management                                      1-800-846-5200
      Text Telephone (TTY)                                                 1-800-568-3405
      Retirement Plan Services                                               1-800-695-5911
      Text Telephone (TTY)                                                  1-800-788-6775
      Citigold® Customer Service for Accounts with linked    1-888-CITIGOLD
      Citi Personal Wealth Management Investment Accounts (1-888-248-4465)
      or for relationships which do not contain a linked
      Citi Personal Wealth Management Investment account
      Citi Priority Main Customer Service                                   1-888-275-2484
      Citi Priority Collect Number                                            1-210-677-3780
      Citibank® MasterCard® or Visa®                                         1-800-950-5114
          * To ensure quality service, calls are randomly monitored and may be recorded.




      Terms, conditions and fees for accounts, products, programs
      and services are subject to change.
      © 2019 Citibank, N.A., Member FDIC. All rights reserved. Citi, Citi and Arc Design and
      other marks used herein are service marks of Citigroup Inc. or its affiliates, used and
      registered throughout the world.
      Interlink is a U.S. payment network owned and operated by Visa. MasterCard and
      the MasterCard Brand Mark are registered trademarks of MasterCard International
      Incorporated.
      Maestro is a registered trademark of MasterCard International
      Incorporated and affiliates.
      Cirrus is a registered trademark of Cirrus System, LLC, formerly known
      as Cirrus System, Inc.
      MoneyPass® is a registered trademark of U.S. Bank National Association.
7-FLA-MRW Document 12-3 Filed 06/06/21 Pag
                 #:252




     Marketplace
     Addendum
     Effective June 18, 2019

     Welcome to Citibank and
     thank you for choosing
     us for your banking needs.

     This Marketplace Addendum is a supplement
     to the Client Manual — Consumer Accounts.
     This Addendum incorporates all of the terms,
     conditions and definitions contained in the
     Client Manual — Consumer Accounts. It also
     contains additional information about deposit
     products and services, including:
     • Checking and Savings Accounts
     • Interest Accruals and Computation
     • Balance Requirements
     • Early Withdrawal Penalties
     • Overdraft Protection
     • Funds Availability
     • Fees and Charges

     Please review this Marketplace Addendum
     thoroughly — and keep it for future reference.
     And if you have any questions, or need
     additional copies, please call us anytime
     at 1-888-CITIBANK, visit your local branch
     or use the search function on citi.com.




     ITEM US70002-ALL   Pkg. 25
  Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 36 of 55 Page ID
Contents                            #:253 General Information
                                                                  Choose an Account Package Right for You. At Citibank, we are
General Information                                           3
                                                                  committed to giving our customers superior service and value
Information about Account Packages                           4    by providing you with solutions designed to meet your individual
> The Citigold® Account Package                              4    needs. You can achieve your financial goals and simplify the way
> The Citi Priority Account Package                           6   you manage your money with our various offerings of account
                                                                  packages. The banking and financial services you need today and
> The Citibank® Account Package                               8
                                                                  tomorrow are available to you at any time.
> Basic Banking Package                                      10
                                                                  Now, you can keep track of your finances in one place and receive
> Access Account Package                                     12
                                                                  the personalized service and recognition you deserve. Our
> Citibank Student Account Package
          ®
                                                             16   account packages can provide you with more rewards when you
Information About Specific Accounts                          17   bank with Citibank and certain of its affiliates. By bringing your
                                                                  deposits together with your investments with Citigroup Global
> Regular Checking                                           17
                                                                  Markets Inc. (“CGMI”)*, you can reduce or even eliminate service
> Interest Checking                                          17   fees on some account packages. In a few cases you may be able
> Citigold® Interest Checking                                18   to earn better rates on your deposits and gain easier access
> Citi® Savings Account                                      19   to your accounts. You may even be able to see certain of your
                                                                  accounts summarized on one statement.
> Citi Accelerate Savings Account
     ®
                                                             21
                                                                  * Investment products are offered through Citigroup Global Markets Inc. (“CGMI”),
> Certificates of Deposit                                    23     member SIPC. Accounts carried by Pershing LLC, member FINRA, NYSE, SIPC. In the
                                                                    United States, insurance products are offered through Citigroup Life Agency LLC
Investment Account Linking                                   27     (“CLA”). In California, CLA does business as Citigroup Life Insurance Agency, LLC
                                                                    (license number 0G56746). CGMI, CLA and Citibank, N.A. are affiliated companies
> Linking Your Account to a Citigroup Global Markets Inc.          under the common control of Citigroup Inc.

   Investment Account                                        27
                                                                            INVESTMENT AND INSURANCE PRODUCTS:
Important Information You Should Know                        28            • NOT FDIC INSURED • NOT A BANK DEPOSIT
> Account and Banking Package Changes                        28      • NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY
> Minimum Opening Deposit                                    28             • NO BANK GUARANTEE • MAY LOSE VALUE
> Cancelled Checks                                           29   There are several ways to bring your accounts together and each
> Fees                                                       29   package is tailored with specialized pricing to make the most of
> When Deposits Are Credited to an Account                  29   your resources. Based on your account balances and monthly
                                                                  transaction activity, one of these packages can provide the right
Household Linking of Account Packages                        30   solutions for your particular needs:
Overdraft Protection                                         31                    The Citigold® Account Package
> Safety Check                                               31
                                                                                   The Citi Priority Account Package
> Checking Plus® (variable rate) Line of Credit             32
                                                                                   The Citibank® Account Package
Safe Deposit Box Rental                                      33
                                                                                   Basic Banking Package
Funds Availability at Citibank                               34
> General Policy                                             34                    Access Account Package
> Standard Availability Schedule                             35
                                                                                   Citibank® Student Account Package
> Exceptions                                                 36
                                                                  Terms, conditions and fees for accounts, products, programs
Other Fees and Charges for All Accounts                      38   and services are subject to change.
                                                                  Citi Private Bank, Citigold® Private Client, Citigold® International,
                                                                  International Personal Banking or Global Executive Banking
                                                                  customers may receive other or additional specific terms and
                                                                  conditions applicable to their banking relationship.




                                                                                                                                                        3
      Case 2:21-cv-04237-FLA-MRW Document 12-3Balances
                                                 Filedin06/06/21        Page listed37  of will
                                                                                          55be included
                                                                                                Page to ID
Information about                                        the linked accounts        below
                                        #:254 determine your combined average monthly balance.
Account Packages                                                                               Deposits: Checking (Non-Interest Regular Checking or Citigold
                                                                                               Interest Checking), Savings Accounts, Money Market Accounts,
                                                                                               Certificates of Deposit
> The Citigold® Account Package                                                                Retirement Accounts: IRAs and Roth IRAs, Citigroup Global
Package Features. Your Citigold relationship helps you make                                    Markets Inc. (CGMI) IRAs and Roth IRAs
the most of all Citi has to offer. It includes personal service,                               Investments:2 Investments held in your Linked Citigroup Global
collaborative financial guidance from Relationship Managers and                                Markets Inc. (CGMI) Accounts3 and annuity positions shown on
Citi Personal Wealth Management1 Financial Advisors, fee waivers                               Linked CGMI Account Statements4
and discounts on select deposit products, global travel benefits,                              2
                                                                                                   Offered through Citigroup Global Markets Inc. (CGMI)
and much more. With a Citigold relationship, you will experience                               3
                                                                                                   Reduced by the amount of any outstanding margin loan balance. Accounts carried and
support that is built around you to manage your financial needs                                    securities-based lending provided by Pershing LLC, member FINRA, NYSE, SIPC
today and help you plan for tomorrow.                                                          4
                                                                                                   Except tax-qualified annuities which includes annuities that qualify under Sections 401,
                                                                                                   403, 408 and 457 of the Internal Revenue Code.
Your Citigold relationship begins with your Citigold® Account                                  Household Linking. If you have linked your Citigold® Account
Package. The Citigold® Account Package must contain a Regular                                  Package within a household, we will add the average monthly
Checking or Citigold® Interest Checking account. Only one                                      balances for the prior calendar month of the eligible linked
checking account can be included in any Citigold® Account                                      accounts in the packages within the household (which includes
Package. It may also include savings, money market and                                         those accounts in your Citigold® Account Package) to determine
certificate of deposit accounts.                                                               the combined average monthly balance (“combined household
            INVESTMENT AND INSURANCE PRODUCTS:                                                 balance”) for purposes of determining your eligibility for The
           • NOT FDIC INSURED • NOT A BANK DEPOSIT                                             Citigold® Account Package and your other fees and charges as
     • NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY                                            described in the Other Fees and Charges for All Accounts section
            • NO BANK GUARANTEE • MAY LOSE VALUE                                               of the Marketplace Addendum. For additional information about
                                                                                               household linking, please see the section of this Marketplace
The Citigold Account Package requires a minimum combined                                       Addendum titled Household Linking of Account Packages.
average monthly balance of $200,000 in eligible linked deposit,
retirement and investment accounts. If you do not maintain a                                   Fees. The following fees will not be charged in The Citigold
minimum combined average monthly balance of $200,000 in                                        Account Package:
eligible linked deposit, retirement and investment accounts, your                              • ATM Fees — Citibank will not charge you a fee when you use
Citigold Account Package will be converted to a Citi Priority                                     Citibank ATMs. Fees charged by other institutions for use of their
Account Package, and your accounts will be subject to the terms                                   ATMs will be reimbursed. For details, please see Reimbursement
and conditions then in effect for that package. Beginning with the                                of Other Bank ATM Fees.
first Business Day when accounts are converted to a Citi Priority                              • Monthly service fee
Account Package, they will no longer receive The Citigold Account
Package benefits. You will receive notice regarding when your                                  Reimbursement of Other Bank ATM Fees. Other banks and
Citigold Account Package will be converted. Please refer to the                                ATM service providers may charge you a fee when you conduct
Citi Priority Account Package in the Marketplace Addendum to                                   a Citibank deposit account transaction using their ATMs. You will
review the terms of that package.                                                              receive reimbursement from Citibank for ATM fees charged by
                                                                                               other banks in any statement period during which your account is
Combined Average Monthly Balances for Fees and Charges                                         in the Citigold package, including international ATM transactions.
Linked Accounts. The combined average monthly balances in the                                  We rely upon data we receive from the ATM operator to accurately
linked accounts within your Citigold® Account Package for the                                  calculate the amount of the reimbursement to you. If you are
calendar month prior to the last Business Day of your monthly                                  charged a fee for the use of an ATM overseas or if you believe
statement period will be used to determine your combined                                       you did not receive a correct reimbursement, please contact
average monthly balance. Your combined average monthly                                         us for a full refund.
balance during this period will be used to determine your other
fees and charges as described in the Other Fees and Charges                                    Overdraft Protection Services. The Safety Check service is
for All Accounts section of the Marketplace Addendum.                                          available for Citigold® Account Package. Upon application and
                                                                                               subject to credit approval, a Checking Plus® (variable rate)
                                                                                               Line of Credit for overdraft protection can be linked to the
1
    Citigold provides clients access to enhanced levels of services and benefits from
    Citibank, N.A. (“Citibank”) and its affiliates in the U.S. Citibank provides banking and   checking account.
    lending services, including the Citigold Account package. Citi Personal Wealth Man-
    agement, a business of Citigroup Inc., offers investment products through Citigroup        For additional information about the various accounts in this
    Global Markets Inc. (“CGMI”), member SIPC. Citigroup Life Agency LLC (“CLA”) offers
    insurance products. In California, CLA does business as Citigroup Life Insurance           package, please see the sections of this Marketplace Addendum
    Agency, LLC (license number 0G56746). Citigold Relationship Managers and Private           titled Information About Specific Accounts.
    Client Relationship Managers are employees of Citibank, N.A. and are employees and
    registered representatives of CGMI.

4                                                                                                                                                                                        5
> Case 2:21-cv-04237-FLA-MRW
  The Citi                        Document 12-3 Combined
           Priority Account Package              Filed Average
                                                         06/06/21 Page
                                                                     Monthly
                                                                              38 of 55 Page ID
                                                                                 Non-Citibank Per Check
                                         #:255 Monthly Balance Range Service Fee ATM Fee      Fee                             4                                  5
Package Features. Citi Priority is an integrated account package
that includes on-demand financial guidance, digital tools that fit                                 $0 – $49,999.99                   $30.00            None              None
your lifestyle, and an enhanced level of benefits that support your                                $50,000+ Deposit,
needs as they evolve.                                                                              Retirement accounts               None              None              None
The Citi Priority Account Package must contain a Regular                                           and Investments
Checking or Interest Checking account. Only one checking account                               4
                                                                                                   Combined average monthly balances for the calendar month prior to the last Business
                                                                                                   Day of your monthly statement period will be used to determine fees which will appear
can be included in any Citi Priority Account Package. It may also                                  as a charge on the statement you receive for the next monthly period.
include savings, money market and certificate of deposit accounts.                             5
                                                                                                   Fees charged to you by other institutions for your transactions on non-Citibank ATMs
                                                                                                   are beyond Citibank’s control and are in addition to the fees listed here. If you are
                                                                                                   charged a fee for the use of a Proprietary Citibank ATM, please contact us for a full
Combined Average Monthly Balances for Fees and Charges                                             refund.
Linked Accounts. The combined average monthly balances in the
                                                                                               Household Linking. If you have linked your Citi Priority
linked accounts within your Citi Priority Account Package for the
                                                                                               Account Package within a household, we will add the average
calendar month prior to the last Business Day of your monthly
                                                                                               monthly balances for the prior calendar month of the eligible
statement period will be used to determine whether or not you
                                                                                               linked accounts in the packages within the household (which
will be charged monthly service fees for the statement period.
                                                                                               includes those accounts in your Citi Priority Account Package)
Balances in the linked accounts listed below will be included to
                                                                                               to determine the combined average monthly balance range
determine your combined balance range.
                                                                                               (“combined household balance”) for purposes of determining
Deposits: Checking (Non-Interest Regular Checking or Interest                                  your Citi Priority Account Package monthly service fee.
Checking), Savings Accounts, Money Market Accounts, Certificates                               For the calendar months where the combined household balance
of Deposit                                                                                     equals or exceeds the Citi Priority Account Package requirement
                                                                                               for eliminating monthly service fees, you will not be charged a
Retirement Accounts: IRAs and Roth IRAs, Citigroup Global
                                                                                               monthly service fee for your Citi Priority Account Package in
Markets Inc. (CGMI) IRAs and Roth IRAs
                                                                                               your next monthly statement. For additional information about
Investments:1 Investments held in your Linked Citigroup Global                                 household linking, please see the section of this Marketplace
Markets Inc. (CGMI) Accounts2 and annuity positions shown on                                   Addendum titled Household Linking of Account Packages.
Linked CGMI Account Statements3
1
    Offered through Citigroup Global Markets Inc. (CGMI)
                                                                                               Overdraft Protection Services. The Safety Check service is
2
    Reduced by the amount of any outstanding margin loan balance. Accounts carried and         available for Citi Priority Account Package. Upon application
    securities-based lending provided by Pershing LLC, member FINRA, NYSE, SIPC                and subject to credit approval, a Checking Plus® (variable rate)
3
    Except tax-qualified annuities which includes annuities that qualify under Sections 401,
    403, 408 and 457 of the Internal Revenue Code.                                             Line of Credit for overdraft protection can be linked to the
                                                                                               checking account.
            INVESTMENT AND INSURANCE PRODUCTS:
           • NOT FDIC INSURED • NOT A BANK DEPOSIT                                             For additional information about the various accounts in this
     • NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY                                            package, please see the sections of this Marketplace Addendum
            • NO BANK GUARANTEE • MAY LOSE VALUE                                               titled Information About Specific Accounts.
The following combined average monthly balance ranges
have been established for the Citi Priority Account Package.
Your combined monthly balance range will be determined by
computing an average of your monthly balances for your linked
accounts during the prior calendar month.
Monthly service fees are applied only to accounts with a
combined average monthly balance range under the specified
limits starting two (2) statement cycles after account opening.
Service fees assessed will appear as a charge on your next
statement.




6                                                                                                                                                                                      7
> Case 2:21-cv-04237-FLA-MRW
  The Citibank®
                Account Package Document 12-3TheFiled   06/06/21
                                                 following              Page
                                                           combined average     39 of
                                                                              monthly   55 ranges
                                                                                      balance Pagehave
                                                                                                    ID
                                       #:256 been established for the Citibank Account Package.                                           ®

Package Features. The Citibank® Account Package is a full
service banking package which links all your eligible accounts                            Combined Average                       Monthly            Non-Citibank        Per Check
together for ultimate control and simplicity. The Citibank® Account                       Monthly Balance Range5                 Service Fee        ATM Fee6, 7         Fee
Package consists of at least one of these component accounts:                                                                                       $2.50 per
Regular Checking or Interest Checking, savings, money market, or                          $0 – $9,999.99                         $25.00                                 None
                                                                                                                                                    withdrawal
certificate of deposit. Only one checking account can be included                         $10,000+                               None               None                None
in any Citibank® Account Package. The Citibank® Account Package                           5
                                                                                              Combined average monthly balances for the calendar month prior to the last Business
includes unlimited check writing and ATM transactions with no non-                            Day of your monthly statement period will be used to determine fees which will appear
Citibank ATM fee when you meet minimum balance requirements.                                  as a charge on the statement you receive for the next monthly period.
                                                                                          6
                                                                                              Citibank customers can get cash, get information and transfer balances between
Combined Average Monthly Balances for Fees and Charges                                        eligible linked Citibank accounts with no ATM usage fee when you use your Citibank®
                                                                                              ATM or Debit Card at ATMs in Citibank branches and Citibank branded ATMs at other
Linked Accounts. The combined average monthly balances in                                     locations. Not all ATMs are owned or operated by Citibank. Not all functions are
the linked accounts within your Citibank® Account Package will                                available at all ATMs.
be used to determine whether or not you will be charged monthly                           7
                                                                                               ees charged to you by other institutions for your transactions on non-Citibank ATMs are
                                                                                              F
                                                                                              beyond Citibank’s control and are in addition to the fees listed here. If you are charged a
service fees for the statement period. All your eligible Citibank                             fee for the use of a Proprietary Citibank ATM, please contact us for a full refund.
linked deposit and retirement accounts, as well as investments
through Citigroup Global Markets Inc.1 can contribute towards                             Household Linking. If you have linked your Citibank® Account
meeting your minimum combined average monthly balance.                                    Package within a household, we will add the average monthly
The Combined Average Monthly Balance is calculated based                                  balances for the prior calendar month of the eligible linked
on the average monthly balances of linked accounts for the                                accounts in the packages within the household (which includes
calendar month prior to the last Business Day of your monthly                             those accounts in your Citibank® Account Package) to determine
statement period.                                                                         the combined average monthly balance range (“combined
                                                                                          household balance”) for purposes of determining your Citibank®
Balances in the linked accounts listed below will be included to                          Account Package monthly service fee. For the calendar months
determine your combined balance range.                                                    where the combined household balance equals or exceeds the
                                                                                          Citibank® Account Package requirement for eliminating monthly
Deposits: Checking (Non-Interest Regular Checking or Interest                             service fees, you will not be charged a monthly service fee for
Checking), Savings Accounts, Money Market Accounts,                                       your Citibank® Account Package in your next monthly statement.
Certificates of Deposit                                                                   For additional information about household linking, please see the
                                                                                          section of this Marketplace Addendum titled Household Linking of
Retirement Accounts: IRAs and Roth IRAs, CGMI IRAs and Roth IRAs
                                                                                          Account Packages.
Investments:2 Investments held in your Linked Citigroup Global
Markets Inc. (CGMI) Accounts3 and annuity positions shown on                              Overdraft Protection Services. The Safety Check service is
Linked CGMI Account Statements4                                                           available for the Citibank Banking Package. Upon application
1
    Investment products are offered through Citigroup Global Markets Inc. (“CGMI”),       and subject to credit approval, a Checking Plus® (variable rate)
    member SIPC. Accounts carried by Pershing LLC, member FINRA, NYSE, SIPC. In the       Line of Credit for overdraft protection can be linked to the
    United States, insurance products are offered through Citigroup Life Agency LLC
    (“CLA”). In California, CLA does business as Citigroup Life Insurance Agency, LLC     checking account.
    (license number 0G56746). CGMI, CLA and Citibank, N.A. are affiliated companies
    under the common control of Citigroup Inc.                                            For additional information about the various accounts in this
2
    Offered through Citigroup Global Markets Inc. (CGMI)                                  package, please see the sections of this Marketplace Addendum
3
    Reduced by the amount of any outstanding margin loan balance. Accounts carried and
    securities-based lending provided by Pershing LLC, member FINRA, NYSE, SIPC           titled Information About Specific Accounts.
4
    Except tax-qualified annuities which includes annuities that qualify under Sections
    401, 403, 408 and 457 of the Internal Revenue Code.


            INVESTMENT AND INSURANCE PRODUCTS:
           • NOT FDIC INSURED • NOT A BANK DEPOSIT
     • NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY
            • NO BANK GUARANTEE • MAY LOSE VALUE




8                                                                                                                                                                                      9
> Case
  Basic 2:21-cv-04237-FLA-MRW
        Banking Package       Document 12-3Overdraft
                                             Filed Protection
                                                       06/06/21        Page
                                                                  Services. The 40  ofCheck
                                                                                Safety 55 service
                                                                                             Pageis ID
                                     #:257 available for the Basic Banking Package. Upon application
Package Features. The Basic Banking Package can consist of a                                    and subject to credit approval, a Checking Plus® (variable rate)
Regular Checking, savings, or money market account which can                                    Line of Credit for overdraft protection can be linked to the
be linked for pricing and statement purposes.                                                   checking account.
The interest rate that you earn for a money market account or                                   For additional information about the various accounts in this
savings account in a Basic Banking package, except for a Citi®                                  package, please see the sections of this Marketplace Addendum
Savings Account, will be paid at the lowest tiered rate established                             titled Information About Specific Accounts.
for the account regardless of the account balance.
                                                                                                BASIC SAVINGS
Household Linking. Balances from accounts in a Basic Banking
                                                                                                A Basic Banking Package with a savings or money market
Package can be household linked to the Citigold, Citi Priority and
                                                                                                account without a Regular Checking account is Basic Savings.
Citibank Account Package, but cannot be household linked to the
                                                                                                The following fees and charges apply to Basic Savings when
Access Account Package or other Basic Banking Packages.
                                                                                                they are not otherwise waived:
The Basic Banking Package monthly service fee and non-Citibank
ATM fees, will be waived if you meet one of the following criteria:                             Average Monthly                Monthly                       Non-Citibank
                                                                                                Savings Balance8               Service Fee9                  ATM Fee10, 11, 12
Your Basic Banking Package is linked to a Citigold Account                                      $0 – $499.99                   $4.50                         $2.50 per withdrawal
Package or Citi Priority Account Package; or                                                    $500+                          None                          $2.50 per withdrawal
Your Basic Banking Package is linked to a Citibank Account                                      8
                                                                                                   When not linked to a Regular Checking account, savings or money market account
                                                                                                   balances for the calendar month prior to the end of the monthly statement period will
Package and the Citibank Account Package meets the combined                                        be used to determine your Average Savings Balance and, therefore, your fee, which will
average monthly balance range of $10,000 or more.                                                  appear as a charge on the statement you receive for the next monthly period.
                                                                                                9
                                                                                                   If a savings or money market account is linked to a Regular Checking account, there is
                                                                                                   no separate monthly service fee for a savings or money market account, regardless of
REGULAR CHECKING                                                                                   account balance, unless the checking account is closed.
The following fees and charges apply to Regular Checking when                                   10
                                                                                                   You can get cash, get information and transfer balances between eligible linked
                                                                                                   Citibank accounts with no ATM usage fee when you use your Citibank® ATM or Debit
they are not otherwise waived:                                                                     Card at ATMs in Citibank branches and Citibank branded ATMs at other locations. Not
                                                                                                   all ATMs are owned or operated by Citibank. Not all functions are available at all ATMs.
Combined Average                       Monthly           Non-Citibank        Per Check
                                                                                                11
                                                                                                   Fees charged to you by other institutions for your transactions on non-Citibank
                                                                                                   ATMs are beyond Citibank’s control and are in addition to the fees listed here. If you
Monthly Balance Range                  Service Fee       ATM Fee5, 6, 7      Fee                   are charged a fee for the use of a Proprietary Citibank ATM, please contact us for a
                                                                                                   full refund.
                                                         $2.50 per
$0 – $1,499.99                         $12.001                               None               12
                                                                                                   Non-Citibank ATM fees will be waived for a Basic Banking Package if our records
                                                         withdrawal                                reflect that the first-listed signer on an eligible Regular Checking, savings or money
                                                                                                   market account is age 62 or older.
                                                         $2.50 per
$1,500+                                None                                  None
                                                         withdrawal
1
    The Basic Banking Package Monthly Service Fee is waived if one of the following
    conditions is met:
    1 Qualifying Direct Deposit2 is credited to a Regular Checking, savings or money
    market account in a Basic Banking Package and 1 qualifying Bill Payment3 posted to a
    Regular Checking account in the Basic Banking Package during the statement period
    OR
    The combined average monthly balance in qualifying linked deposit accounts4 is $1,500
    or more for the calendar month prior to the last Business Day of your statement period.
    OR
    First-listed signer on an eligible Regular Checking, savings or money market account is
    age 62 or older.
2
    Qualifying Direct Deposits are Automated Clearing House (ACH) credits, which may
    include payroll, pension or government payments (such as Social Security) by your
    employer, or an outside agency.
3
    Qualifying Bill Payments are individual or recurring bill payments made through
    CitiPhone Banking® (including bill payments made using Citibank’s Telephone
    Automated Bill Payment Service and Staff Assisted Bill Payments), Citibank® Online,
    CitiBusiness® Online and Citi Mobile®. Qualifying Bill Payments do not include
    payments made by check or internal transfer payments made to accounts of Citibank
    or its affiliates.
4
    Deposit balances may consist of funds held in a Regular Checking, savings or money
    market account in a Basic Banking Package. The combined average monthly balance
    of $1,500 or more applies to all accounts that are open in the month prior to the
    statement period.
5
    You can get cash; get information and transfer balances between eligible linked
    Citibank accounts with no ATM usage fee when you use your Citibank® ATM or Debit
    Card at ATMs in Citibank branches and Citibank branded ATMs at other locations. Not
    all ATMs are owned or operated by Citibank. Not all functions are available at all ATMs.
6
    Fees charged to you by other institutions for transactions on non-Citibank ATMs are
    beyond Citibank’s control and are in addition to the fees listed here. If you are charged
    a fee for the use of a Proprietary Citibank ATM, please contact us for a full refund.
7
    Non-Citibank ATM fees will be waived for a Basic Banking Package if our records
    reflect that the first-listed signer on an eligible Regular Checking, savings or money
    market account is age 62 or older.

10                                                                                                                                                                                       11
> Case 2:21-cv-04237-FLA-MRW
  Access Account Package     Document 12-3Checks
                                            Filed   06/06/21
                                                 should             Page
                                                        not be ordered      41 source
                                                                       from any of 55for aPage    ID
                                                                                           checkless
                                    #:258 Regular Checking account or Access Savings account. When
Package Features. An Access Account Package can consist of                             providing account and routing numbers to merchants to make
a Regular Checking account that does not offer a check writing                         a payment, (whether in person, electronically or over-the-
feature and/or an Access Savings account, which can be linked for                      phone) you need to ensure that the merchant is using the ACH
pricing and statement purposes. No other products are eligible                         (Automated Clearing House) system to process the transaction
for this package. An Access Account Package with a Citibank                            as an electronic debit, as ACH is an accepted form of payment
Savings Plus account or a Citi Savings account without a linked                        for these account types. If the merchant processes a payment
checkless Regular Checking account is Access Savings.                                  as a check, the check will be rejected and not paid. You may be
Only a checkless Regular Checking account or Citi Savings                              charged a fee by the merchant if this happens.
account may be opened in an Access Account Package. With                               Household Linking. Balances from other packages in the
the Access Account Package you can utilize benefits such as                            household are not used to offset monthly fees. Balances from
electronic bill payment, Citibank® Banking Card and Citibank®                          accounts in an Access Account Package can contribute to the
Global Transfer Service.                                                               combined average monthly balances of a household that has
The interest rate that you earn for a money market account or                          another Citibank account package to avoid monthly service fees
savings account in a Access Account package, except for a Citi®                        in that package, except for a Basic Banking or Access Account
Savings Account, will be paid at the lowest tiered rate established                    Package. For additional information about household linking,
for the account regardless of the account balance.                                     please refer to the section of this Marketplace Addendum titled
                                                                                       Household Linking of Account Packages.
• Checks cannot be ordered for any account in an Access Account
  Package.                                                                             Access Account with a checkless Regular Checking Account.
                                                                                       An Access Account Package with a checkless Regular Checking
• The Access Account Package is designed so that certain                               account is Access Checking.
  transactions in a checkless Regular Checking or Access Savings
  account in an Access Account Package will not be authorized.1                        The following fees and charges apply to an Access Account
                                                                                       Package with a checkless Regular Checking when they are not
• There are no overdraft charges for any Citibank fees, such                           otherwise waived:
  as monthly service and non-Citibank ATM fees, that post to
  an account in an Access Account Package and overdraw your                            Combined Average                       Monthly           Non-Citibank Per Check
  checkless Regular Checking or Access Savings Account balance.                        Monthly Balance Range                  Service Fee       ATM Fee6, 7  Fee
                                                                                       $0 – $1,499.99                         $10.002           $2.50 per         None
• A Deposited Check Returned Unpaid, a fee of $12 will continue                                                                                 withdrawal
  to be assessed, as well as all other applicable account fees and
                                                                                       $1,500+                                None              $2.50 per         None
  charges.
                                                                                                                                                withdrawal
1
    Any PIN-based or Point of Sale, ACH or Debit card transaction, or ATM withdrawal
    initiated for an amount over your available account balance will be declined.
                                                                                       2
                                                                                           This monthly service fee is waived if the following conditions are met:
                                                                                           “Qualifying Transactions” listed herein are completed during the statement period:
A new Checking Plus® (variable rate) line of credit cannot be                              1 Qualifying Bill Payment3 posted to a checkless Regular Checking account;
                                                                                           OR
linked to the Access Account Package for overdraft protection.                             1 Qualifying Direct Deposit4 credited to a checkless Regular Checking account, savings
This includes situations where an existing Access Account holder                           or money market account in an Access Account Package;
may have previously had a linked Checking Plus account that was                            OR
                                                                                           The combined average monthly balance in qualifying linked deposit accounts5 is
subsequently closed.                                                                       $1,500 or more for the calendar month that ends prior to the last Business Day of your
                                                                                           monthly statement period;
Existing checkless Regular Checking accounts with a linked                             3
                                                                                           Qualifying Bill Payments are individual or recurring bill payments made through
Checking Plus® line of credit will continue to retain their linked                         CitiPhone Banking® (including bill payments made using Citibank’s Telephone
                                                                                           Automated Bill Payment Service and Staff Assisted Bill Payments), Citibank® Online,
Checking Plus line of credit as well as access to the Safety Check                         CitiBusiness® Online and Citi Mobile®. Qualifying Bill Payments do not include
overdraft protection service. In addition, the $10 Overdraft                               payments made by check or internal transfer payments made to accounts of Citibank
                                                                                           or its affiliates.
Protection Transfer Fee will not be charged on Checking Plus and                       4
                                                                                           Qualifying Direct Deposits are Automated Clearing House (ACH) credits, which may
Safety Check transfers.                                                                    include payroll, pension or government payments (such as Social Security) by your
                                                                                           employer, or an outside agency
Checks cannot be ordered or written on checkless Regular
                                                                                       5
                                                                                           Deposit balances may consist of funds held in a checkless Regular Checking, savings or
                                                                                           money market account in an Access Account Package. The combined average monthly
Checking or Access Savings accounts in an Access Account                                   balance of $1,500 or more applies to all accounts that are open in the month prior to
                                                                                           the statement period.
Package. Any transactions to a checkless Regular Checking or                           6
                                                                                           Citibank customers can get cash; get information and transfer balances between
Access Savings account in an Access Account Package that                                   eligible linked Citibank accounts with no ATM usage fee when you use your Citibank®
involve a check, including written checks, check by phone or                               ATM or Debit Card at ATMs in Citibank branches and Citibank branded ATMs at other
                                                                                           locations. Not all ATMs are owned or operated by Citibank. Not all functions are
third party authorizations that come through as a check will                               available at all ATMs.
not be honored.                                                                        7
                                                                                           Fees charged to you by other institutions for transactions on non-Citibank ATMs are
                                                                                           beyond Citibank’s control and are in addition to the fees listed here. If you are charged
                                                                                           a fee for the use of a Proprietary Citibank ATM, please contact us for a full refund.



12                                                                                                                                                                                13
     CaseSAVINGS
ACCESS           2:21-cv-04237-FLA-MRW Document 12-3ForFiled                                      Access 06/06/21         Page
                                                                                                          Savings, the $4.50      42service
                                                                                                                             monthly   of 55fee can
                                                                                                                                                 Pageonly ID
An Access Account Package with a savings or money market                                #:259 be waived if you maintain $500 or more in combined average
account without a checkless Regular Checking account is                                       savings or money market account balances for the calendar
Access Savings.                                                                               month that ends prior to the last Business Day of your monthly
                                                                                              statement period.
The following fees and charges apply to Access Savings when
they are not otherwise waived:                                                                When an Access Account Package has a checkless Regular
                                                                                              Checking account and an Access Savings account, the Access
Average Monthly                  Monthly                    Non-Citibank                      Account Package Checking monthly service fee will be charged
Savings Balance8                 Service Fee9               ATM Fee10, 11                     for both accounts together, subject to being waived for any
$0 – $499.99                     $4.50                      $2.50 per withdrawal              month in which the Qualifying Transactions specified above are
$500+                            None                       $2.50 per withdrawal              completed during the statement period, or in which the combined
8
  When not linked to a checkless Regular Checking account, savings or money market            average monthly balance in qualifying linked deposit accounts
  account balances for the calendar month prior to the end of the monthly statement           is $1,500 or more for the calendar month that ends prior to the
  period will be used to determine your Average Savings Balance and, therefore, your
  fee, which will appear as a charge on the statement you receive for the next monthly        last Business Day of your monthly statement period. There is
  period.                                                                                     no separate Access Savings monthly service fee for a savings or
9
  If an Access Savings account is linked to a checkless Regular Checking account, there
  is no separate monthly service fee for an Access Savings account , regardless of            money market account when it is linked to a checkless Regular
  account balance, unless the checkless Regular Checking account is closed.                   Checking account in an Access Account Package.
10
     Citibank customers can get cash; get information and transfer balances between
     eligible linked Citibank accounts with no ATM usage fee when you use your Citibank®
     ATM or Debit Card at ATMs in Citibank branches and Citibank branded ATMs at other
     locations. Not all ATMs are owned or operated by Citibank. Not all functions are
     available at all ATMs.
11
     Fees charged to you by other institutions for transactions on non-Citibank ATMs are
     beyond Citibank’s control and are in addition to the fees listed here. If you are charged
     a fee for the use of a Proprietary Citibank ATM, please contact us for a full refund.

Fees. The applicable Access Account Package monthly service fee
is determined by whether you have a checkless Regular Checking
account only, an Access Savings account only or have linked
checkless Regular Checking account and Access Savings accounts
in one Access Account Package.
For checkless Regular Checking, the monthly service fee of
$10.00 may be waived in any month in which you complete any
of the following Qualifying Transactions during the statement
period: one Qualifying Direct Deposit credited to a checkless
Regular Checking or Access Savings account in an Access
Account Package OR one Qualifying Bill Payment posted to
checkless Regular Checking OR, if you maintain $1,500 or more
in combined average monthly deposit balances for the calendar
month that ends prior to the last Business Day of your monthly
statement period. (NOTE: The combined average monthly balance
of $1,500 or more applies to all deposit accounts that are open in
the month prior to the statement period.)




14                                                                                                                                                         15
> Case  2:21-cv-04237-FLA-MRW    Document 12-3 Filed 06/06/21 Page 43 of 55 Page ID
                                        #:260 Information About
  Citibank ®
             Student Account Package
The following account is available only to customers
who opened a Citibank® Student Account Package                                              Specific Accounts
before January 16, 2016.

Package Features. The Citibank® Student Account Package                                     > Regular Checking
can be opened by students enrolled in an accredited U.S.                                    Account Features. Regular Checking is a non-interest bearing
undergraduate or graduate degree granting institution. The                                  account available in all account packages.
Citibank® Student Account Package consists of at least one of
these component accounts: Regular Checking, savings, money                                  Fees. There is no separate monthly service fee for a Regular
market, or certificate of deposit. There is no monthly service fee                          Checking account. When a Regular Checking account is opened,
and no Citibank fee for using non-Citibank ATMs.                                            it must be in a package and is subject to the applicable monthly
                                                                                            service and non-Citibank ATM fees of the applicable account
After the graduation date listed on your account has elapsed, this                          package as disclosed in the Information About Account Packages
package will be converted to a different Citibank banking package                           section of this Addendum.
and your account(s) will be subject to the terms and conditions
then in effect for that package.
                                                                                            > Interest Checking
Household Linking. Balances from accounts in a Citibank®
                                                                                            Account Features. Interest Checking is an interest bearing
Student Account Package can contribute to the combined
                                                                                            account available in the Citibank® Account Package or the Citi
balances of a household that has another Citibank account
                                                                                            Priority Account Package.
package to avoid monthly service fees, except for a Basic
Banking Package or an Access Account Package. For additional                                Interest Rates. The interest rates for Interest Checking are variable,
information about household linking, please refer to the section                            determined by Citibank at its sole discretion and can change at
of this Marketplace Addendum titled Household Linking of                                    any time. For current interest rates and Annual Percentage Yields,
Account Packages.                                                                           please visit citibank.com, call CitiPhone Banking® at 1-800-627-3999
                                                                                            or stop by your nearest Citibank branch.
Citibank® Student Account Package Fees
Monthly                           Non-Citibank                 Per Check
                                                                                            When Interest Begins to Accrue. Money deposited to this
Service Fee                       ATM Fee1, 2                  Fee
                                                                                            account at a teller or a Proprietary Citibank ATM before the
                                                                                            end of any Business Day (or earlier posted time) begins to earn
None                              None                         None
                                                                                            interest on the day you make the deposit; funds deposited at
1
    Citibank customers can get cash, get information and transfer balances between
    eligible linked Citibank accounts with no ATM usage fee when you use your Citibank®     a Proprietary Citibank ATM after the end of a Business Day (or
    ATM or Debit Card at ATMs in Citibank branches and Citibank branded ATMs at other       earlier posted time) or on a non-Business Day earn interest from
    locations. Not all ATMs are owned or operated by Citibank. Not all functions are
    available at all ATMs.                                                                  the next Business Day. (Please see the Client Manual — Consumer
2
    Fees charged to you by other institutions for your transactions on non-Citibank ATMs    Accounts for definition of “Business Day.”)
    are beyond Citibank’s control and are in addition to the fees listed here. If you are
    charged a fee for the use of a Proprietary Citibank ATM, please contact us for a full   Interest Calculation Method and Rate Information. We use the
    refund.
                                                                                            daily balance method to calculate the interest on Interest Checking
Overdraft Protection Services. The Safety Check service is                                  accounts. The daily balance method applies a daily periodic rate to
available for Student Account Package. Upon application and                                 the full amount of principal in the account each day. This method
subject to credit approval, a Checking Plus® (variable rate)                                may cause a change in the amount of interest you earn depending
Line of Credit for overdraft protection can be linked to the                                on the daily balance changes in your account.
checking account.
                                                                                            The following tiers have been established for interest rates for
For additional information about the various accounts in this                               Interest Checking. The same rate may be assigned to more than
package, please see the sections of this Marketplace Addendum                               one tier.
titled Information About Specific Accounts.
                                                                                            Principal Balance Ranges for Interest Rate Calculations
                                                                                            $0 – $24,999.99
                                                                                            $25,000 – $49,999.99
                                                                                            $50,000+

                                                                                            The principal in the account is reduced based upon the
                                                                                            transaction date when a withdrawal or other debit transaction
                                                                                            occurs, which is not always the same as the posting date.
                                                                                            The principal balance on which interest is calculated may not be
                                                                                            the same as that appearing on your periodic statement if there
                                                                                            have been intervening transactions.

16                                                                                                                                                              17
   Case
Interest     2:21-cv-04237-FLA-MRW
          Compounding                                  Document 12-3TheFiled
                        and Crediting. Interest is compounded                    06/06/21
                                                                          following              Page
                                                                                    tiers have been        44 offor55
                                                                                                     established            Page
                                                                                                                      interest        ID
                                                                                                                               rates for
daily for the actual number of days your money is on deposit   #:261 Citigold® Interest Checking. The same rate may be assigned to
and is credited to your account monthly. Interest is computed        more than one tier.
using a 365 day year except in leap years when interest may be
computed on a 366 day basis.                                         Account Balance Ranges for Interest Rate Calculations
                                                                          $0 – $24,999.99
Interest Adjustments. An interest adjustment for a transaction            $25,000 – $49,999.99
occurring during a statement period may be reflected on your              $50,000+
statement in the next statement period rather than in the
statement period in which it occurs.                                      The principal in the account is reduced based upon the transaction
                                                                          date when a withdrawal or other debit transaction occurs,
Interest on Closed Accounts. No interest is paid on the account           which is not always the same as the posting date. The principal
for the monthly period in which the account is closed.                    balance on which interest is calculated may not be the same as
Fees. There is no separate monthly service fee for an Interest            that appearing on your periodic statement if there have been
Checking account. When an Interest Checking account is opened,            intervening transactions.
it must be in a package and is subject to the applicable monthly
                                                                          Interest Compounding and Crediting. Interest is compounded
service and non-Citibank ATM fees of the applicable account
                                                                          daily for the actual number of days your money is on deposit
package as disclosed in the Information About Account Packages
                                                                          and is credited to your account monthly. Interest is computed
section of this Addendum.
                                                                          using a 365-day year except in leap years when interest may be
                                                                          computed on a 366-day basis.
> Citigold® Interest Checking
                                                                          Interest Adjustments. An interest adjustment for a transaction
Account Features. Citigold® Interest Checking is an interest              occurring during a statement period may be reflected on your
bearing account only available in the Citigold® Account Package.          statement in the next statement period rather than in the
Interest Rates. The interest rates for the Citigold® Interest             statement period in which it occurs.
Checking account are variable, determined by Citibank at its              Interest on Closed Accounts. No interest is paid on the account
sole discretion and can change at any time. For current interest          for the monthly period in which the account is closed.
rates and Annual Percentage Yields, please visit citibank.com,
call CitiPhone Banking® at 1-800-627-3999 or stop by your                 Fees. There is no separate monthly service fee for a Citigold®
nearest Citibank branch.                                                  Interest Checking account. When a Citigold® Interest Checking
                                                                          account is opened, it must be in a Citigold® Account Package and
When Interest Begins To Accrue. Money deposited to this                   is subject to the applicable monthly service fees for that account
account at a teller or a Proprietary Citibank ATM before the              package as disclosed in the Information About Account Packages
end of any Business Day (or earlier posted time) begins to earn           section of this Addendum.
interest on the day you make the deposit; funds deposited at
a Proprietary Citibank ATM after the end of a Business Day (or
earlier posted time) or on a non-Business Day earn interest               > Citi® Savings Account
from the next Business Day. (Please refer to the Client Manual —          Account Features. Your Citi Savings Account is a money market
Consumer Accounts for definition of “Business Day.”)                      account that gives you the ability to earn short-term market rates
                                                                          in an FDIC-insured account. It also provides the convenience of
Interest Calculation Method and Rate Information. We use
                                                                          account access through ATMs, Citibank® Online, Citi Mobile® or
the daily balance method to calculate the interest on Citigold®
                                                                          through CitiPhone Banking®, our automated telephone service.
Interest Checking accounts. The daily balance method applies a
                                                                          The Citi Savings Account can be opened in or linked to any
daily periodic rate to the full amount of principal in the account
                                                                          account package.
each day. This method may cause a change in the amount of
interest you earn depending on the daily balance changes in               Check Writing. The Citi Savings Account offers check writing
your account.                                                             in all packages except an Access Account Package. Any check
                                                                          transactions on a Citi Savings Account, in the Access Account
                                                                          Package that involve a check, including written checks, check by
                                                                          phone or third-party authorizations that come through as a check
                                                                          transaction will not be honored.
                                                                          Interest Rates. The interest rates for the Citi Savings Account
                                                                          are variable, determined by Citibank at its sole discretion and
                                                                          can change at any time. For current interest rates and Annual
                                                                          Percentage Yields, please visit citibank.com, call CitiPhone Banking
                                                                          at 1-800-627-3999 or stop by your nearest Citibank branch.


18                                                                                                                                          19
   Case
When         2:21-cv-04237-FLA-MRW
       Interest Begins To Accrue. Non-Cash items, such  Document
                                                           as checks,   12-3Interest
                                                                               FiledCompounding
                                                                                         06/06/21andPage          45Interest
                                                                                                         Crediting.    of 55is compounded
                                                                                                                                  Page ID
deposited to a money market account begin to earn interest on the #:262 daily for the actual number of days your money is on deposit
date Citibank receives credit for the funds. This date will be no later     and is credited to your account monthly. Interest is computed
than the second Business Day after the Business Day the check               using a 365-day year except in leap years when interest may be
deposit is received. A cash deposit begins to earn interest on the          computed on a 366-day basis.
Business Day the cash deposit is received. (Please see the Client
                                                                            Interest Adjustments. An interest adjustment for a transaction
Manual — Consumer Accounts for definition of “Business Day.”)
                                                                            occurring during a statement period may be reflected on your
Fees. There is no separate monthly service fee for the Citi                 statement in the next statement period rather than in the
Savings Account. When a Citi Savings Account is opened, it must             statement period in which it occurs.
be in a package and is subject to the applicable monthly service
                                                                            Linking. The balances in other Citibank accounts that are linked
and non-Citibank ATM fees of the applicable account package as
                                                                            to the Citi Savings Account will not be included in the average
disclosed in the Information About Account Packages section of
                                                                            balance calculation for the Citi Savings Account. The balance in the
this Addendum.
                                                                            Citi Savings Account may be linked to contribute to the minimum
Uniform Transfers to Minors Accounts (UTMA), also known as                  balance requirements of eligible Citibank account packages.
Custodial accounts, will not be charged a monthly service fee
                                                                            Interest on Closed Accounts. If the account is closed before the
for money market accounts when the beneficiary is younger
                                                                            end of the monthly statement period, interest will be paid for
than 18 years of age and the UTMA is the sole account in a Basic
                                                                            the number of days the account was open during the period in
Banking Package or a Citibank® Account Package. An UTMA with
                                                                            accordance with the daily balance method.
a beneficiary 18 years of age or older, or in any other account or
package type regardless of age, will be subject to the terms and            Transfer Limitations. The Limits on Transfers section of the Client
conditions of their package including fees and minimum balance              Manual — Consumer Accounts applies to the Citi Savings Account.
requirements for fee waivers.
Interest Calculation Method and Rate Information. We use the                 > Citi® Accelerate Savings Account
daily balance method to calculate the interest on Citi Savings
                                                                             Account Features. The Citi® Accelerate Savings account gives
Accounts. This method uses the daily balance of all deposited
                                                                             you the ability to earn short-term market rates in an FDIC-insured
funds in your account on which we have received credit to
                                                                             account. It also provides the convenience of account access
determine the applicable interest rate tier for each day of the
                                                                             through ATMs, Citibank® Online, Citi Mobile® or through CitiPhone
statement period. This method may cause a change in the
                                                                             Banking®, our automated telephone service. There is no minimum
amount of interest you earn depending on the daily balance
                                                                             opening deposit required to open a Citi® Accelerate Savings
changes in your account.
                                                                             Account. The Citi® Accelerate Savings Account can be opened in
The principal in the account is reduced based upon the                       or linked to any account package.
transaction date when a withdrawal or other debit transaction
                                                                             The Citi® Accelerate Savings account does not offer check writing.
occurs, which is not always the same as the posting date. The
                                                                             Any check transactions on a Citi® Accelerate Savings Account,
principal balance on which interest is calculated may not be the
                                                                             that involve a check, including written checks, check by phone
same as that appearing on your periodic statement if there have
                                                                             or third-party authorizations that come through as a check
been intervening transactions.
                                                                             transaction will not be honored.
Account Balance Ranges for Interest Rate Calculations                        The Citi® Accelerate Savings account is available only to
$0 – $9,999.99                                                               customers that apply online through Citibank® Online,
$10,000 – $24,999.99                                                         CitiMobile, or Citiphone Banking®.
$25,000 – $49,999.99
$50,000 – $99,999.99                                                         Interest Rates. The interest rates for the Citi® Accelerate Savings
$100,000 – $499,999.99                                                       Account are variable, determined by Citibank at its sole discretion
$500,000 – $999,999.99                                                       and can change at any time. For current interest rates and Annual
$1,000,000+                                                                  Percentage Yields, please visit citibank.com or call CitiPhone
                                                                             Banking at 1-800-627-3999.
The same rate may be assigned to more than one balance                       When Interest Begins To Accrue. Non-Cash items, such as
range. We may offer different rates for the Citi Savings Account             checks, deposited to a money market account begin to earn
depending on your account package and if that account package                interest on the date Citibank receives credit for the funds. This
contains a linked checking account.                                          date will be no later than the second Business Day after the
Please refer to the rate sheet for additional rate information.              Business Day the check deposit is received. A cash deposit begins
                                                                             to earn interest on the Business Day the cash deposit is received.
                                                                             (Please see the Client Manual — Consumer Accounts for definition
                                                                             of “Business Day.”)

20                                                                                                                                            21
   Case
Fees. There 2:21-cv-04237-FLA-MRW
             is no separate monthly service fee for theDocument
                                                         Citi®       12-3Interest
                                                                             FiledAdjustments.
                                                                                       06/06/21An interest
                                                                                                        Pageadjustment
                                                                                                                46 of 55for aPage       ID
                                                                                                                                transaction
Accelerate Savings Account. When a Citi® Accelerate Savings        #:263 occurring during a statement period may be reflected on your
Account is opened, it must be in a package and is subject to the         statement in the next statement period rather than in the
applicable monthly service and non-Citibank ATM fees of the              statement period in which it occurs.
applicable account package as disclosed in the Information About
                                                                         Linking. The balances in other Citibank accounts that are linked
Account Packages section of this Addendum.
                                                                         to the Citi® Accelerate Savings Account will not be included in
Uniform Transfers to Minors Accounts (UTMA), also known as               the average balance calculation for the Citi® Accelerate Savings
Custodial accounts, will not be charged a monthly service fee            Account. The balance in the Citi® Accelerate Savings Account may
for money market accounts when the beneficiary is younger                be linked to contribute to the minimum balance requirements of
than 18 years of age and the UTMA is the sole account in a Basic         eligible Citibank account packages.
Banking Package or a Citibank® Account Package. An UTMA with
                                                                         Interest on Closed Accounts. If the account is closed before the
a beneficiary 18 years of age or older, or in any other account or
                                                                         end of the monthly statement period, interest will be paid for
package type regardless of age, will be subject to the terms and
                                                                         the number of days the account was open during the period in
conditions of their package including fees and minimum balance
                                                                         accordance with the daily balance method.
requirements for fee waivers.
                                                                         Transfer Limitations. The Limits on Transfers section of the Client
Interest Calculation Method and Rate Information. We use the
                                                                         Manual — Consumer Accounts applies to the Citi® Accelerate
daily balance method to calculate the interest on Citi Accelerate
                                                       ®
                                                                         Savings Account.
Savings Accounts. This method uses the daily balance of all
deposited funds in your account on which we have received
credit to determine the applicable interest rate tier for each day       > Certificates of Deposit
of the statement period. This method may cause a change in
                                                                         Account Features. Citibank offers a variety of Certificates of
the amount of interest you earn depending on the daily balance
                                                                         Deposit (CDs):
changes in your account. The principal in the account is reduced
based upon the transaction date when a withdrawal or other debit         • 3, 4, 5, 6, 7, 8, 9, and 10-Month CDs with monthly interest or
transaction occurs, which is not always the same as the posting            interest at maturity.
date. The principal balance on which interest is calculated may
not be the same as that appearing on your periodic statement if          • 1 Year CD with monthly interest or interest at maturity
there have been intervening transactions.                                • 13, 18, and 30-Month CDs, and 2 Year, 3 Year, 4 Year, and 5 Year
                                                                            CDs with monthly interest.
Account Balance Ranges for Interest Rate Calculations
$0 – $9,999.99                                                             All our certificates are time deposits. With a time deposit, you
$10,000 – $24,999.99                                                       agree to leave your funds in the account for a specific period,
$25,000 – $49,999.99                                                       called the term. The last day of the term is called the maturity
$50,000 – $99,999.99                                                       date. The maturity date is the first day on which you may
$100,000 – $499,999.99                                                     withdraw funds without paying an early withdrawal penalty,
$500,000 – $999,999.99                                                     explained on the next page.
$1,000,000+
                                                                           Minimum Opening Deposit. The minimum balance required
                                                                           to open a Certificate of Deposit account is $500. No additional
The same rate may be assigned to more than one balance range.              deposits are permitted during the term of the account. We
We may offer different rates for the Citi® Accelerate Savings              reserve the right to close the account if the account balance falls
Account depending on your account package and if that account              below the minimum balance. Certificate of Deposit accounts that
package contains a linked checking account. Please refer to the            maintain a zero balance will automatically close after 20 days.
rate sheet for additional rate information.
Interest Compounding and Crediting. Interest is compounded
daily for the actual number of days your money is on deposit and
is credited to your account monthly. Interest is computed using a
365-day year except in leap years when interest may be computed
on a 366-day basis.




22                                                                                                                                            23
   Case
Rate         2:21-cv-04237-FLA-MRW
      Information.                                    Document
                    The interest rate and Annual Percentage Yield  12-3account
                                                                           Filedon06/06/21         Page
                                                                                    the maturity date).      47isof
                                                                                                        Interest     55 Page
                                                                                                                   computed          ID
                                                                                                                             using a 365
(APY) for all new and renewing CDs are fixed for the term of the #:264 day year except in leap years when interest may be computed
CD. For a new CD, the interest rate and APY are based on the           on a 366 day basis. Interest is credited to your account after
balance you deposit into the CD as disclosed on the applicable         the close of business on the last business day of the month
rate sheet delivered when your CD is opened.                           for all CDs. You may also choose a CD of one year or less that
                                                                       pays interest at maturity instead of monthly. Since some months
CD Balance Ranges for Interest Rate Calculations                       are slightly longer than others, the amount of interest you earn
$0 – $9,999.99                                                         may vary slightly from one month to another. Interest is paid up
$10,000 – $24,999.99                                                   to but not including the maturity date. If you open your CD, or
$25,000 – $49,999.99                                                   if your CD renews, during the last week of any month, interest
$50,000 – $99,999.99                                                   from the date opened/renewed to the end of the month may be
$100,000 – $499,999.99                                                 included in the interest payment for the first full month after the
$500,000 – $999,999.99                                                 CD is opened or renewed.
$1,000,000+
                                                                          Early Withdrawal Penalties. When you open a Certificate of
                                                                          Deposit, you agree to keep the principal on deposit with us for
The same rate may be assigned to more than one balance range.
                                                                          the term you have selected. We will impose a substantial penalty
We may offer different rates for CDs depending upon which Citibank
                                                                          if you withdraw any principal before the maturity date. It may
account package contains the CD and whether that Citibank
                                                                          be necessary to deduct all or a portion of the penalty from the
account package contains a linked checking account on the day the
                                                                          principal amount of the deposit. You may withdraw interest from
CD is funded. Please see the applicable rate sheet for details.
                                                                          your CD at any time during the term after it has been credited
For a renewing CD, the interest rate and APY will be those in             without an early withdrawal penalty.
effect on the date of CD renewal. Your interest rate and APY
                                                                          The early withdrawal penalty based on the term of the CD will be
will be based on a number of factors related to your CD’s status,
                                                                          assessed according to the chart below:
including: the governing state of your CD, the balance in your
CD account; the Citibank account package that contains the CD             CD Term                           Penalty
account, and whether the Citibank account package contains a
                                                                          1 year or less                    90 days simple interest
checking account.
                                                                          More than 1 year                  180 days simple interest
If you change the term of the CD during the grace period, the rate
for the renewal term will be determined based on the rate sheet           Early withdrawal penalties are calculated on the amount of the
in effect on the date of CD renewal.                                      principal withdrawn. There is no early withdrawal penalty if the
                                                                          account owner dies or is declared legally incompetent.
Interest Rate Determination. We use the daily balance method to
calculate the interest on CDs. This method applies a daily periodic       Automatic Renewal and Grace Period. Unless we receive other
rate to the balance in the account each day.                              instructions, all CDs will renew automatically at maturity for the
                                                                          same term. The renewal CD will be for the same term, but at the
When Interest Begins to Accrue. For a new CD, the opening                 interest rate currently being offered. There is up to a 7 calendar
deposit whether a non-cash item, such as a check, or a cash               day Grace Period after the Maturity Date. If the last day of the
deposit begins to earn interest as of the Business Day the account        Grace Period is a non-business day (a weekend or bank holiday),
is opened, or the day we receive your funds, whichever is later.          then the Grace Period ends on the last business day before
For a renewing CD, non-cash items and cash deposits begin to              that non-business day. During the Grace Period you can change
earn interest on the Business Day the deposit is received. (Please        your term, additional funds can be deposited and funds can be
see the Client Manual — Consumer Accounts for definition of               withdrawn without paying an early withdrawal penalty. However,
“Business Day.”)                                                          if you change your term, make a deposit or withdrawal: (1) the
Interest Compounding and Crediting. Interest is compounded                Grace Period will end that day, your Opening Date will reset and
daily starting on the Business Day when the account is opened,            a new Maturity Date will apply, after which you will no longer be
and is credited to your account monthly (except on CDs with the           able to make any changes until the next Maturity Date without
interest at maturity feature, where interest is credited to the           incurring a penalty and (2) we will pay interest from the Maturity
                                                                          Date until the day before your new Opening Date (but not more
                                                                          than 7 calendar days) at the interest rate then in effect on the
                                                                          Maturity Date.




24                                                                                                                                           25
   Case      2:21-cv-04237-FLA-MRW
                      You may withdraw interest fromDocument          12-3 Filed 06/06/21 Page 48 of 55 Page ID
Interest Withdrawal.                                   your
Certificate of Deposit at any time during the term after it has     #:265 Investment Account Linking
been credited without an early withdrawal penalty. You may
                                                                          The section deals with your ability to link certain investment
request to have credited interest deposited to another account
                                                                          accounts available through Citigroup Global Markets Inc., our
you have with us or sent to you in the form of a check. If your
                                                                          affiliate, to certain account packages.
account renews automatically, after the grace period your
interest will be added to your principal balance and will no longer
be available for withdrawal without penalty.
                                                                          > Linking Your Account to a Citigroup
The Annual Percentage Yield (APY) on your account assumes
interest will remain on deposit until maturity. A withdrawal will            Global Markets Inc. Investment Account
reduce earnings.                                                          You can link a Citigroup Global Markets Inc. Investment Account
                                                                          to your Citibank® Student Account Package, Citibank® Account
Fees. There is no separate monthly service fee for a Certificate
                                                                          Package, your Citi Priority Account Package, your Citigold®
of Deposit.
                                                                          Account Package or your Citi Private Bank Interest Checking
Linking. The balances in other Citibank accounts that are linked          Account, provided that the account titles are identical.
to the account will not be included in the balance calculation for
                                                                          Linking your Citibank® Account Package, Citibank® Student
rate determination of your Certificate of Deposit account. The
                                                                          Account Package, Citi Priority Account Package, Citigold®
balances in your Certificate of Deposit account may contribute
                                                                          Account Package or your Citi Private Bank Interest Checking
to the balances of eligible Citibank account packages for the
                                                                          Account to a Citigroup Global Markets Inc. Account (“Linked
purposes of package fee determination.
                                                                          Investment Account”) has many advantages, such as being able
                                                                          to view the balances in your Linked Investment Account using
                                                                          Citibank® Online or Citi Mobile®, and at ATMs located in Citibank
                                                                          branches. In addition, eligible balances in your Linked Investment
                                                                          Account are currently counted toward relationship pricing of
                                                                          your Citibank® Account Package, Citi Priority, Citigold® Account
                                                                          Package, or your Citi Private Bank Interest Checking Account.
                                                                          Summary account balances for Citigroup Global Markets Inc.
                                                                          Investment Accounts through Citi Personal Wealth Management
                                                                          or Citi Private Bank will be displayed only on statements for
                                                                          Citigold® Account Package.
                                                                          For information about linking a Citigroup Global Markets Inc.
                                                                          Investment Account to a checking or money market account in
                                                                          any eligible account package for transfer purposes, please see
                                                                          the Transfers sub-section in the Types of Transactions; Limitations
                                                                          section of the “Electronic Banking” section of the Client Manual-
                                                                          Consumer Accounts.




26                                                                                                                                          27
     Case 2:21-cv-04237-FLA-MRW Document 12-3> Filed 06/06/21 Page 49 of 55 Page ID
Important Information                  #:266
                                               Cancelled  Checks
You Should Know                                                         Neither original cancelled checks nor images of checks are
                                                                        included with your statement. Check images can be included with
                                                                        your statement upon request. To receive check images with your
                                                                        statement or if you need a copy of a cancelled check please call
> Account and Banking Package Changes                                   CitiPhone Banking® at 1-800-627-3999 (TTY 1-800-945-0258) or
If a Regular Checking account is converted to an Interest               stop by your nearest Citibank branch for assistance. Please refer
Checking or Citigold® Interest Checking account, the account will       to Other Fees and Charges for All Accounts in this Addendum for
earn the applicable interest rate of the new checking account on        applicable fees. As an alternative, you can view and print check
the date the account was converted.                                     images online at no cost to you via citibankonline.com. Check
                                                                        images are viewable for 18 months from the date the check
If you change your banking package to or from a Citigold®               posted to the account.
Account Package from or to a Citibank® Account Package, Basic
Banking Package or Access Account Package you will receive
a final statement detailing your old account activity, including        > Fees
interest earned prior to the banking package change.                    Monthly service fees and non-Citibank ATM fees will be determined
If you change your banking package to or from a Citigold Account        by the fee schedule applicable to the governing state of the
Package from or to a Citi Priority Account Package, you will            account to be charged. When owed, monthly service fees and non-
receive an end of month statement detailing the account activity        Citibank ATM fees will be deducted from your checking account
of the old account package and the account activity after the           and will appear on your next monthly statement. If you do not have
banking package change, including interest earned throughout            a checking account, these fees will be deducted from accounts in
the entire month.                                                       the order displayed below, depending on the combination of linked
                                                                        components you have in your Account Package:

> Minimum Opening Deposit                                               • Money market account (generally, in the order of first money
                                                                          market account opened); or
There is no minimum opening deposit required to open a:
                                                                        • Savings account (generally, if no money market account, in the
• Regular Checking or Citigold® Interest Checking                         order of first opened savings account).
  Account in a Citigold® Account Package
• Regular Checking or Interest Checking Account                         > When Deposits Are Credited
  in a Citi Priority Account Package
                                                                           to an Account
• Regular Checking or Interest Checking Account
                                                                        Deposits received before the end of a Business Day (Refer to the
  in a Citibank® Account Package
                                                                        Client Manual — Consumer Accounts for definition of “Business
• Regular Checking or Citi® Savings Account                             Day”) will be credited to your account that day. However, there
  in a Basic Banking Package                                            may be a delay before these funds are available for your use.

• Checkless Regular Checking Account or Citi® Savings                   See the Funds Availability at Citibank section of this Marketplace
  Account in the Access Account Package.                                Addendum for more information.

• Regular Checking Account in the Citibank® Student
  Account Package
• Regular Checking account, Interest Checking or
  a Citigold Interest Checking account
• Citi® Savings Account
• Citi® Accelerate Savings Account
Please refer to the Rate Sheet for information about the minimum
opening deposit requirements that may apply to all accounts that
may be included in specific account package. We reserve the right
to close the account at our sole discretion, including if the account
remains at a zero balance for ninety calendar days.




28                                                                                                                                         29
     Case 2:21-cv-04237-FLA-MRW Document 12-3 Filed 06/06/21 Page 50 of 55 Page ID
Household Linking of                   #:267 Overdraft Protection
Account Packages                                                        This section outlines two optional services that are designed
                                                                        to help you cover overdrafts in your checking account.
This section explains certain features of linking account               Availability is not automatic. Ask us for application and
packages within a household. When you link together eligible            enrollment information.
account packages of two or more members of a household,
the combined balances of the accounts in those account
packages can provide each household member with certain                 > Safety Check
additional benefits.                                                    Safety Check covers overdrafts by transferring funds from
                                                                        your linked money market or savings account. Safety Check
If you reside in a household where two or more eligible                 will not permit you to get cash or transfer funds from your
members each have at least one account in a separate eligible           checking to other accounts if there are insufficient funds in your
Citibank account package, and you link those eligible account           checking account. Safety Check will also not permit transfers
packages together, we can make the features and benefits of             for Bill Payments made from your checking account. The linked
our relationship pricing structure available to those household         contributing account also covers the use of deposited funds that
members. In most cases, eligible accounts belonging to all              are not yet available in your checking account.
household members can be counted towards the combined
                                                                        Contributing Accounts. When you sign up for Safety Check,
household balance for purposes of determining whether monthly
                                                                        you may select one account you maintain at Citibank as your
service fees and certain other account charges will be assessed
                                                                        “Contributing Account.” It can be either a savings or money
and for determining eligibility for benefits associated with higher
                                                                        market account. Other types of deposit accounts are not eligible
balance tiers or ranges.
                                                                        Contributing Accounts. Only available funds in your Contributing
Certain Citibank account packages opened through International          Account can be used for Safety Check coverage.
Personal Banking, Citigold® International, Citigold® Private Client
                                                                        When Safety Check is used to cover your use of deposited funds
or Global Executive Banking, Citi Private Bank, and account
                                                                        in your checking account that are not yet available (uncollected),
packages opened for Non-Resident Aliens, may be ineligible for
                                                                        a like amount in your Contributing Account will be held until
linking to another account package.
                                                                        the deposited funds become available. The funds held in your
We define a “household” as an account owner and members of              Contributing Account are not transferred to the checking account
the account owner’s immediate family who reside at the same             and will continue to earn interest. Since no transfer of funds
address. When asking us to link account packages you agree              occurs, there is no transfer fee for use of this service in this
that your request will comply with any limitations applicable to        circumstance.
the account packages that you ask to be linked. Under federal
                                                                        Safety Check Transfers. Safety Check transfers from your
regulations:
                                                                        Contributing Account will be made in the amount needed to
• When any account package includes an account with one of              cover your overdraft and any applicable fees, rounded up to the
  our affiliates, immediate family members whose accounts can           next $100 increment, not to exceed the available balance in your
  contribute pricing benefits are limited to the account owner and      contributing account.
  spouse; the account owner’s parents, step-parents, siblings,
                                                                        Transfers. No more than $99,999.99 per calendar month will be
  step-brothers, step-sisters, children, step-children, grandchildren
                                                                        transferred from your savings account, or per monthly period
  and their spouses.
                                                                        from your money market account, to cover overdrafts or use
• When any account package includes a retirement account,               of uncollected funds in your checking account. If one or more
  that package can only contribute to pricing benefits for the          transactions cause your checking account to have a negative
  retirement account owner and spouse; the retirement account           available balance on a given day, and if you have available funds
  owner’s parents and grandparents, and the retirement account          in your Contributing Account to cover them, only one transfer
  owner’s children, siblings and their spouses.                         will be processed for the total amount transferred to cover the
                                                                        transactions. Federal regulations require Citibank to limit the
Important: When household members’ account packages are                 total number of certain kinds of transfers (including Safety Check
linked for combined balances, statements for each linked account        transfers) from your Contributing Account. The total permitted
package may show the household combined balance range. As a             from savings and money market accounts is six per statement
result, household members may be able to deduce approximate             period. For details, please refer to, Limits on Transfers under
balances of other members in the household when account                 Account Transactions in your Client Manual. If the total number
packages are linked. Therefore, when deciding whether to link           of transfers has reached the applicable limit, no Safety Check
household account packages, customers should evaluate their             transfers will be made for the remainder of that calendar month
privacy needs within the household, along with their need for the       (for savings accounts) or statement period (for money market
rate and fee advantages.                                                accounts), and checks which overdraw your checking account
                                                                        will be returned.
30                                                                                                                                           31
   CaseProtection
              2:21-cv-04237-FLA-MRW
                          Transfer Fee. We will charge anDocument    12-3 Filed 06/06/21 Page 51 of 55 Page ID
Overdraft                                                Overdraft
Protection Transfer Fee once for each day we transfer money to #:268      Safe Deposit Box Rental
cover an overdraft from a Safety Check Contributing Account.
                                                                         In order to open a Safe Deposit Box, you need to have at least one
The Overdraft Protection Transfer Fee will be charged to the
                                                                         open Citibank® transaction account (a checking, money market
account that receives the transfer. This fee is waived for Citigold,
                                                                         and/or savings account) in an account package. Safe Deposit
Citi Priority, Citi Private Bank and Access Account Customers.
                                                                         Boxes are available in select Citibank branch locations. Pricing
Please refer to Other Fees and Charges for all Accounts in this
                                                                         varies per size per location and account package type.
Marketplace Addendum for fee information.
                                                                          Product Features.
> Checking Plus® (variable rate)                                         • Each Safe Deposit Box may be eligible for up to one discount
   Line of Credit                                                         • In order to qualify for a discount, account packages must contain
                                                                            at least one transaction account (a checking, money market and/
Checking Plus is a revolving personal line of credit account
                                                                            or savings account)
linked to your Citibank checking account that provides overdraft
protection and allows you to borrow the extra cash you need.              • For each of your account packages you may qualify for one of
Funds are automatically transferred from the Checking Plus line             the discounts in the following table
to the Checking account to cover overdraft amounts; you can
also withdraw cash at any time directly from your Checking Plus           • Sales tax may be assessed depending on your box location
account without overdrawing your checking account (up to your
available credit limit).                                                  Safe Deposit Box Discount by Account Package
                                                                                                                                           Citibank Account
The terms of a Checking Plus (variable rate) line of credit account       Annual                                                           Basic Banking
are included in a separate Agreement and Disclosure that you will         Rental Fee            Citigold®             Citi Priority        Access Account
receive at time of account application or shortly thereafter.
                                                                          $0 – $125             Waived                Waived               Full box fee applies
For all Checking Plus® and Checking Plus® (variable rate) Line of         $126 – $250           $125 off annual $125 off annual Full box fee applies
Credit customers. Please refer to your Checking Plus or Checking                                rental fee      rental fee
Plus (variable rate) Line of Credit Account Agreement and                 $251+                 50% off annual 50% off annual Full box fee applies
Disclosure, as applicable, for terms, conditions and fees relating                              rental fee     rental fee
to transfers from Checking Plus Line of Credit or Checking Plus           Only one (1) discount from the chart above can be applied per account package
(variable rate) Line of Credit Accounts.
                                                                          Direct Debit. If you have a Safe Deposit Box, not already receiving
                                                                          a Citigold or Citi Priority discount, you may qualify for a 10%
                                                                          discount if signed up with direct debit.




32                                                                                                                                                                33
     Case 2:21-cv-04237-FLA-MRW Document 12-3• Deposits
                                                Filed made
                                                        06/06/21        Page     52 ATMs
                                                                                     of 55     Page    ID
Funds Availability at Citibank                               at Proprietary Citibank      and at non-Citibank
                                       #:269 ATM facilities after 10:30 PM Eastern Time (9:30 PM Central
                                                                       Time, 7:30 PM Pacific Time) or on a non-Business Day will be
                                                                       considered received on the next Business Day.
> General Policy
Check Deposits with Tellers. Our policy is to generally make funds    If you need information about cut-off times for specific transactions,
from checks deposited with a teller available to you no later than    please speak with a customer service representative.
the next Business Day after the Business Day of deposit. This         Longer Delays May Apply. In some cases, we will not make all the
includes teller deposits of checks drawn on a Citibank, N.A. U.S.     funds that you deposit by check available to you in accordance with
branch and deposited into a Citibank checking, savings or money       our general policies. In such cases, Citibank’s Standard Availability
market account.                                                       Schedule will apply. Should this occur, we will notify you at the
Direct Deposits and Wire Transfers. Funds from electronic Direct      time you make the deposit. We will also tell you when the funds will
Deposits and incoming wire transfers are available to you on the      be available. If your deposit is not made directly with one of our
same Business Day we receive your deposit.                            tellers, or if we decide to take this action after you have left the
                                                                      branch, we will mail you the notice by the next Business Day.
Cash Deposits. Deposits of cash are generally available to you
immediately.                                                          If you need the funds from a deposit right away, please ask us
                                                                      when the funds will be available.
Check Deposits at Proprietary Citibank ATMs. Funds from checks
you deposit to your account are generally available to you no later
than the next Business Day after the Business Day of deposit.         > Standard Availability Schedule
                                                                      Citibank Standard Availability Schedule. The following schedule
Check Deposits Made via the Mobile Check Deposit Service.
                                                                      applies to check deposits that are not provided expedited
The availability of funds from check deposits you make using the
                                                                      availability in accordance with our general policy. The schedule
Mobile Check Deposit service is subject to the funds availability
                                                                      shows the number of Business Days (after the Business Day of
policy set forth in the User Agreement governing that service.
                                                                      deposit) that it will take for check deposits to become available.
Please refer to that Agreement for a description of the policy.
                                                                      The second column in the schedule shows the number of Business
Check Deposits Given Special Availability. Funds from the
                                                                      Days (after the Business Day of deposit) that it will take for check
following types of checks, when deposited with a teller or at a
                                                                      deposits of $5,000 or less to become available for withdrawal.
Proprietary Citibank ATM will be available no later than the next
                                                                      The third column shows the number of Business Days (after the
Business Day after the Business Day of deposit:
                                                                      Business Day of deposit) that it will take for check deposits in
• U.S. Treasury Checks, Federal Reserve Bank Checks, Federal          excess of $5,000 to become available for withdrawal. When you
  Home Loan Bank Checks, U.S. Postal Money Orders                     make a deposit (or multiple check deposits) in the course of a
                                                                      Business Day, the portion in excess of $5,000 will likewise be
• Checks drawn on a Citibank, N.A. U.S. branch                        available based on the third column.
• Cashier’s Checks, Teller’s Checks, Certified Checks,
  and Travelers Checks                                                 Standard Availability Schedule
                                                                                               Deposits of            Deposits of
• State and Local Government Checks issued by the State or by
                                                                                               $5,000 or less         more than $5,000
  the general purpose units of Local Government.
                                                                       All Check Deposits      3 Business Days        4 Business Days
Special Deposit Procedures. To receive this availability for
deposits of State and Local Government Checks, Cashier’s              The First $200. The first $200 of the total amount of your
Checks, Teller’s Checks, Certified Checks, and Travelers Checks,      Business Day’s check deposits to your account will be made
made with a teller, you must advise the teller that you have a        available on the Business Day following the Business Day
check eligible for next-day availability.                             of deposit.
Determining the Effective Date of Your Deposit. A Business Day        Additional $400. An additional $400 of your Business
is any day of the week that is not a Saturday, Sunday or bank         Day’s check deposits will be available on the second
holiday. Non-Business Days are considered part of the following       Business Day after the Business day of Deposit.
Business Day. If you make a deposit after the close of a Business
Day or on a non-Business Day, your deposit will be considered
received on the next Business Day. The end of Business Day is
posted at each branch.




34                                                                                                                                       35
    Case
Special  Rules2:21-cv-04237-FLA-MRW
                 for New Customers. You are considered     Document
                                                            a new      12-3Redeposit
                                                                              Filed of 06/06/21        Page
                                                                                         Check(s) Returned       53 of
                                                                                                              Unpaid.  We55reservePage     IDto
                                                                                                                                    the right
customer if you have not had an account at Citibank for at least     #:270 extend the time within which these checks become available.
thirty (30) days prior to your opening the account. For the first
                                                                           Overdrafts. We may delay the availability of the deposit if you have
thirty (30) days, the following exceptions to Citibank’s funds
                                                                           overdrawn your account or have had frequent returned deposits.
availability policies and schedules apply:
1.	You will be entitled to all the benefits described in the “Check       Double-Endorsed Checks. We reserve the right to refuse to accept
    Deposits Given Special Availability” section of your Marketplace       for deposit a double-endorsed check. A double-endorsed check is
    Addendum.                                                              a check that is made payable to someone other than yourself and
                                                                           then endorsed to you by that person. If such a check is mailed
2.	For check deposits not entitled to special availability your
                                                                           to the bank or sent to the bank through any remote means, we
    deposit will become available on the 5th Business Day after the
                                                                           may elect to return the check to you. If the bank accepts such
    Business Day of deposit.
                                                                           a check for deposit, it may delay the availability of the deposit
3.	The $200 and $400 availability described above does not apply          for a reasonable period of time until the check is either paid or
    to new customers.                                                      returned. Should this occur, you will be notified of the delay.
                                                                            Availability of Deposits Made By Mail. A deposit received by mail
> Exceptions                                                                is considered made on the day we receive it for processing.
Collection Items. We may require that any check you present
                                                                            Holds on Other Funds. If we cash a check for you that is drawn
for deposit be sent out for collection. That is, your funds will be
                                                                            on another bank, and the amount of the check you cash is not
available after we have received payment from the bank on which
                                                                            entitled to same day availability in accordance with our general
the check is drawn. You will be charged a fee for this service.
                                                                            policy, we will place a hold on funds already in your account for
Please refer to “Other Fees and Charges for All Accounts” in this
                                                                            an amount equal to the amount of the check you have cashed. In
Marketplace Addendum for applicable fees.
                                                                            this event you will receive a notice indicating when the funds will
Checks That May Not Be Collectible. Occasionally, a check is                be available for withdrawal.
given to Citibank that we decide not to accept for deposit or
                                                                            Bank’s Right to Chargeback. The Bank’s policy on availability of
payment because we doubt the collectability of the funds. When
                                                                            funds from checks that you deposit will not affect your obligation
this happens, we will return the check to you or, if you request,
                                                                            to repay the Bank for any check that you deposit that is not paid,
send the check out for collection. On other occasions, we may
                                                                            nor will it affect the Bank’s right to charge back your account or
learn that a check we accepted for deposit may not be honored.
                                                                            to obtain reimbursement for any check that is not finally paid for
Should this happen, we will delay the availability of the deposit
                                                                            any reason.
for a reasonable period of time until the check is either paid or
returned. In all cases, we will notify you of the action we take.           Changes to Our Policy. We will notify you of any change to these
                                                                            Funds Availability policies as required by applicable law.
Foreign Checks. Checks that are drawn on banks outside the
United States are generally sent for collection. Your account will
be credited for the US dollar equivalent of the check based upon
a timetable which reflects when we would customarily receive
payment from the bank on which the item is drawn.
Events Beyond Our Control. In the event that we are unable
to conduct business due to an interruption of communication
facilities, suspension of payments by another bank, war, other
emergency conditions or other circumstances beyond our control,
it may be necessary to increase some or all of the time periods
specified in these availability schedules. If this happens, we will
try to inform you if possible.




36                                                                                                                                            37
 CaseFees
Other 2:21-cv-04237-FLA-MRW      Document 12-3Notes
          and Charges for All Accounts              Filed       06/06/21
                                                         to “Other                      Page for
                                                                         Fees and Charges            54AllofAccounts”
                                                                                                                 55 Page ID
                                 Citigold and
                                              #:271 Regular fees apply to accounts that are not in the Citigold Account Package or the Citi
                                                                             1                                                                ®

                                                                                  Priority Account Package.
                                                             Citi Priority
                                                 Regular     Account
                                                                             2
                                                                                  Fee for first order of Citibank® Account Package standard checkbook is waived.
Service                                          Fees1       Package Fees    3
                                                                                  Fees for standard design checkbooks are waived for the Citigold® and Citi Priority Account
Bond Coupon Redemption (per series)              $10.00      WAIVED               Packages.
Checkbook Orders                                 Varies2     WAIVED3              Fees for non-standard checkbook orders will be charged for the Citi Priority Account
Citibank® Global Transfer Service4               No          No                   Package.
                                                 Transfer    Transfer
                                                                                  Fees for non-standard checkbooks orders in the Citigold® Account Package are waived
                                                 Fee         Fee
                                                                                  provided your Citigold® Account Package had a combined average monthly balance of
Clerical Research (per hour, one-hour            $25.00      $25.00               $500,000 or more for the monthly period that was two (2) calendar months before the date
minimum)                                                                          you order the non-standard checkbook.
Collection of Checks Drawn on Foreign Bank5 $30.00           $30.00
                                                                                  Non-standard checkbook orders include non-standard design, non-standard lettering, non-
Collection of Notes and Sight Drafts on                                           standard cover and non-standard logos.
Domestic Bank                                    $25.00      $25.00
                                                                             4
                                                                                  For Citibank® Global Transfers made in foreign currency, Citibank’s exchange rate includes a
Consular/Verification Letter                     $25.00      WAIVED
                                                                                  commission for the conversion service. For more information, please refer to the “Electronic
Copy of Cancelled Checks   6
                                                 $5.00       WAIVED               Banking” section of the Client Manual — Consumer Accounts under “Types of Transactions;
Deposited Check Returned Unpaid                  $12.00      WAIVED               Limitations.”
Domestic Bank Collections5                       $25.00      $25.00          5
                                                                                  Additional fees may apply as a result of fees charged for collection of the item by other
Expedited Domestic Delivery of Replacement                                        institutions.
Debit Card (Expedited Card Fee10)          $6.00             WAIVED          6
                                                                                  If you do not receive check images with your statement, you are permitted two (2) free
Foreign Currency Exchange                                                         copies of cancelled checks per monthly statement period, then $5.00 per check thereafter.
(Foreign Currency Fee10):
                                                                             7
                                                                                  Fee applies to transactions made outside the U.S. and Puerto Rico using your Citibank®
• $1,000 and over                                No Charge No Charge              Banking Card and when you use your card to purchase goods or services in a foreign currency
• Under $1,000                                   $5.00     WAIVED                 or in U.S. Dollars with a foreign merchant (a “Foreign Transaction”). Foreign Transactions
Foreign Exchange Fee7                                                             include Internet transactions made in the U.S. but with a merchant who processes the
(Foreign Transaction Fee10)                      3%          WAIVED               transaction in a foreign country. Transaction amount includes credits and reversals.
Interim Statement                                $5.00       WAIVED          8
                                                                                  An Overdraft fee may be assessed when your account is in overdrawn status after
Legal Process Compliance (levies,                                                 transactions post at the end of the day. A Returned Item fee may be assessed when
attachments, etc.) per defendant                 $125.00     $125.00              a check or item is returned unpaid due to insufficient/unavailable funds in your account.
                                                                                  Overdraft fees and Returned Item fees, in any combination, will not be assessed more
Miscellaneous Copies (Fee for Photocopying10)
(IRS Forms 1099, Deposit Ticket, etc.)           $5.00       WAIVED               than four (4) times per day. An Overdraft fee may also be charged whenever a transaction,
                                                                                  including a service fee or charge, is deducted from your account and either causes your
Money Order for Customers                        $5.00       WAIVED               account to be overdrawn or increases the amount by which your account is overdrawn.
Official Check                                   $10.00      WAIVED
                                                                                  For more information, please refer to the “Insufficient Account Balances” and “Overdrawing
Overdraft Protection Transfer Fee                                                 Your Account” sections of the Client Manual — Consumer Accounts.
for Safety Check12                               $10.00      WAIVED
                                                                             9
                                                                                  Please refer to the “Safe Deposit Box Discount by Account Package” chart in the “Safe
Overdrafts and Returned Items8                   $34.00      $34.00
                                                                                  Deposit Box Rental” section of the Marketplace Addendum.
Overdraft (may be created by check,                                          10
                                                                                  How fee/s will be described on your bank statement.
in-person withdrawal, transfer, draft,
ACH transaction or other electronic                                          11
                                                                                  This fee will be waived for Citigold® Account Packages that had a combined average monthly
means or by service charges or fees)                                              balance of $500,000 or more for the monthly period that was two (2) calendar months
Returned Item (Unpaid)                                                            before the date of the transaction.
(Returned Check/NSF Fee10)                       $34.00      $34.00          12
                                                                                  We will charge an Overdraft Protection Transfer Fee once for each day we transfer money
Safe Deposit Box Annual Rental9                  Varies      Varies               to cover an overdraft from a Safety Check Contributing Account. The Overdraft Protection
Statement Copy (previous month)                  $5.00       WAIVED               Transfer Fee will be charged to the account that receives the transfer. This fee is waived for
                                                                                  Citigold, Citi Priority and Access Account Packages.
Stop Payment Request13                           $30.00      WAIVED
Wire Transfer:
                                                                             13
                                                                                  Fee applies on Personal Checks, Official Checks, and Money Orders.
• Incoming Domestic and International
  (Service Charges Incoming Wire Fee10)          $15.00      WAIVED
• Outgoing Online Domestic
  (Fee for Domestic Funds Transfer10)            $25.00      $17.5011
• Outgoing Domestic                              $35.00      $35.00
• Outgoing Online International                  $35.00      $25.0011
• Outgoing International                         $45.00      $45.00
Fees and Charges related to specific account     As          As
types, and specific transactions or activities   specified   specified
specified elsewhere are incorporated herein      elsewhere   elsewhere
38                                                                                                                                                                             39
7-FLA-MRW Document 12-3 Filed 06/06/21 Pag
                 #:272




   Terms, conditions and fees for accounts, products,
   programs and services are subject to change.
   © 2019 Citibank, N.A., Member FDIC. All rights reserved. Citi, Citi
   and Arc Design and other marks used herein are service marks
   of Citigroup Inc. or its affiliates, used and registered throughout
   the world.
